 Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 1 of 184




       EXHIBIT 1
  TO DECLARATION OF
ANDREW P. BLEIMAN, ESQ.
Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 2 of 184




                           In the Matter of:


                           HP TUNERS


                                  vs


      KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED


                _________________________


                      KEVIN SYKES-BONNETT

                            May 16, 2019
       Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 3 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                                                   ·

 · · · · · · · · · UNITED STATES DISTRICT COURT
 · · · · · · · · ·WESTERN DISTRICT OF WASHINGTON

 · · · · · · · · · · · · · ·AT TACOMA



 HP TUNERS, LLC, a Nevada limited· · · ·)
 liability company,· · · · · · · · · · ·)
 · · · · · · · · · · · · · · · · · · · ·)
 · · · · · · · · · · · ·Plaintiff,· · · )
 · · · · · · · · · · · · · · · · · · · ·)
 · · · · · · · · · vs.· · · · · · · · · ) No. 3:17-cv-05760-BHS
 · · · · · · · · · · · · · · · · · · · ·)
 KEVIN SYKES-BONNETT and SYKED ECU· · · )
 TUNING INCORPORATED, a Washington· · · )
 corporation,· · · · · · · · · · · · · ·)
 · · · · · · · · · · · · · · · · · · · ·)
 · · · · · · · · · · · ·Defendants.· · ·)



 · ·VIDEOTAPED DEPOSITION OF KEVIN E. SYKES-BONNETT, VOLUME II

 · · · · · · · · · · · · · May 16, 2019

 · · · · · · · · · · · Seattle, Washington



 · · · · · · · · · · ***** Confidential *****




 REPORTED BY:· Tracey L. Tracy, CCR, RPR



253.627.6401                                               scheduling@byersanderson.com
              Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 4 of 184
      HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED           Confidential
      Sykes-Bonnett, Kevin -· May 16, 2019                                           Page 329

·1· · · · · · · · · · APPEARANCES

·2· ·For the Plaintiff:

·3·   ·   ·   ·   ·   ·   ·   ·   Andrew P. Bleiman
· ·   ·   ·   ·   ·   ·   ·   ·   Marks & Klein
·4·   ·   ·   ·   ·   ·   ·   ·   1363 Shermer Road
· ·   ·   ·   ·   ·   ·   ·   ·   Suite 318
·5·   ·   ·   ·   ·   ·   ·   ·   Northbrook, IL 60062
· ·   ·   ·   ·   ·   ·   ·   ·   312.206.5162
·6·   ·   ·   ·   ·   ·   ·   ·   andrew@marksklein.com

·7· ·For the Defendants:

·8·   ·   ·   ·   ·   ·   ·   ·   Philip P. Mann
· ·   ·   ·   ·   ·   ·   ·   ·   Mann Law Group
·9·   ·   ·   ·   ·   ·   ·   ·   107 Spring Street
· ·   ·   ·   ·   ·   ·   ·   ·   Seattle, WA 98104-1005
10·   ·   ·   ·   ·   ·   ·   ·   206.436.0900
· ·   ·   ·   ·   ·   ·   ·   ·   866.341.5140 Fax
11·   ·   ·   ·   ·   ·   ·   ·   phil@mannlawgroup.com

12· ·Also present: Brett Whitney
· · · · · · · · · ·Videographer, Byers & Anderson, Inc.
13· · · · · · · · ·Court Reporters & Video

14

15

16

17

18

19

20

21

22

23

24

25


      253.627.6401                                                scheduling@byersanderson.com
             Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 5 of 184
      HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
      Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 330

·1· · · · · · · · · · · EXAMINATION INDEX

·2· ·EXAMINATION BY:· · · · · · · · · · · · · · · · ·PAGE NO.

·3· ·Mr. Bleiman· · · · · · · · · · · · · · · · · · · 334

·4

·5· · · · · · · · · · · · ·EXHIBIT INDEX

·6· ·EXHIBIT NO.· · ·DESCRIPTION· · · · · · · · · · ·PAGE NO.

·7·   ·Exhibit No. 79· 2-page copy of various text· · ·348
· ·   · · · · · · · · ·messages between Kevin
·8·   · · · · · · · · ·Sykes-Bonnett and Christopher
· ·   · · · · · · · · ·Breton-Jean.
·9
· ·   ·Exhibit No. 80· 1-page copy of various text· · ·362
10·   · · · · · · · · ·messages between Kevin
· ·   · · · · · · · · ·Sykes-Bonnett and Christopher
11·   · · · · · · · · ·Breton-Jean.

12·   ·Exhibit No. 81· 1-page copy of various text· · ·363
· ·   · · · · · · · · ·messages between Kevin
13·   · · · · · · · · ·Sykes-Bonnett and Christopher
· ·   · · · · · · · · ·Breton-Jean.
14
· ·   ·Exhibit No. 82· 1-page copy of various text· · ·367
15·   · · · · · · · · ·messages between Kevin
· ·   · · · · · · · · ·Sykes-Bonnett and Christopher
16·   · · · · · · · · ·Breton-Jean.

17·   ·Exhibit No. 83· 1-page copy of a screenshot of· 369
· ·   · · · · · · · · ·fhptuners@yahoo.com Inbox.
18
· ·   ·Exhibit No. 84· 1-page copy of a screenshot of· 371
19·   · · · · · · · · ·fhptuners@yahoo.com Inbox.

20·   ·Exhibit No. 85· 1-page copy of a screenshot of· 379
· ·   · · · · · · · · ·fhptuners@yahoo.com Inbox.
21
· ·   ·Exhibit No. 86· **Marked highly confidential.· ·380
22·   · · · · · · · · ·Sealed for attorneys' eye's
· ·   · · · · · · · · ·only.
23

24

25


      253.627.6401                                               scheduling@byersanderson.com
             Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 6 of 184
      HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
      Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 331

·1· · · · · · · · · EXHIBIT INDEX (Continuing)

·2· ·EXHIBIT NO.· · ·DESCRIPTION· · · · · · · · · · ·PAGE NO.

·3· ·Exhibit No. 87· 1-page copy of an e-mail from· ·381
· · · · · · · · · · ·Dale Earhharddt -
·4· · · · · · · · · ·somethingnew1892@yahoo.com.

·5·   ·Exhibit No. 88· 1-page copy of an e-mail source 382
· ·   · · · · · · · · ·code.
·6
· ·   ·Exhibit No. 89· 1-page copy of an e-mail source 382
·7·   · · · · · · · · ·code.

·8·   ·Exhibit No. 90· 1-page copy of various text· · ·383
· ·   · · · · · · · · ·messages between Kevin
·9·   · · · · · · · · ·Sykes-Bonnett and Christopher
· ·   · · · · · · · · ·Breton-Jean.
10
· ·   ·Exhibit No. 91· 1-page copy of various text· · ·388
11·   · · · · · · · · ·messages between Kevin
· ·   · · · · · · · · ·Sykes-Bonnett and Christopher
12·   · · · · · · · · ·Breton-Jean.

13·   ·Exhibit No. 92· 2-page copy of various text· · ·392
· ·   · · · · · · · · ·messages between Kevin
14·   · · · · · · · · ·Sykes-Bonnett and Christopher
· ·   · · · · · · · · ·Breton-Jean.
15
· ·   ·Exhibit No. 93· **Marked highly confidential.· ·399
16·   · · · · · · · · ·Sealed for attorneys' eye's
· ·   · · · · · · · · ·only.
17
· ·   ·Exhibit No. 94· 1-page copy of a screenshot of· 400
18·   · · · · · · · · ·fhptuners@yahoo.com Inbox.

19·   ·Exhibit No. 95· 1-page copy of an e-mail source 400
· ·   · · · · · · · · ·code.
20
· ·   ·Exhibit No. 96· 1-page copy of an e-mail source 401
21·   · · · · · · · · ·code.

22· ·Exhibit No. 97· **Marked highly confidential.· ·410
· · · · · · · · · · ·Sealed for attorneys' eye's
23· · · · · · · · · ·only.

24

25


      253.627.6401                                               scheduling@byersanderson.com
             Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 7 of 184
      HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
      Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 332

·1· · · · · · · · · EXHIBIT INDEX (Continuing)

·2· ·EXHIBIT NO.· · ·DESCRIPTION· · · · · · · · · · ·PAGE NO.

·3·   ·Exhibit No. 98· 6-page copy of various text· · ·414
· ·   · · · · · · · · ·messages between Kevin
·4·   · · · · · · · · ·Sykes-Bonnett and Christopher
· ·   · · · · · · · · ·Breton-Jean.
·5
· ·   ·Exhibit No. 99· 2-page copy of various text· · ·414
·6·   · · · · · · · · ·messages between Kevin
· ·   · · · · · · · · ·Sykes-Bonnett and Christopher
·7·   · · · · · · · · ·Breton-Jean.

·8· ·Exhibit No. 100 4-page copy of Defendant's· · · 415
· · · · · · · · · · ·Responses to Plaintiff's Fourth
·9· · · · · · · · · ·Set of Interrogatories.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


      253.627.6401                                               scheduling@byersanderson.com
                                                                                                YVer1f
            Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 8 of 184
     HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
     Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 333

·1· · · · · · · · · · · BE IT REMEMBERED that on Thursday,
·2· ·May 16, 2019, at 506 Second Avenue, Suite 3000, Seattle,
·3· ·Washington 98104, at 11:22 a.m., before Tracey L. Tracy,
·4· ·CCR, RPR, appeared KEVIN E. SYKES-BONNETT, the witness
·5· ·herein;
·6· · · · · · · · · · · WHEREUPON, the following proceedings
·7· ·were continued, to wit:
·8
·9· · · · · · · · · · · · ·<<<<<< >>>>>>
10
11· · · · · · · · · · ·THE VIDEOGRAPHER:· We're going on the
12· ·record.· The time is 11:22 a.m. on May 16, 2019.· This is
13· ·Volume II, Media Unit 1, of the video deposition of Kevin
14· ·Sykes-Bonnett in the matter of HP Tuners versus Kevin
15· ·Sykes-Bonnett, filed in U.S. District Court of Washington
16· ·at Tacoma, Case No. 3:17-cv-05760.
17· · · ·This deposition is being held at 506 Second Avenue,
18· ·Seattle.· The videographer is Brett Whitney from Byers &
19· ·Anderson.· The court reporter is Tracey Tracy from Byers
20· ·& Anderson.
21· · · ·Will counsel and all present please note their
22· ·appearances and affiliations for the record.
23· · · · · · · · · · ·MR. BLEIMAN:· Good morning.· Andrew
24· ·Bleiman on behalf of the plaintiff HP Tuners.
25· · · · · · · · · · ·MR. MANN:· Good morning.· I'm Phil

     253.627.6401                                               scheduling@byersanderson.com
                                                                                               YVer1f
            Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 9 of 184
     HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
     Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 334

·1· · · Mann on behalf of the defendants.
·2· · · · · · · · · · · · THE VIDEOGRAPHER:· All right.· The
·3· · · court reporter can swear in the witness.
·4
·5· · · KEVIN E. SYKES-BONNETT, having been first duly sworn
·6· · · · · · · · · · · · · · · by the Certified Court Reporter,
·7· · · · · · · · · · · · · · · testified as follows:
·8
·9· · · · · · · · · · · EXAMINATION (Continuing)
10· · · BY MR. BLEIMAN:
11· Q· ·Good morning.· Can you please state your full name and
12· · · spell it for the record.
13· A· ·Kevin Edward Sykes-Bonnett, S-y-k-e-s, hyphen,
14· · · B-o-n-n-e-t-t.
15· Q· ·All right.· Mr. Sykes-Bonnett, as you know, my name is
16· · · Andrew Bleiman.· I represent the plaintiff HP Tuners.· We
17· · · are here today to continue a deposition that we had
18· · · suspended on September 25th, 2018.
19· · · · · As you know, the court reporter swore you in, and
20· · · you're familiar with the ground rules of the deposition
21· · · in terms of, you know, one person talking at a time
22· · · and -- and if you don't understand my question, let me
23· · · know so that I can rephrase it.· And if you need to take
24· · · a break, let us know.· You're familiar with those still?
25· A· ·Yes, sir.

     253.627.6401                                               scheduling@byersanderson.com
                                                                                               YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 10 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 335

·1· Q· ·All right.· Since September 25th, 2018, I believe you've
·2· · · had an opportunity to review your deposition; is that
·3· · · correct?
·4· A· ·Yes.
·5· Q· ·Okay.· And since your prior deposition, you've had an
·6· · · opportunity to review different documents and
·7· · · communications and information that you have and that
·8· · · you've produced to the plaintiff in this case; is that
·9· · · correct?
10· A· ·Yes.
11· Q· ·All right.· And since your prior deposition, have you had
12· · · an -- an opportunity to review text messages between you
13· · · and other people?
14· A· ·Yes.
15· Q· ·Since your prior deposition, have you had an opportunity
16· · · to review e-mail communications between you and other
17· · · people?
18· A· ·Yes.
19· Q· ·And since your prior deposition, have you had an
20· · · opportunity to review Facebook Messenger communications
21· · · between you and other people?
22· A· ·Yes.
23· Q· ·Since your prior deposition, do you agree that, you know,
24· · · your review of various documents and communications has
25· · · helped you refresh your recollection as to various

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 11 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 336

·1· · · matters?
·2· A· ·Yes.· Absolutely.
·3· Q· ·And do you believe -- or strike that.
·4· · · · · Would you agree with me that you believe you're in a
·5· · · better position today and more well prepared to testify
·6· · · than you were when you first came in in September of
·7· · · 2018?
·8· A· ·Yes, absolutely.
·9· Q· ·In testifying today, are you -- do you believe that there
10· · · may be areas of examination or questions that you would
11· · · now clarify or correct, certain statements that you made,
12· · · based on what you had previously said at that time?
13· A· ·Yes.
14· Q· ·And we'll go through a number of these issues here today.
15· · · · · So I want to back up.· We had, I think, talked the
16· · · first time and obtained some information about some of
17· · · the initial early communications that you had had with
18· · · Ken Cannata.· Do you recall that?
19· A· ·Yes.
20· Q· ·Okay.· Ken Cannata, when you first started your
21· · · communications with him, what did you understand him to
22· · · be?
23· A· ·An owner of HP Tuners.
24· Q· ·Okay.· And you had engaged with him in some discussions
25· · · about providing some information in exchange for some

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 12 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 337

·1· · · payment; is that correct?
·2· A· ·Correct.
·3· Q· ·Okay.· Now, subsequent to that transaction, did you
·4· · · remain in contact with Mr. Cannata?
·5· A· ·A couple of times I had, yes.
·6· Q· ·Okay.· And so this would have been in late 2015, early
·7· · · 2016?
·8· A· ·Yes.
·9· Q· ·Can you tell me what communications, if any, you had with
10· · · Mr. Cannata in -- well, strike that.
11· · · · · Did you reach out to Mr. Cannata in late 2015 or
12· · · early 2016 or did he reach out to you to continue those
13· · · communications?
14· A· ·I reached out to him around November of 2015.
15· Q· ·And what was the purpose of you reaching out to him?
16· A· ·I was considering selling my software and the information
17· · · that I had that went with the software, so I contacted
18· · · him to see if HP Tuners would be interested in buying it
19· · · all off of me.
20· Q· ·And did you speak with him in late 2015 when you had
21· · · approached him about this?
22· A· ·Yes.
23· Q· ·And what did he say to you in response?
24· A· ·He told me he would be interested in potentially
25· · · purchasing the software and information off of me and

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 13 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 338

·1· · · asked me to e-mail him a list of everything and how much
·2· · · I would want for it.
·3· Q· ·And did you then subsequently e-mail that information to
·4· · · him?
·5· A· ·I did not.
·6· Q· ·Okay.· Did you have any further conversations with
·7· · · Mr. Cannata in late 2015, early 2016 about selling him
·8· · · some of these assets that you had?
·9· A· ·In early 2016, Mr. Cannata contacted me asking me if I
10· · · was still interested in selling my software.· It would
11· · · have been sometime, I believe, in February.
12· Q· ·Okay.· And did he say that he was contacting you on
13· · · behalf of HP Tuners?
14· A· ·He did not.
15· Q· ·Okay.· What did you tell him in approximately February of
16· · · 2016 about whether you were interested in moving forward
17· · · with a transaction or not?
18· A· ·Told him that I was uninterested in selling the software
19· · · any further, that I had acquired information on Ford and
20· · · General Motors, and I was planning on implementing that
21· · · into our software and continuing to press forward.
22· Q· ·Okay.· And in response to that, what did he say to you?
23· A· ·He asked me if I had solved our hardware solution.                      I
24· · · told him other than the Hypertech handheld we had not
25· · · finished developing our own hardware.· And he indicated

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 14 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 339

·1· · · to me at that point that he was possibly going to get
·2· · · bought out from HP Tuners and that he would be interested
·3· · · in developing hardware for us, and he said after his
·4· · · noncompete was up that he would -- he would develop
·5· · · hardware.
·6· Q· ·At the time when he said this, was this approximately
·7· · · March -- or excuse me -- February 2016?
·8· A· ·Yes.
·9· Q· ·Okay.· So in February 2016, Mr. Cannata advised you that
10· · · he was potentially going to be bought out of HP Tuners?
11· A· ·Yes.
12· Q· ·Okay.· And he -- did he offer -- well, strike that.
13· · · · · At that time during that call, he offered to help
14· · · you solve your hardware solution issues?
15· A· ·Yes.
16· Q· ·At the time when he had this conversation with you,
17· · · though, he had indicated that he expected that he would
18· · · be the subject of some type of noncompete?
19· A· ·I believe so.
20· Q· ·Do you recall what he said in that regard at all?
21· A· ·I don't recall the exact details.· If I recall correctly,
22· · · you know, he said as part of his buyout he's sure there
23· · · would be some sort of noncompete, but he didn't know
24· · · length of time or what all that would involve at that
25· · · point.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 15 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 340

·1· Q· ·After February 2016, pretty much to the present day here,
·2· · · May of 2016 [sic], you've remained -- remained in
·3· · · continuous contact with Mr. Cannata; is that correct?
·4· A· ·Correct.
·5· Q· ·And you've been communicating with him via phone, text
·6· · · and e-mail, among other potential methods of
·7· · · communication?
·8· A· ·Yes.
·9· Q· ·Okay.
10· · · · · · · · · · · · MR. MANN:· I hate to interrupt at this
11· · · point, but point of clarification.· Is any of this
12· · · designated confidential or what's the --
13· · · · · · · · · · · · MR. BLEIMAN:· I think what we had
14· · · agreed was that the whole deposition we'll designate for
15· · · now as confidential, and then we can just discuss it
16· · · later.
17· · · · · · · · · · · · MR. MANN:· Okay.· Certainly.· Thank
18· · · you.· I just wasn't sure whether we were getting into
19· · · confidential matters or not, but --
20· · · · · · · · · · · · MR. BLEIMAN:· Right.
21· · · · · · · · · · · · MR. MANN:· I understand the whole
22· · · deposition will be designated confidential at this time.
23· · · · · · · · · · · · MR. BLEIMAN:· Correct.
24· · · · · · · · · · · · MR. MANN:· Perfect.· Thank you.
25· Q· ·(By Mr. Bleiman)· All right.· So I want to focus now on

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 16 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 341

·1· · · the time period between February 2016 and October 20th,
·2· · · 2016.· During that period of time, you continued to have
·3· · · conversations and discussions with Mr. Cannata; is that
·4· · · correct?
·5· A· ·Correct.
·6· Q· ·And between that March twenty six -- or strike that.
·7· · · · · Between that February 2016 time period and October
·8· · · 2016 time period, were you -- was Mr. Cannata performing
·9· · · any services for you or Syked ECU Tuning?
10· A· ·Not that I recall.
11· Q· ·Was Mr. Cannata communicating with you about helping
12· · · Syked ECU Tuning or you with the development of your
13· · · hardware solution?
14· A· ·Yes.
15· Q· ·Okay.· So between that February 2016 and October 20th,
16· · · 2016, period -- time period, what -- can you describe for
17· · · me what the communications were between you and
18· · · Mr. Cannata relative to him helping with the Syked ECU
19· · · Tuning hardware solution?
20· A· ·Can you repeat the question?· I'm sorry.
21· · · · · · · · · · · · MR. BLEIMAN:· Can you read it back for
22· · · me?
23· · · · · · · · · · · · · · · · (Question on Page 341,
24· · · · · · · · · · · · · · · · ·Lines 15-19 read by the
25· · · · · · · · · · · · · · · · ·reporter.)

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 17 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 342

·1· · · · · · · · · · · · THE WITNESS:· I mean, we -- you know,
·2· · · we discussed the development.· We discussed the protocol
·3· · · communications and how we were going to develop that.
·4· · · You know, we discussed how long it was going to take to
·5· · · develop, you know, and get the reading/writing with the
·6· · · engine controllers.· You know, just kind of a lot of
·7· · · general discussion.· I can't remember any particular
·8· · · details.· It would most likely be in the text messages or
·9· · · e-mails that have been produced.
10· Q· ·(By Mr. Bleiman)· Okay.· So you -- you have produced your
11· · · text messages from approximately December 29th, 2015, to
12· · · March of 2017 from your phone devices; is that correct?
13· A· ·Correct.
14· Q· ·You've also produced text messages from approximately
15· · · November 2017 to November 2018 from your phone devices?
16· A· ·Correct.
17· Q· ·And then there's a gap from approximately March 24, 2017,
18· · · to November 17th I believe, or so, 2017.· Do you have
19· · · those text messages?
20· A· ·I do not.
21· Q· ·Do you know where those text messages might be or --
22· A· ·They were on an iPhone 6 that I -- that I had or used up
23· · · until recently, and when I went to go try to recover the
24· · · text messages, it only went back to November of 2017, so
25· · · that's what I had exported and produced as a PDF to you.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 18 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 343

·1· Q· ·Okay.· And the text messages that you have recovered that
·2· · · were -- that were produced to us, I think on Monday or
·3· · · Tuesday the -- May 14th, those were recovered by a
·4· · · service?
·5· A· ·Yes.
·6· Q· ·Okay.· And those are all the messages that you've been
·7· · · able to locate?
·8· A· ·Yes.
·9· Q· ·And they've been produced in an Excel format?
10· A· ·Yes.
11· Q· ·And you have the documentation in that regard; is that
12· · · correct?
13· A· ·Can you clarify?
14· Q· ·You possess the results of that vendor's search and have
15· · · those records and you possess those records?
16· A· ·Yes.
17· Q· ·Okay.· So I'd just ask you to maintain them.· And I know
18· · · they've been produced to us in, like, native format
19· · · because they're very large files, but we just want to
20· · · make sure that the documents do continue to be possessed
21· · · by you.
22· A· ·Yes.
23· · · · · · · · · · · · MR. MANN:· We will preserve them
24· · · pending the outcome of this case.
25· Q· ·(By Mr. Bleiman)· And you also agree that those messages

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 19 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 344

·1· · · that you've produced that have come to us in Excel format
·2· · · are authentic text messages from your devices?
·3· A· ·Yes.
·4· Q· ·Okay.· All right.· Now, I know that you had -- we
·5· · · previously talked a little bit about plaintiff's
·6· · · Exhibit 6.
·7· · · · · · · · · · · · MR. MANN:· Thank you.
·8· · · · · · · · · · · · THE WITNESS:· Thank you.
·9· Q· ·(By Mr. Bleiman)· And this is a nondisclosure agreement
10· · · between Ken and Syked Tuning Software; is that correct?
11· A· ·Correct.
12· Q· ·Now, this Syked Tuning Software, LLC, what is that
13· · · entity?
14· A· ·It should be Syked ECU Tuning.· Oh, Syked Tuning Software
15· · · was the original entity that was created for the software
16· · · specifically.
17· Q· ·Okay.
18· A· ·If I recall correctly, we had a separate LLC, or
19· · · originally it was Syked ECU Tuning, where I did
20· · · calibration work and John and I's -- John Martin's and
21· · · I's original agreement was, because he doesn't do any
22· · · tuning or calibration work, that the calibration stuff
23· · · would remain separate from the software as far as the
24· · · financial and the dividends.
25· Q· ·So is the typed -- is the Syked Tuning Software, LLC

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 20 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 345

·1· · · still an entity to your knowledge?
·2· A· ·It is not.
·3· Q· ·All right.· And this NDA was with Ken Cannata originally?
·4· A· ·Correct.
·5· Q· ·It's dated March 11, 2016?
·6· A· ·Correct.
·7· Q· ·So between February and March, you engaged in some
·8· · · communications, I'm presuming, with Mr. Cannata about
·9· · · getting him to sign an NDA; is that right?
10· A· ·Correct.
11· Q· ·And then subsequent to that, you signed this agreement
12· · · with him and then started communicating with Ken Cannata
13· · · on a more regular basis?
14· A· ·Yes.
15· Q· ·All right.· Now, during this period of time between
16· · · February 2016 and October 20th, 2016 -- and we'll get to
17· · · some of the communications in a little bit -- are you
18· · · aware of whether Ken Cannata had shared with you any
19· · · intellectual property of HP Tuners based on your review
20· · · of the various documents and information that you've
21· · · reviewed since your last deposition?
22· A· ·Up until this NDA was signed, I don't believe that he
23· · · had.
24· Q· ·Okay.· Between the time of the NDA in March of 2016 and
25· · · October of 2016, do you have a recollection of what

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 21 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 346

·1· · · Mr. Cannata provided to you that was HP Tuners'
·2· · · intellectual property?
·3· A· ·He provided me the key generator that was on the thumb
·4· · · drive.· He had provided me a version of 2.23, HP Tuners'
·5· · · source code project, and there were some other
·6· · · miscellaneous files that were also on that thumb drive.
·7· Q· ·Okay.· I don't know the best way to kind of go through
·8· · · this, but -- because I don't -- the documents -- the text
·9· · · messages were just way too long to print.· But it appears
10· · · that in October of 2016 there's some text messages where
11· · · you had requested CAN classes and the editor code from
12· · · Ken.· Is that -- do you recall that?
13· A· ·I do recall that after reviewing it.
14· Q· ·And it appears that Ken did send you various files in
15· · · response to those requests; is that correct?
16· A· ·Yes.
17· Q· ·And I believe it was like VCM Editor; do you recall that?
18· A· ·Yes.
19· Q· ·cMPVI.cs?
20· A· ·Yes.
21· Q· ·cController.cs?
22· A· ·Yes.
23· Q· ·cVehicle.cs?
24· A· ·Yes.
25· Q· ·And so those would have been HP Tuners' source code files

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 22 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 347

·1· · · that Ken provided to you prior to October 20th, 2016?
·2· A· ·Can you rephrase that or ask -- sorry.
·3· · · · · · · · · · · · · · · · (Question on Page 346, Line 25
·4· · · · · · · · · · · · · · · · ·through Page 347, Line 1
·5· · · · · · · · · · · · · · · · ·read by the reporter.
·6· · · · · · · · · · · · MR. BLEIMAN:· I think it was "those"
·7· · · would have been HP Tuners' source code files that Ken
·8· · · provided to you.
·9· · · · · · · · · · · · · · · · (Question on Page 346, Line 25
10· · · · · · · · · · · · · · · · ·through Page 347, Line 1 read
11· · · · · · · · · · · · · · · · ·by the reporter.
12· · · · · · · · · · · · THE WITNESS:· I would assume that they
13· · · would have been included in the original source code
14· · · project.· I believe that I was asking him from what I
15· · · remember -- because those files were missing out of the
16· · · folder that I was originally -- of the original project
17· · · that he had sent to me, and I was asking them whether
18· · · they had been deleted, deliberately taken out by him.
19· · · I'm not -- I'm not sure on that.
20· Q· ·(By Mr. Bleiman)· Okay.· So -- well, strike that.
21· · · · · Ken had provided you with a flash drive with various
22· · · intellectual property on it; is that right?
23· A· ·Yes.
24· Q· ·And then you followed up with him to say, Do you have
25· · · these additional materials, and then he sent those

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 23 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 348

·1· · · additional HP Tuners materials to you?
·2· A· ·Yes.
·3· Q· ·So, for example, on this --
·4· · · · · · · · · · · · MR. BLEIMAN:· Well, can I have the
·5· · · stickers.· I'll just take them cos I'll probably just...
·6· · · · · I'm going to mark Plaintiff's Exhibit 79.
·7· · · · · · · · · · · · MR. MANN:· Thank you.
·8· · · · · · · · · · · · · · · · (Exhibit No. 79 marked for
·9· · · · · · · · · · · · · · · · ·identification.)
10· Q· ·(By Mr. Bleiman)· So first, you recall that you produced
11· · · your Facebook Messenger communications with Christopher
12· · · Breton-Jean; is that correct?
13· A· ·Yeah.· I tried to read through it, and there was
14· · · thousands of pages.
15· Q· ·Understood.· But part of the production in this case has
16· · · been the messages that you exchanged with Mr. Breton-Jean
17· · · on Facebook Messenger, correct?
18· A· ·Correct.
19· Q· ·And I printed out a couple of pages here that I've marked
20· · · as Plaintiff 79 from the Facebook Messenger
21· · · communications that you've provided.· Do you see that?
22· A· ·Yes.
23· Q· ·All right.· And do you recognize these to be Facebook
24· · · Messenger communications between you and Christopher
25· · · Breton-Jean?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 24 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 349

·1· A· ·Yes.
·2· Q· ·All right.· So then on October -- if you start at the
·3· · · bottom of the page, Christopher Breton-Jean makes a
·4· · · comment, something about HTP; do you see that?
·5· A· ·Yes.
·6· Q· ·And then you responded, I got even more code on how to do
·7· · · all the licensing now.· Do you see that?
·8· A· ·Yes.
·9· Q· ·And that code that you would have received would have
10· · · been the HP Tuners source code from Ken Cannata, correct?
11· A· ·Correct.
12· Q· ·All right.· And then you, a couple of messages later, at
13· · · 2:32 p.m., wrote, I can add unlimited -- I can add
14· · · unlimited to anyone's cable.· Do you see that?
15· A· ·Yes.
16· Q· ·And what is that a reference to?
17· A· ·Unlimited credits.
18· Q· ·Okay.· And that ability to add unlimited credits was
19· · · provided to you with this key generator that Mr. Cannata
20· · · gave to you; is that right?
21· A· ·Yes.
22· Q· ·All right.· And so you -- when you made these statements
23· · · to Mr. Breton-Jean in October -- on October 17th, 2016,
24· · · you already had this code in your possession; is that
25· · · correct?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 25 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 350

·1· A· ·Yes.
·2· Q· ·All right.· We'll take a look at -- well, while we
·3· · · were -- while we were talking about kind of what you had
·4· · · been provided with, I know we looked at this -- this
·5· · · Exhibit 13 previously, but we'll go back to it.
·6· · · · · · · · · · · · MR. MANN:· Thank you.
·7· Q· ·(By Mr. Bleiman)· So Exhibit 13, we had talked about this
·8· · · is an image.· And previously you had indicated in your
·9· · · testimony that you didn't recognize this to be an image
10· · · of your computer screen.
11· · · · · Having looked back at the various documents and
12· · · communications, do you now -- do you still believe that
13· · · this does not represent an image of your computer screen?
14· A· ·No.
15· Q· ·So you do believe it is your computer screen?
16· A· ·Yes.
17· Q· ·Okay.· And you belive that somebody took an image of your
18· · · computer screen while you were on a TeamViewer session
19· · · with them; is that correct?
20· A· ·Correct.
21· Q· ·All right.· And so where it says Kevin PC, you would
22· · · agree with me that this would reflect the way that your
23· · · computer screen looked at -- at some point in time,
24· · · presumably after August of 2017; is that correct?
25· A· ·Correct.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 26 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 351

·1· Q· ·And I say August '17 because I think that's the latest
·2· · · date amongst the folders, is there's a reference to
·3· · · August 19th, 2017, it looks like.· Actually, it looks
·4· · · like there's a September date as well if you see that, so
·5· · · maybe it's September.
·6· A· ·It does look correct.
·7· Q· ·Okay.· And so -- and if you look, there's a reference to
·8· · · a Lexar (E:) Drive; do see that?
·9· A· ·Yes.
10· Q· ·What's is the Lexar (E:) Drive?
11· A· ·That is a thumb drive used for storage of, you know,
12· · · files, programs and such.
13· Q· ·Is the Lexar (E:) Drive the device that Mr. Cannata
14· · · provided to you prior to October 20th, 2016?
15· A· ·Yes.
16· Q· ·Okay.· And on that Lexar (E:) Drive, there was various
17· · · folders and files and programs; is that correct?
18· A· ·Correct.
19· Q· ·All right.· And what Exhibit 13 appears to show was a
20· · · folder entitled HPT Main HPT; is that correct?
21· A· ·Yes.
22· Q· ·And then these folders and files were within that folder
23· · · HPT?
24· A· ·Yes.
25· Q· ·Okay.· Now, these files and folders were on the flash

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 27 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 352

·1· · · drive that Mr. Cannata provided to you; is that correct?
·2· A· ·Not all of them.
·3· Q· ·Okay.· Why don't we go through and you why don't you tell
·4· · · us which folders, to the extent you can recall, were on
·5· · · the folder that he gave to you.
·6· A· ·So starting from the top working down, the Firmware
·7· · · folder, the Firmware Hack folder were both ones that he
·8· · · provided.· The HP Tuners Decryptor was one that I had
·9· · · copied on there.· The HPT Cloned Cable, that had a text
10· · · document inside of it that just had a serial number of
11· · · a -- of a cable that had been cloned.· The HPT Cracked
12· · · was not one that he provided, nor was the HPT
13· · · ResourcesDB, looks like 2_ 26_2017; he didn't provide
14· · · that one.
15· · · · · The KeyGenWindows folder was one that was provided.
16· · · The License was one that was provided.· The Lic -- or
17· · · LicTransfer was one that was provided.· The Shared, Ken
18· · · Cannata provided.· The VCM was provided.· The ZF Checksum
19· · · was not one that was provided.· And then as you continue
20· · · down the line of the individual files, those would all
21· · · have been ones that were provided by Mr. Cannata.
22· Q· ·Okay.· What is this PDF document that's kind of blocked;
23· · · do you see that, 03212007_148?
24· A· ·I believe that was a Bosch document talking about CAN bus
25· · · communications.· That was directly from Bosch.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 28 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 353

·1· Q· ·Okay.· All right.· So going back to this HPT Cloned
·2· · · Cable, was that something that Ken provided or no?
·3· A· ·It was not.
·4· Q· ·Okay.· And when you say "cloned cable," what do you mean
·5· · · by that?
·6· A· ·It was -- they had a text document in there with a serial
·7· · · number and an application key on a cable that had been
·8· · · cloned.
·9· Q· ·And who had cloned that cable?
10· A· ·Ken Cannata.
11· Q· ·Do you know how Ken had cloned that cable?
12· A· ·I do not.· He had sent me a cloned cable to a specific
13· · · serial number.
14· Q· ·Okay.· So at some point in time -- was this prior to
15· · · October of 2016 or after?
16· A· ·Before.
17· Q· ·So before October of 2016, had you sent a cable to Ken to
18· · · clone, or did he just send you a cloned cable?
19· A· ·He sent me one.· I did not send it to him at that point.
20· Q· ·You would agree with me, though, subsequent to
21· · · October 20, 2016, Mr. Cannata was -- or did also clone
22· · · some cables for you that you had brought to him or sent
23· · · to him?· I saw some references in the text messages.
24· A· ·I would have to look at the text message.
25· Q· ·Okay.· We'll re- --

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 29 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 354

·1· A· ·I don't remember the dates on that.
·2· Q· ·Okay.· All right.· And as far as this image of your
·3· · · screen is concerned, do you have a belief now as to who
·4· · · took this picture?
·5· A· ·Yes.
·6· Q· ·And who is that?
·7· A· ·Christopher Breton-Jean.
·8· Q· ·Okay.· And you had engaged in TeamViewer sessions with
·9· · · him?
10· A· ·I had, and I did not authorize, you know, him to, of
11· · · course, record my screen, but we had engaged in
12· · · TeamViewer sessions.
13· Q· ·But you do acknowledge that the Exhibit 13 does reflect
14· · · an image of your screen?
15· A· ·Yes.
16· Q· ·Okay.· Show you what I've been -- I've marked as -- or we
17· · · had marked and talked about previously as Exhibit 14.
18· · · And Exhibit 14 is another image that we had previously
19· · · looked at.· Like Exhibit 13, you would agree with me that
20· · · Exhibit 14 does reflect an image of your computer screen;
21· · · is that correct?
22· A· ·Correct.
23· Q· ·And it shows the Lexar (E:) Drive and additional
24· · · programs, files, folders that are within the HPT folder
25· · · on that Lexar drive?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 30 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 355

·1· A· ·Yes.
·2· Q· ·Okay.· And earlier today when we talked about some of the
·3· · · dotCS files that you had requested, and I think even if
·4· · · you look at 13 as well, you know, the cCable.cs,
·5· · · cController.cs, cMPFVI.cs, those had been requested by
·6· · · you, and there were some text message communications
·7· · · between you and Ken about that, and then they also appear
·8· · · on this flash drive.
·9· A· ·Correct.
10· Q· ·All right.· And so if you run through these folders that
11· · · we see on your computer screen here in Exhibit 14, can
12· · · you tell us which ones came from Ken and which ones did
13· · · not.
14· A· ·Starting from the top down, the cVehicle.cs would have
15· · · came from Mr. Cannata.· Firmware Hack.rar is a folder in
16· · · Exhibit, I believe, 13 that's just compressed.· The FS
17· · · cable serial and key was the -- the serial number and the
18· · · key to the cable that I had posted up on social media
19· · · that I was trying to sell.· So that one did not come from
20· · · him.
21· · · · · The two text documents that are labeled HPT Beta
22· · · Serial Numbers did not come from him.· The
23· · · HPT.Communications.MPVI.MPVI.Firmw, that's a firmware
24· · · file that came from him.· Same thing with the one that
25· · · says "test" right below it.· HPT_CC_.PNG I don't recall

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 31 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 356

·1· · · exactly what that was.· The HPTBinary Swap V3.exe did not
·2· · · come from him.· Interface Reprogramming.doc came from
·3· · · him.· License Writer.exe, Licensetransfer.exe both came
·4· · · from Mr. Cannata.· The two MPVI Protocol.docs came from
·5· · · him.· P32ALGO.ASM had came from him.· And then below it
·6· · · there's a bunch of them that are labeled VCM Suite ending
·7· · · with a dot msi, all those ones had not came from him.
·8· Q· ·What were those files?
·9· A· ·The VCM Suite.msi?
10· Q· ·Yes.
11· A· ·Those are install files for production files that HP
12· · · Tuners releases.
13· Q· ·And then there's a VCM.zip and a VCMSuite at the bottom.
14· A· ·The very, very bottom VCMSuite, I believe that's just
15· · · another install.· It's cut off so I can't tell.· The
16· · · VCM.zip I believe was the initial source code project
17· · · that he had sent me for Version 2.23.
18· Q· ·So that would have been -- that VCM.zip was from Ken?
19· A· ·Yes, I believe so.
20· Q· ·And talk to me -- or strike that.
21· · · · · What did -- these MPVI Protocol docs, what were
22· · · those?
23· A· ·It would have been the communication protocol used to
24· · · talk to the actual MPVI hardware as far as, you know,
25· · · communicating to get the serial number or the hardware

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 32 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 357

·1· · · version or firmware version, things along those lines.
·2· Q· ·And this would have been among the materials that was
·3· · · provided to you initially on the flash drive prior to
·4· · · October of 20 --- October 20th of 2016?
·5· A· ·I believe so.
·6· Q· ·And the License Writer.exe and the license transfer
·7· · · files, what were those?
·8· A· ·I don't recall exactly what they were.· I believe that I
·9· · · ran them one time, and I think it transferred the
10· · · licenses, from what I recall, from one MPVI cable to
11· · · another MPVI cable.
12· Q· ·Okay.· And what about the Interface Reprogramming doc?
13· A· ·That one I never really looked through a lot.· I know it
14· · · was used to reprogram firmware.· That's what I recall on
15· · · that.
16· Q· ·So then like the binary swap was not a document that was
17· · · provided by Ken.· Where would you have gotten that from?
18· A· ·So that's a utility.· When we had reverse engineered the
19· · · production version of HP Tuners software, I created that
20· · · utility to swap the binary file out of the saved file
21· · · that's used to tune a car.
22· Q· ·And when you say "we," that was you and Christopher
23· · · Breton-Jean?
24· A· ·Correct.
25· Q· ·Was anyone else involved in that reverse engineering?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 33 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 358

·1· A· ·No.
·2· Q· ·And so essentially any of the other, like, documents or
·3· · · folders like this on Exhibit 13 where it says cloned
·4· · · cable or cracked and the resources, was that all work
·5· · · product that you and Christopher Breton-Jean created?
·6· A· ·Yes.
·7· Q· ·Was John involved in any of that?
·8· A· ·No.
·9· Q· ·And the ZF Checksum, was that something that Christopher
10· · · Breton-Jean and you did?
11· A· ·I don't recall exactly what was in that folder.                    I
12· · · believe that it would have been though.
13· Q· ·Okay.· Did the source code allow you to do that reverse
14· · · engineering?
15· A· ·No.
16· Q· ·Okay.· That was just from the published version; you just
17· · · decompiled it and then worked on it from there?
18· A· ·Correct.
19· Q· ·All right.· And as far as Exhibit 14 is concerned, the
20· · · image that -- of your computer screen, you believe this
21· · · was also taken by Christopher Breton-Jean?
22· A· ·Yes.
23· Q· ·All right.· Looking at Exhibit 15.· It's another image we
24· · · looked at before.· You would agree with me that this also
25· · · reflects an image of your computer screen; is that

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 34 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 359

·1· · · correct?
·2· A· ·Yes.
·3· Q· ·And then you would agree that -- or you believe, I should
·4· · · say, that Mr. Christopher Breton-Jean also took this
·5· · · image?
·6· A· ·Absolutely.
·7· Q· ·Okay.· And this shows the key generator tool?
·8· A· ·Yes.
·9· Q· ·And that key generator tool would have been the tool that
10· · · Mr. Cannata provided do you?
11· A· ·This particular screen that you're seeing is referred to
12· · · as a GUI, and this would not have been provided.
13· Q· ·Okay.· What is this?
14· A· ·So when he provided me the utility to generate the
15· · · license key, it was in a command prompt format, which you
16· · · have to run in DOS and pass a set of variables or
17· · · parameters.· This utility is a Windows GUI utility that I
18· · · wrote to make it easier to generate license keys that
19· · · would communicate directly with the command line program
20· · · that was the key generator that was provided to me by
21· · · Mr. Cannata.
22· Q· ·So the key generator that he provided you with required
23· · · you to develop -- develop a GUI to generate the licenses?
24· A· ·Not exactly.
25· Q· ·Okay.· Explain it, please.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 35 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 360

·1· A· ·So if I opened up a Windows command prompt and I called
·2· · · the program that was provided to me by Mr. Cannata, I
·3· · · could then go in and I could pass in the serial number,
·4· · · the tuner lock ID, the number of GM credits, number of
·5· · · Ford credits, the number of Dodge credits in a DOS
·6· · · screen.
·7· · · · · It's a lot more time consuming, a little bit more
·8· · · difficult to do, so to make it easier for me so I wasn't
·9· · · in command line and doing DOS, I wrote a separate utility
10· · · that communicated directly with that command prompt
11· · · utility that was provided.
12· Q· ·But without the key generator tool, you could have had
13· · · this GUI, but you wouldn't have been able to write
14· · · additional licenses?
15· A· ·Correct.
16· Q· ·You needed the key generation tool in order to then
17· · · generate the licenses?
18· A· ·Correct.
19· Q· ·So this was really just the mechanism by which you
20· · · generated the licenses?
21· A· ·Correct.
22· Q· ·Okay.· All right.· I'm going to show you what's been
23· · · marked as Plaintiff's Exhibit 16, previously marked as
24· · · Plaintiff's Exhibit 16.
25· · · · · And this is an image we had previously looked at.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 36 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 361

·1· · · And would you agree with me now that this does reflect an
·2· · · image of your computer screen?
·3· A· ·Yes.
·4· Q· ·And I know previously you had said it did not, but you're
·5· · · correcting that testimony?
·6· A· ·I am, yes.
·7· Q· ·Okay.
·8· A· ·After going back and reviewing, I was able to -- to
·9· · · locate some of the things that were on here to validate
10· · · that this is indeed my computer screen.
11· Q· ·And the same thing goes for Plaintiff's 13, 14 and 15 in
12· · · terms of those images?
13· A· ·Yes.· Based on the Plaintiff Exhibit 16 that I'm looking
14· · · at and looking at these other exhibits, I believe that
15· · · they're all of my computer screen.
16· Q· ·And so this is that GUI that we had talked about,
17· · · correct?
18· A· ·Correct.
19· Q· ·And this would have been an image that Mr. Breton-Jean
20· · · took during a TeamViewer session with you?
21· A· ·Yes.· Absolutely.
22· Q· ·And you would recognize those icons now at the bottom
23· · · left-hand corner?
24· A· ·Yes.
25· Q· ·Okay.· There was a file here -- well, strike that.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 37 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 362

·1· · · · · Based on your review of this image, do any of the
·2· · · folders or files that you see on here represent
·3· · · information that Mr. Cannata had provided to you?
·4· A· ·(Witness peruses document.)· No, I don't believe so.
·5· Q· ·And the information from the flash drive -- I know we
·6· · · talked about last time that it was destroyed with a
·7· · · hammer and cracked into pieces, and we've talked about
·8· · · that before -- between your deposition and today, have
·9· · · you been able to locate any copies of any of these
10· · · folders, files, information on any of your other
11· · · computers or devices at any time?
12· A· ·I have not.
13· Q· ·You don't currently possess, to our knowledge, any of the
14· · · information that Mr. Cannata provided to you?
15· A· ·Sadly, I do not.
16· Q· ·Okay.· All right.· Take a look at Exhibit 80.
17· · · · · · · · · · · · · · · · (Exhibit No. 80 marked for
18· · · · · · · · · · · · · · · · ·identification.)
19· Q· ·(By Mr. Bleiman)· On Exhibit 80 you had -- on
20· · · December 26th at 11:12 a.m., you had written to
21· · · Mr. Breton-Jean:· I have the code to push it onto the
22· · · MPVI.· Do you see that at the top of the page?
23· A· ·Yes.
24· Q· ·What are you referring to there?
25· A· ·The firmware flasher.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 38 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 363

·1· Q· ·And what is that?
·2· A· ·I believe -- I believe it was a firmware flasher, and
·3· · · that allows you to flash firmware onto -- to an MPVI
·4· · · cable.
·5· Q· ·And where would you have received that firmware flash?
·6· A· ·Ken Cannata.
·7· Q· ·And was that among the terms that was on the initial
·8· · · flash drive that Mr. Cannata provided to you, or was this
·9· · · something that he provided to you subsequent to the
10· · · initial information that you received?
11· A· ·I think it was on the original thumb drive that he had
12· · · provided, but I don't recall exactly.
13· Q· ·Taking a look now at Plaintiff Exhibit 81.
14· · · · · · · · · · · · · · · · (Exhibit No. 81 marked for
15· · · · · · · · · · · · · · · · ·identification.)
16· Q· ·(By Mr. Bleiman)· This is more communications between you
17· · · and Mr. Breton-Jean; is that correct?
18· A· ·Correct.
19· Q· ·All right.· And so it appears as though you had
20· · · indicated, There's a way to dump firmware through serial
21· · · port on the MPVI.· Do you see that?
22· A· ·Yes.
23· Q· ·What are you referring to there?
24· A· ·And so through the, you know, February, March of 2016
25· · · through December 27th when I wrote this, Ken and I had

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 39 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 364

·1· · · talked about the guy that was cloning the cables, and he
·2· · · had indicated to me that it was being pulled out through
·3· · · the serial port on the MPVI.
·4· Q· ·Okay.· And then you sent Mr. Breton-Jean a file there at
·5· · · the top of the page at 12:06 p.m.; do you see that?
·6· A· ·Yes.
·7· Q· ·And that -- that was an admin version of that VCM Suite?
·8· A· ·That was a Version 2.25.2033, executable version of the
·9· · · admin software, correct.
10· Q· ·And who did you receive that file from?
11· A· ·Ken Cannata.
12· Q· ·And would that have been provided to you on the
13· · · initial -- with the initial materials, or was that
14· · · something that -- I mean, you were just sending this to
15· · · him in December of 2016.· Is this something that was
16· · · provided to you after the initial materials were provided
17· · · to you?
18· A· ·I want to think that this was sent to me separate, but I
19· · · don't recall exactly.
20· Q· ·How were you communicating with Mr. Cannata, you know,
21· · · since your -- the start of your communications?
22· A· ·Primarily via text message or talking on the phone.
23· Q· ·Okay.· Did you exchange e-mails?· I know there's a number
24· · · of references in the e-mail -- I mean in the text
25· · · messages to check your mail and e-mails and things like

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 40 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 365

·1· · · that.
·2· A· ·We had, yes.
·3· Q· ·Okay.· And what e-mail addresses were you communicating
·4· · · to Mr. Cannata at?
·5· A· ·I think at that point it would have been
·6· · · sykedecutuning@yahoo.com.
·7· Q· ·Okay.· But what e-mails was Mr. Cannata using?
·8· A· ·It was one of the ones that we had question -- you asked
·9· · · me about before.· I think it was Ken_Cannata or
10· · · kenandbobbiecannata.· I want to think it was at AT&T.
11· · · And then I think -- excuse me -- I think he went over to
12· · · Charter or vice versa.
13· Q· ·Okay.· Did you or Ken ever use any other e-mail addresses
14· · · to communicate with each other at any time?
15· A· ·Yes.
16· Q· ·And what were those e-mail addresses?
17· A· ·We had -- I had used fhptuners@yahoo.com.· And I got
18· · · responses from him, Ken Cannata, and it was
19· · · somethingnew1892@yahoo.com, if I recall correct.
20· Q· ·Somethingnew --
21· A· ·I believe it was 1892@yahoo.com.
22· Q· ·Okay.· And when were those e-mail addresses set up?
23· A· ·That would have been in early 2016.· I believe April.
24· Q· ·So between April and when were those e-mail addresses
25· · · being used?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 41 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 366

·1· A· ·It was used maybe a handful of times between April of
·2· · · 2016-ish through -- last time was January 9th of 2017.
·3· Q· ·Have you been able to locate any e-mails that were sent
·4· · · by you from that address to Ken at the
·5· · · somethingnew1892@yahoo.com address?
·6· A· ·Yes.
·7· Q· ·Okay.· Do you have copies of those e-mails?
·8· A· ·Yeah.· We tried to print some copies off.· A couple of
·9· · · them printed decent, and then a couple of them didn't
10· · · print as decent.
11· · · · · · · · · · · · MR. BLEIMAN:· Maybe we'll take a break
12· · · and see what we got there, but we can keep going for now.
13· · · · · · · · · · · · MR. MANN:· Mm-hmm.
14· Q· ·(By Mr. Bleiman)· So when you were communicating with
15· · · this somethingnew1892@yahoo.com address, you understood
16· · · who was on the other end of that e-mail communication,
17· · · correct?
18· A· ·Correct.
19· Q· ·And how do -- how do you know who was on the other end of
20· · · that e-mail communication?
21· A· ·Well, two -- two reasons.· The first e-mail that was sent
22· · · from the 18 -- somethingnew1892 to me, it says, Hey, it's
23· · · Ken.· And then looking back through the text messages
24· · · towards the end of 2016 -- I don't remember the exact
25· · · date -- Ken sends me a text message saying, Check FHPT,

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
           Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 42 of 184
     HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
     Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 367

·1· · · indicating to check the FHPT e-mail account.
·2· Q· ·Got it.· So, for example, on November 10th, 2016, in the
·3· · · text message production Ken wrote a text to you saying,
·4· · · Check FHPT?
·5· A· ·Correct.
·6· Q· ·And that was a reference to you to check your
·7· · · fhpttuners@yahoo.com e-mail address?
·8· A· ·Yes.
·9· Q· ·Understood.· Okay.
10· · · · · · · · · · · · MR. MANN:· Off the record.
11· · · · · · · · · · · · · · · · ·(Discussion off the record.)
12· · · · · · · · · · · · THE VIDEOGRAPHER:· All right.· We'll
13· · · go off the record.· The time is 12:16.
14· · · · · · · · · · · · · · · · (Recess from 12:16 p.m. to
15· · · · · · · · · · · · · · · · ·12:54 p.m.)
16· · · · · · · · · · · · THE VIDEOGRAPHER:· All right.· We're
17· · · back on the record.· The time is 12:54.
18
19· · · · · · · · · · · EXAMINATION (Continuing)
20· · · BY MR. BLEIMAN:
21· Q· ·All right.· So we were reviewing some of the Facebook
22· · · Messenger communications between you and Mr. Breton-Jean.
23· · · I'll mark this as 82.
24· · · · · · · · · · · · · · · · (Exhibit No. 82 marked for
25· · · · · · · · · · · · · · · · ·identification.)

     253.627.6401                                               scheduling@byersanderson.com
                                                                                               YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 43 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 368

·1· Q· ·(By Mr. Bleiman)· And please confirm that's more Facebook
·2· · · Messenger communications between you and Mr. Breton-Jean.
·3· A· ·Yes.
·4· Q· ·And it appears that on December 27, 2016, at 7:16 p.m.,
·5· · · did Mr. Breton-Jean send you an application key?
·6· A· ·Yes.
·7· Q· ·Okay.· What -- what was that -- what was the purpose of
·8· · · that?
·9· A· ·He was trying to figure out how the application keys were
10· · · encoded, so he took an application key through the
11· · · reverse engineering that we had done and had made a
12· · · single change to it and wanted me to test it on my end to
13· · · see if it would validate and indeed license a vehicle or
14· · · add credits to it.
15· Q· ·And did it work?
16· A· ·No.
17· Q· ·Okay.· All right.· And then it looks like on
18· · · December 27th, 2016, at 9:46 p.m. you sent
19· · · Mr. Breton-Jean a file:· Can you patch this one.· A few
20· · · newer and has zf8 in it, please?
21· A· ·Yes.
22· Q· ·Okay.· And that's an admin version of the VCM Editor?
23· A· ·No.
24· Q· ·What is that?
25· A· ·This would have been a production version of their

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 44 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 369

·1· · · standard VCM Editor that I had compressed down.
·2· Q· ·Explain that to me.
·3· A· ·So I had taken the standard executable program that --
·4· · · you, that you would double click on to run on your
·5· · · computer.· I had zipped it down into a folder and sent it
·6· · · over to him, so it wasn't any source code or an admin
·7· · · version.
·8· Q· ·Got it.· Okay.· And when you say patch a version, what
·9· · · does patch mean?
10· A· ·There's -- there's beta versions of the software that
11· · · will allow you to use specific features.· The zf8 at this
12· · · point in time I believe was a beta, and you had to have a
13· · · beta key or it needed to be patched as far as to bypass
14· · · the requirement for it to be beta in order to use it.
15· · · And so I had sent it to him and asked him to do that.
16· Q· ·Okay.
17· A· ·Did that make sense?
18· Q· ·Is patch basically hack?
19· A· ·It's -- in a way.
20· Q· ·Okay.· I'm going to show you Exhibit 83.
21· · · · · · · · · · · · · · · · (Exhibit No. 83 marked for
22· · · · · · · · · · · · · · · · ·identification.)
23· · · · · · · · · · · · MR. MANN:· Thank you.
24· Q· ·(By Mr. Bleiman)· And here on December 28th 2016, you
25· · · were Facebook Messaging with Mr. Breton-Jean still?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 45 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 370

·1· A· ·Yes.
·2· Q· ·And you had asked him, I need to send an e-mail that's
·3· · · not trackable, although you misspelled that word,
·4· · · correct, at 12:35 p.m.?
·5· A· ·Yes.
·6· Q· ·And was this relating to the dummy e-mail addresses that
·7· · · we talked about earlier with you and Ken?
·8· A· ·After going back and reviewing, no, I don't believe so.
·9· · · · · · · · · · · · · · · · (Portion of deposition
10· · · · · · · · · · · · · · · · ·excerpted in separate
11· · · · · · · · · · · · · · · · ·transcript.)
12· Q· ·(By Mr. Bleiman)· So this did not relate to
13· · · non-HPT-related communications?
14· A· ·Correct.
15· Q· ·Did this relate to the Lani Carney issue?
16· A· ·No.
17· Q· ·Okay.· We'll get to -- get to that later.
18· · · · · All right.· And also, based upon what we now have
19· · · learned, you had been communicating with Ken via those
20· · · Yahoo addresses since April of 2016, correct?
21· A· ·Correct.
22· Q· ·All right.· I'm going to show you what you just provided
23· · · me with here during the break.· And this is marked as
24· · · Plaintiff 84.
25· · · ////

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 46 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 371

·1· · · · · · · · · · · · · · · · (Exhibit No. 84 marked for
·2· · · · · · · · · · · · · · · · ·identification.)
·3· Q· ·(By Mr. Bleiman)· And this is a printout of the -- I
·4· · · guess the home screen, if you will, for the
·5· · · fhptuners@yahoo.com e-mail address?
·6· A· ·Yes.
·7· Q· ·And this contains communications that started on
·8· · · April 8th, 2016, through January 9th, 2017, correct?
·9· A· ·Yes.
10· Q· ·And aside from these e-mails, were there any other e-mail
11· · · messages that you had used this account to communicate
12· · · for that you'd previously deleted?
13· A· ·Not to my knowledge.
14· Q· ·Okay.· And you didn't see any e-mails in any trash folder
15· · · associated with this account, did you?
16· A· ·I did not.
17· Q· ·And the Dale referenced here, Dale Earhharddt or Dale,
18· · · that is Ken, correct?
19· A· ·Correct.
20· Q· ·So it appears that on the first message from April 8th,
21· · · it looks like, 2016, this inbox appears to be showing the
22· · · messages in like a conversation mode; is that right?
23· A· ·Yes.
24· Q· ·And so there's like five e-mails within that first
25· · · message at the bottom?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 47 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 372

·1· A· ·Yes.
·2· Q· ·And then there's, it looks like, another five messages
·3· · · under that "interesting read" message above it from
·4· · · 4/15/2016?
·5· A· ·Yes.
·6· Q· ·Okay.· And then you've got e-mail -- two e-mails in this
·7· · · conversation with some attachments from May 20th, 2016,
·8· · · that's entitled "util class."· Do you see that?
·9· A· ·Yes.
10· Q· ·Can you tell me what your recollection is of what that
11· · · message for the util class related to?
12· A· ·I believe it was a message about a couple specific
13· · · classes that are an HP Tuner source code.
14· Q· ·Okay.· And do you recall what the attachment was that was
15· · · sent with that util class e-mail?
16· A· ·I don't remember the exact names without going back and
17· · · looking.
18· Q· ·So as part of providing these e-mails just now during the
19· · · break, you did forward various of these communications to
20· · · me and your attorney, correct?
21· A· ·Correct.
22· Q· ·And the -- under the util class e-mail there appears to
23· · · be an attachment vcm.zip.· Does that refresh your memory?
24· A· ·Yes.
25· Q· ·And what was the vcm.zip, to the best of your knowledge?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 48 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 373

·1· A· ·If I recall correctly, that would have been a source code
·2· · · project of HP Tuners.
·3· Q· ·Okay.· And that was provided to you in May of 2016?
·4· A· ·Yes.
·5· Q· ·Through this fhptuners@yahoo.com e-mail address?
·6· A· ·Yes.
·7· Q· ·The next message appears to be, Happy Friday from Dale
·8· · · Earhharddt?
·9· A· ·Yes.
10· Q· ·And it says, NGC3 read packet size must be an even
11· · · number?
12· A· ·Yes.
13· Q· ·What is that referring to?
14· A· ·So from what I recall on this, this is not a source code
15· · · file, but it is the source code that was copied and
16· · · pasted out of a file that was sent to me.· And
17· · · referencing the NGC3 would be an older Dodge controller.
18· Q· ·Okay.· I will note, I don't think this e-mail was
19· · · forwarded, but we can do that at the next break.· I don't
20· · · recall seeing a "Happy Friday" one.· Let's make a note of
21· · · that.
22· A· ·Okay.
23· Q· ·So that was an e-mail Ken sent to you with source code
24· · · information but not a file?
25· A· ·Correct.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 49 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 374

·1· Q· ·All right.· And then the Dale Earhharddt junk e-mail,
·2· · · from July 22nd, 2016, do you know what that one is?
·3· A· ·I think that was one I had forwarded to you as well.                       I
·4· · · don't remember what the attachments were on it.
·5· Q· ·I don't see that one either.· We'll make sure we get all
·6· · · these.· But the e-mails and the attachments, whatever
·7· · · they are they are, correct?
·8· A· ·Correct.
·9· Q· ·And then on October 16th, there's a "something stinks"
10· · · message from Ken to you?
11· A· ·Yeah.· I think that would have been some other source
12· · · code files, but I don't remember exactly which ones.
13· Q· ·So based upon what you sent me, it appears as though the
14· · · attachments were cVehicle.cs and cController.cs?
15· A· ·Sounds correct.
16· Q· ·Okay.· And those would have been HP Tuners' program files
17· · · from Ken, correct?
18· A· ·Correct.
19· Q· ·Or is that source code?
20· A· ·Source code, yeah.
21· Q· ·All right.· And then there's an e-mail from
22· · · shaun@aedhp.com?
23· A· ·Yes.
24· Q· ·What does that relate to?
25· A· ·That is a tune file that was exported out of SCT's

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 50 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 375

·1· · · software where he had implemented one of their encryption
·2· · · routines to lock down the tune file, and he wanted to see
·3· · · if I could break it.
·4· Q· ·Okay.· The next e-mail is a Dale Earhharddt October 10th,
·5· · · 2016, entitled "FYI"?
·6· A· ·I see November 10th.
·7· Q· ·I'm sorry.· November 10th.
·8· A· ·Yes.
·9· Q· ·And then you'll remember when we talked earlier, you had
10· · · said that looking back at these texts, that you had
11· · · produced -- for example, on the November 10th, 2016, text
12· · · message, Ken said to you, Check at FHPT?
13· A· ·Yes.
14· Q· ·And here there's an e-mail from that same date?
15· A· ·Yes.
16· Q· ·Okay.· And attached to that file appears to be various
17· · · source codes files, flasher, cVehicle, cController,
18· · · frmflash.· Does that sound correct?
19· A· ·Sounds correct.
20· Q· ·Okay.· And then there's another e-mail that's entitled
21· · · "test" from November 12, 2016.
22· A· ·Yep.
23· Q· ·Okay.· That I believe has not been forwarded.· There
24· · · seems to be six messages in that chain.
25· A· ·Okay.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 51 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 376

·1· Q· ·But I think there were certain files in there that are
·2· · · not HPT related; is that correct?
·3· A· ·Yes.· I believe so.
·4· Q· ·All right.· So what is your understanding of what was in
·5· · · that test based upon what you reviewed?
·6· · · · · · · · · · · · · · · · (Portion of deposition
·7· · · · · · · · · · · · · · · · ·excerpted in separation
·8· · · · · · · · · · · · · · · · ·transcript.)
·9· Q· ·(By Mr. Bleiman)· All right.· And so that test e-mail
10· · · didn't relate to HPT files?
11· A· ·It did not, no.
12· Q· ·Okay.· And then the last e-mail was from Dale Earhharddt,
13· · · Ken Cannata, January 9, 2017, asdf123.
14· A· ·Sounds right.· Looks like.
15· Q· ·And then there's some attachments to that, correct?
16· A· ·It looks like there's a file attached.
17· Q· ·And there's a file appkey.xls?
18· A· ·Yes.
19· Q· ·That's an Excel sheet --
20· A· ·Yes.
21· Q· ·-- related to the application key?
22· A· ·Correct.
23· Q· ·Can you tell me what you recall that to be?
24· A· ·As I recall, that was a breakdown on how the application
25· · · key was calculated.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 52 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 377

·1· Q· ·Okay.
·2· A· ·And the -- the logic behind it.
·3· Q· ·Okay.· And then there's an interfacereprogramming.doc,
·4· · · correct?
·5· A· ·Correct.
·6· Q· ·And that's an HP Tuners document?
·7· A· ·Correct.
·8· Q· ·Now, with regard to any of the e-mails that you sent,
·9· · · there's nothing in those e-mails to your knowledge that
10· · · is highly confidential for purposes of our case; is that
11· · · right?
12· A· ·There's -- there's a few files that we discussed that are
13· · · not related to HP Tuners.
14· Q· ·I'm sorry.· My question may not have been clear.· I'm
15· · · sorry to cut you off.
16· · · · · In terms of what you forwarded to me, were there any
17· · · files attached to those e-mails that would have been --
18· · · that you would designate as highly confidential?
19· A· ·If it's related to HP Tuners, no.
20· Q· ·Okay.· I think there was one e-mail that -- from what it
21· · · looks like, it's called Syked.doc, but it just appears to
22· · · be the HP Tuners document with Syked's name on it.· Are
23· · · you aware of that document?
24· A· ·The name of the document sounds familiar, yes.
25· Q· ·I'm trying to find it.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 53 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 378

·1· A· ·I believe that was the initial protocol doc that Ken had
·2· · · sent over.
·3· Q· ·Which was an HP Tuners -- I'm not seeing it.· Oh, on the
·4· · · e-mail that's forwarded e-mail from part of that
·5· · · April 8th chain, there appears to be a Syked.doc, but it
·6· · · looks to be HP -- similar to the HP Tuners interface
·7· · · reprogramming doc.· You'll look at it and let me know,
·8· · · but at this point do you think any of this stuff is --
·9· A· ·No, I don't believe so.
10· Q· ·Okay.· -- attorneys' eyes only?
11· A· ·Yeah, I don't believe so.
12· Q· ·Okay.· All right.· Okay.· So now, just for purposes of
13· · · administrative, what we had talked about doing because of
14· · · the fact that there is some HP Tuners information on
15· · · here, we need to either delete it or, you know, maybe we
16· · · can put Phil in charge of the e-mail account so only he
17· · · has access to it, like a password, change the password or
18· · · something?· We can --
19· · · · · · · · · · · · MR. MANN:· Yeah, I'm not sure exactly
20· · · how we do this, but --
21· · · · · · · · · · · · MR. BLEIMAN:· We'll -- we'll figure
22· · · something out.
23· · · · · · · · · · · · MR. MANN:· Yeah.
24· · · · · · · · · · · · MR. BLEIMAN:· Okay.· I just don't want
25· · · to -- I don't think we necessarily want to delete the

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 54 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 379

·1· · · e-mails, but we do not -- per the court's order in terms
·2· · · of the HP Tuners IP, we just want to get it out of
·3· · · Kevin's domain.
·4· · · · · · · · · · · · MR. MANN:· Gotcha.
·5· Q· ·(By Mr. Bleiman)· All right.· So then looking at
·6· · · Plaintiff 85.
·7· · · · · · · · · · · · · · · · (Exhibit No. 85 marked for
·8· · · · · · · · · · · · · · · · ·identification.)
·9· Q· ·(By Mr. Bleiman)· This is a screenshot of one of the
10· · · e-mails that I think we were just talking about from
11· · · April 15, 2016.· And there's an unsupported file, it
12· · · looks like, correct?
13· A· ·Correct.
14· Q· ·And that -- can you tell me what that unsupported file
15· · · is?
16· A· ·Controllerflasher.exe.· What it was is it was a flashing
17· · · utility that was separate from the VCM Editor program
18· · · that allowed reprogramming of the -- of the engine
19· · · controllers.
20· Q· ·Okay.· And that's an HP Tuners file?
21· A· ·It's an HP Tuners program.
22· Q· ·Incidentally, I mean on this one it says John Beavis; do
23· · · you see that?
24· A· ·Yes.
25· Q· ·What's that?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 55 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 380

·1· A· ·That's the name I created when I created the e-mail
·2· · · account.
·3· Q· ·All right.· So where it says John, like in the upper
·4· · · right on these images, that's just related to that fake
·5· · · name?
·6· A· ·Correct.
·7· Q· ·And then there's the e-mail address fhptuners@yahoo.com?
·8· A· ·Correct.
·9· Q· ·And then that's your phone number?
10· A· ·Yes.
11· Q· ·Here are some -- well, why don't we mark this -- 86 is
12· · · highly confidential -- as long as we're talking about it.
13· · · And so we'll just ask you a few questions.
14· · · · · · · · · · · · · · · · (Exhibit No. 86 marked as
15· · · · · · · · · · · · · · · · ·confidential in separate
16· · · · · · · · · · · · · · · · ·transcript.)
17· Q· ·(By Mr. Bleiman)· Because I think this is the e-mail that
18· · · you were referring to with the Dodge and Chrysler
19· · · information --
20· A· ·Correct.
21· Q· ·-- that shows those attachments?
22· A· ·Correct.
23· Q· ·Okay.
24· A· ·So one, two, three, four, five, so all six of those
25· · · attachments --

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 56 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 381

·1· Q· ·Right.
·2· A· ·-- if they are in the forwarded e-mail, they need to be
·3· · · highly confidential.
·4· Q· ·Yeah.· We didn't -- I haven't gotten these attachments --
·5· A· ·Okay.
·6· Q· ·-- yet.· All right.· And then here is the 87, Plaintiff's
·7· · · 87.
·8· · · · · · · · · · · · · · · · (Exhibit No. 87 marked for
·9· · · · · · · · · · · · · · · · ·identification.)
10· Q· ·(By Mr. Bleiman)· So this is the asdf123 e-mail, January
11· · · 9, 2017, and there it's got the appkey.xls and the
12· · · interface reprogramming document; do you see that?
13· A· ·Yes.
14· Q· ·Those are the attachments to that e-mail.
15· A· ·Yes.
16· Q· ·There's a copy.
17· · · · · Okay.· I'm going to show you what I've marked as
18· · · Plaintiff 88.
19· · · · · · · · · · · · · · · · (Exhibit No. 88 marked for
20· · · · · · · · · · · · · · · · ·identification.)
21· Q· ·(By Mr. Bleiman)· This is something you also provided to
22· · · us this morning.· And this appears to be what?
23· A· ·So this is the source from the e-mail that includes the
24· · · appkey.xls.· For whatever reason, when it printed off it
25· · · cut off part of it, but it shows the IP addresses that

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 57 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 382

·1· · · were used to send the application key back and forth.
·2· · · We'll probably need to reprint that.
·3· Q· ·Which -- where do you see the application key?
·4· A· ·If you go about 7/8ths down the page on the left-hand
·5· · · side, it says, "file name = 'AppKey.xls.'"
·6· Q· ·Yeah.
·7· A· ·And then the IP address should be further towards the top
·8· · · on the left-hand side, but it got cut off during
·9· · · printing.· It's in the screenshot.
10· Q· ·Okay.· So maybe during a break we'll try to print it like
11· · · we did these other ones.
12· A· ·Okay.
13· Q· ·I guess let's look at Plaintiff 89 as long as we have it.
14· · · · · · · · · · · · · · · · (Exhibit No. 89 marked for
15· · · · · · · · · · · · · · · · ·identification.)
16· Q· ·(By Mr. Bleiman)· What is Plaintiff's 89?
17· A· ·This is the source code from the e-mail dated
18· · · January 10th, 2017.· Again, it got cut off during
19· · · printing.· I believe that I printed it to show the IP
20· · · addresses that were used as well.
21· Q· ·Got it.· Okay.· So we'll get better copies of these.
22· · · · · All right.· So now let's take a look at Plaintiff
23· · · Exhibit 90.
24· · · · · · · · · · · · · · · · (Exhibit No. 90 marked for
25· · · · · · · · · · · · · · · · ·identification.)

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 58 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 383

·1· Q· ·(By Mr. Bleiman)· All right.· So this is more Facebook
·2· · · Messenger communications between you and Mr. Breton-Jean?
·3· A· ·Yes.
·4· Q· ·And then on December 31st at 12 -- at 2:46 p.m.,
·5· · · Mr. Breton-Jean says to you, Which -- which he spelled
·6· · · wrong -- cable are you sending to me finally; do you see
·7· · · that?
·8· A· ·Yes.
·9· Q· ·And then you wrote, The admin one.· John took the other
10· · · one because he has to get the writing working and once
11· · · that's done we can swap them out.· Do you see that?
12· A· ·Yes.
13· Q· ·What -- what admin cable are you referring to?
14· A· ·I believe it was just a regular cable but with a serial
15· · · number 0123456789.· I think at the end of the day I
16· · · didn't send him that particular one.· I think I sent him
17· · · another one that had just a random serial number on it.
18· Q· ·All right.· So the admin cable that we're talking about
19· · · would be an HP Tuners admin cable for use with the VCM
20· · · Suite software?
21· A· ·Yeah.· It was referred to me from Ken as an admin cable
22· · · based on the specific serial number 0123456789.
23· Q· ·So an admin version of the MPVI?
24· A· ·Correct.
25· Q· ·And was the MPVI being used to develop or to assist in

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 59 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 384

·1· · · the development of the Syked ECU Tuning software?
·2· A· ·Not a normal MPVI.
·3· Q· ·An admin version of the MPVI?
·4· A· ·No.
·5· Q· ·Okay.· What type of MPVI was being used to assist in the
·6· · · development of the Syked ECU Tuning software?
·7· A· ·So the MPVI hardware itself was a normal production MPVI.
·8· · · Ken had at that point modified the firmware for our
·9· · · communication protocols, had removed the seed and key
10· · · that required an unlock in order to communicate through
11· · · the hardware to the vehicle and made several other
12· · · changes to the firmware, flashed in a custom firmware
13· · · which was intended to be the eliminator firmware, and
14· · · that was used.
15· Q· ·Okay.· Let me make sure I understand this.· HP Tuners'
16· · · interface is known as the MPVI, correct?
17· A· ·Yes.
18· Q· ·All right.· And the MPVI, just the regular MPVI, was --
19· · · well, strike that.
20· · · · · Ken modified HP Tuners' MPVI to then be used with
21· · · the Syked ECU Tuning software?
22· A· ·Yes.
23· Q· ·And how did he modify the MPVI to then use it with the
24· · · Syked ECU Tuning software?
25· A· ·So when initially talking to Ken, one of the things that

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 60 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 385

·1· · · I was concerned about was, you know, turning around and
·2· · · using HP Tuners' source code basically line for line,
·3· · · including firmware.· He assured me that he was going to
·4· · · develop an entirely new set of firmware.· And while he --
·5· · · while he was developing the hardware, he would write the
·6· · · firmware loaded into the MPVI hardware that was
·7· · · eventually going to be used for the eliminator cable.
·8· · · · · So the hardware was the MPVI, but to my
·9· · · understanding, based on what he said, the firmware he had
10· · · written from scratch and loaded onto the MPVI.· So it
11· · · wouldn't have been the HP Tuners firmware that was being
12· · · used in the hardware.
13· Q· ·Okay.· And do you know, you know, between the time that
14· · · you started dealing with Ken until today, whether Ken
15· · · possessed the HP Tuners MPVI firmware?
16· A· ·He wrote it, so at some point, I mean, he would have had
17· · · to have possessed it.
18· Q· ·Right.· But does he -- does he still possess it to our
19· · · knowledge?
20· A· ·I'm not -- I don't know.
21· Q· ·Okay.· Now, when you were developing the communications
22· · · of Syked -- I guess the -- strike that.
23· · · · · When you were involved in the communications
24· · · protocol of the Syked ECU Tuning software, did you refer
25· · · to the HP Tuners source code on the flash drive?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 61 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 386

·1· A· ·For the protocol communication, I don't recall -- I guess
·2· · · can you elaborate on the question?
·3· Q· ·When you were developing the communications of Syked
·4· · · software, or I guess how the software communicates with
·5· · · the interface, did you refer to HP Tuners' source code on
·6· · · the flash drive?
·7· A· ·Yes.
·8· Q· ·How so?
·9· A· ·So on the -- on the MPVI, you initially have to
10· · · communicate to an FTDI chip, which is an aftermarket chip
11· · · that communicates to the USB bus.· In doing so, I needed
12· · · to know what vendor ID or product ID was being used to
13· · · communicate to the FTDI chip because it was a hardware
14· · · with a -- with the FTDI chip programmed as if it was an
15· · · HP Tuners device.· So while the firmware, I was told, was
16· · · different, the FTDI chip was still programmed just like
17· · · it would if it was an HP Tuners production.
18· Q· ·So the FTDI chip of the interface you were using that Ken
19· · · provided was the same as the FTDI chip of the HP Tuners
20· · · interface?
21· A· ·Yes.
22· Q· ·And so in order to figure out that communication, you had
23· · · to refer to the source code that Ken gave you to figure
24· · · out that communications protocol?
25· A· ·Yeah, just to connect to the device through the USB port.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 62 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 387

·1· Q· ·Is that something you could have figured out without the
·2· · · source code?
·3· A· ·Yes.
·4· Q· ·By reverse engineering?
·5· A· ·You can do that, or if you plug the MPVI into the USB,
·6· · · you can go into device manager and you can find the
·7· · · vendor IDs that way, which I know now.· I did not know at
·8· · · the time.
·9· Q· ·Okay.· So at the time when you did this, you needed the
10· · · source code in order to figure out how to connect to the
11· · · device?
12· A· ·Yes.
13· Q· ·Now, the firmware that Ken was writing, what information
14· · · do you have to understand whether the firmware of the HP
15· · · Tuners MPVI is the same as the firmware for the Syked
16· · · eliminator cable that Ken was developing for you?
17· A· ·The only thing I have would be the eliminator protocol
18· · · document that breaks down how the packeter assembled
19· · · them, you know, what byte does what.· I believe that's
20· · · been produced to you.
21· Q· ·I don't know if it has or not, but if not, let's -- maybe
22· · · we can see that.· But is that -- are those eliminator
23· · · protocol documents something that Ken provided to you?
24· A· ·It's something that we -- I believe it was initially
25· · · provided to us.· I think it was at Syked.doc.· And then

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 63 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 388

·1· · · you know, we had worked on it at different points in time
·2· · · and made modifications to it as we were developing the
·3· · · communication protocol.
·4· Q· ·Now, it's your understanding that when Ken was developing
·5· · · the cable and the firmware, he started with the HP Tuners
·6· · · firmware and then made certain modifications to it to
·7· · · make it different, and I've seen that in some of the text
·8· · · messages.· Is that what your understanding was?
·9· A· ·I don't recall exactly if that's what he had done.· One
10· · · thing I made very clear is I wanted it to be different.
11· · · You know, I didn't get a chance to read back through all
12· · · the text messages, so if that's what it indicates in
13· · · there, then --
14· Q· ·We'll go through them here in a minute.· Okay.
15· · · · · I'm going show you what I've marked as Exhibit 91.
16· · · · · · · · · · · · · · · · (Exhibit No. 91 marked for
17· · · · · · · · · · · · · · · · ·identification.)
18· Q· ·(By Mr. Bleiman)· So on Exhibit 91 -- and I think we need
19· · · to look at Exhibit 87 as well.· Can we look at both of
20· · · those?
21· A· ·(Witness complies.)
22· Q· ·All right.· So first on 91 you wrote to him -- it's not
23· · · on here, but you had written to Mr. Breton-Jean, I'll
24· · · represent to you, at 11:25 a.m.:· I can make an -- a app
25· · · key now.· Okay?· There's another page that didn't get

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 64 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 389

·1· · · copied here.
·2· A· ·I'm sorry.· What time?
·3· Q· ·Well, it was at 11:25.· I don't have that printed for
·4· · · some reason.· I don't know where it went.
·5· A· ·Okay.
·6· Q· ·And then you proceeded to have a conversation with
·7· · · Mr. Breton-Jean about generating application keys for
·8· · · him.· And you told him here, I can't give you the key
·9· · · generator, at 12:02 p.m.· Do you see that?
10· A· ·Yes.
11· Q· ·And then you say at 12:04, Just like the other MPVI code
12· · · I have.· I can't share it.· I'm under a contract and NDA.
13· · · You know that.· Do you see that?
14· A· ·Yes.
15· Q· ·And what MPVI code are you referring to?
16· A· ·The -- the MPVI code is probably something to do with the
17· · · firmware or the firmware flasher, something like that.
18· Q· ·The materials that Ken had provided to you?
19· A· ·Yes.
20· Q· ·Okay.· And then you talk about here selling credits and
21· · · whatnot.· Now, you recall, there were some communications
22· · · between you and Ken about using some foreign entity or
23· · · someone foreign to sell credits?
24· A· ·I briefly recall something about that.
25· Q· ·Were there conversations with -- between you and Ken

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 65 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 390

·1· · · about generating keys to sell credits to third parties,
·2· · · HP Tuners' credits?
·3· A· ·Yeah, at different points there had been.
·4· Q· ·And what was the purpose of doing that?
·5· A· ·The one text message that I recall would have been after
·6· · · this litigation started, and he told me to go sell
·7· · · credits to pay for my attorney.
·8· Q· ·Okay.· And if there are other text messages about, you
·9· · · know, using foreign people to sell text messages, I mean,
10· · · they're in the text messages themselves, correct?
11· A· ·Yeah, they would be.
12· Q· ·Okay.· So, for example, on like October 30th, 2016,
13· · · there's a text message from Ken to you.· And I'll read it
14· · · to you:· They are going to take a major financial hit on
15· · · income just like SCT.· We can offer licenses for HPT
16· · · through foreign sources and we get paid, not them.· Do
17· · · you see that?
18· A· ·Yeah.
19· Q· ·I mean, do you recall that?
20· A· ·I do recall that.
21· Q· ·Okay.· And so -- I mean, this is 10 days after his
22· · · transaction with HP Tuners.· Are you aware of that?
23· A· ·Yes.
24· Q· ·Okay.· So he was already plotting to try and sell
25· · · licenses for HPT through foreign sources.· Did that ever

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 66 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 391

·1· · · happen?
·2· A· ·Did -- did Ken ever?
·3· Q· ·Did you and Ken ever arrange through foreign sources to
·4· · · sell credits to third parties?
·5· A· ·Not to my knowledge.
·6· Q· ·All right.· So if you look then at this Exhibit 91, and
·7· · · you're talking about being able to generate application
·8· · · keys, and then on 87, the day before, on the 9th of
·9· · · January is when you got this Excel file from Ken on the
10· · · appkey.xls?
11· A· ·Yes.
12· Q· ·So by virtue of getting this document, is that what then
13· · · gave you the ability to start generating keys even though
14· · · you had previously been provided with the key generator?
15· A· ·No.· The -- the appkey.xls gave me the understanding of
16· · · how the application key was calculated versus the
17· · · application key generator was -- you know, it was already
18· · · in a project.
19· Q· ·Okay.
20· A· ·So this -- and Keith might be able to elaborate further
21· · · on what it is.· I don't recall exactly, you know, what
22· · · was in the xls document, but it was more of a breakdown
23· · · on the logic and the methodology behind doing it as
24· · · opposed to generating the keys with the program that
25· · · generates the keys.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 67 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 392

·1· Q· ·I guess what I'm trying to understand is, before
·2· · · January 9th, could you generate keys?
·3· A· ·Yes.
·4· Q· ·Okay.· And so then you were just telling Mr. Breton-Jean
·5· · · on the 10th that you can generate keys and the day before
·6· · · it was just coincidental that he had gotten you this
·7· · · spreadsheet?
·8· A· ·That he had given me the spreadsheet.
·9· Q· ·Okay.· Got it.· All right.· Here's Plaintiff 92.
10· · · · · · · · · · · · · · · · (Exhibit No. 92 marked for
11· · · · · · · · · · · · · · · · ·identification.)
12· Q· ·(By Mr. Bleiman)· And this is more Facebook Messenger
13· · · communications, correct?
14· A· ·Yes.
15· Q· ·All right.· And so you had sent a couple of different
16· · · application keys, it looks like, to Mr. Breton-Jean
17· · · correct?
18· A· ·Correct.
19· Q· ·And also generated credits for him.· I think he wanted
20· · · 1,000/1,000/1,000, but it looks like maybe you didn't
21· · · generate that many initially?
22· A· ·Initially, no.
23· Q· ·Okay.· And then what -- how many did you ultimately
24· · · generate for Mr. Breton-Jean?
25· A· ·At the end of the day, 1,000/1,000/1,000.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 68 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 393

·1· Q· ·Now, you know that we had -- in some of the subsequent
·2· · · e-mails you -- or time period between your deposition and
·3· · · now, you had gone back and looked at -- for additional
·4· · · records relating to who you had generated keys for?
·5· A· ·Yes.
·6· Q· ·And Mr. Breton-Jean was one that you had given keys to,
·7· · · correct?
·8· A· ·Correct.
·9· Q· ·And then there were some other -- couple other folks that
10· · · you had given keys to, correct?
11· A· ·Correct.
12· Q· ·And there were some folks that you had sold keys to,
13· · · correct?
14· A· ·Correct.
15· Q· ·Okay.· I'm trying to find the list.· Do you, as you sit
16· · · here, know how many credits you -- or keys you generated
17· · · for each of those individuals?
18· A· ·Not a specific number.
19· Q· ·Okay.· And then in addition to the individuals we've
20· · · talked about, there were some credits sold that you were
21· · · paid at the Lani Carney PayPal, correct?
22· A· ·Correct.
23· Q· ·So let's go through this exhibit because I know we talked
24· · · about it before.· This is Plaintiff's Exhibit 18.
25· · · · · So this is a discounthptunerscredits@mail.com e-mail

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 69 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 394

·1· · · address; is that right?
·2· A· ·Yes.
·3· Q· ·And that's an e-mail account that you created?
·4· A· ·No.· Well, excuse me.· Say that -- repeat that.
·5· Q· ·Who created the discounthptunerscredits@mail.com e-mail
·6· · · address?
·7· A· ·I did.· Sorry.
·8· Q· ·Who's Lani Carney?
·9· A· ·It was a PayPal account that was purchased through an
10· · · online site.
11· Q· ·And then -- so these would have been additional credits
12· · · that had been sold; is that correct?
13· A· ·Yeah.· It was not very many.
14· Q· ·But, like, some of these Australian dollars, I mean,
15· · · there were some sales to people in Australian?
16· A· ·Yeah.· It was $25 for each credit, so if you start doing
17· · · the math, there's a thousand dollars divided down by 25.
18· Q· ·So this -- so were there any other transactions besides
19· · · these that we have identified here?
20· A· ·Besides these transactions and the ones that I gave you
21· · · the list of names, no.
22· Q· ·Okay.· And so there's a reference on here to the --
23· · · Georgi Cannata; do you see that?
24· A· ·Yes.
25· Q· ·And who is that?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 70 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 395

·1· A· ·Ken's daughter.
·2· Q· ·Okay.· And so it looks like some shoes were sent to the
·3· · · daughter; is that right?
·4· A· ·Yes.
·5· Q· ·Okay.· So did you order those shoes and send them to the
·6· · · daughter?
·7· A· ·Yes.
·8· Q· ·For what purpose?
·9· A· ·I don't recall why I had -- I had done it.
10· Q· ·Was it like a gift?· Was it --
11· A· ·Yeah, it was...
12· Q· ·Was it something Ken asked you to do?
13· A· ·I don't believe he asked me to do it.· I think I was just
14· · · sending them to her cos I didn't need the money out of
15· · · this account.
16· Q· ·Now, Ken obviously knew about the shoes, correct?
17· A· ·Yes.
18· Q· ·Did he thank you for the shoes?
19· A· ·I think he said he threw them away.
20· Q· ·Why is that?
21· A· ·Because he -- his daughter doesn't dance or anything,
22· · · and...
23· Q· ·Okay.· I mean, they seem like pretty expensive shoes.
24· A· ·454 bucks.· Yeah.
25· Q· ·All right.· And do you know who these -- Christopher

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 71 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 396

·1· · · Guzman, All Car Tuning Americas, do you know these
·2· · · people, or they just reached out to you on the website?
·3· A· ·These people would have been through the MHH forum.
·4· Q· ·Okay.· And then there's the payment to Christopher
·5· · · Breton-Jean?
·6· A· ·Yeah.
·7· Q· ·Was there a reason you used this account to make some of
·8· · · these payments as opposed to the Syked PayPal accounts?
·9· A· ·The payment to Christopher Breton-Jean was for the 2.24
10· · · patch that he had did.
11· Q· ·Okay.
12· A· ·Which was also posted on the MHH Auto.
13· Q· ·So that -- when you say that was posted on the MHH Auto,
14· · · the link for the download of that hacked version of the
15· · · software was put on MHH Auto?
16· A· ·Yes, of the 2.24.
17· Q· ·Right.· And that was posted on the MHH Auto by ECU
18· · · Master, correct?
19· A· ·Correct.
20· Q· ·And you are ECU Master; is that correct?
21· A· ·That is correct.
22· Q· ·And I know you previously denied that in your original
23· · · deposition, but you are correcting that testimony here
24· · · today; isn't that right?
25· A· ·I am, yes.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 72 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 397

·1· Q· ·And the ECU Master was the user name that you used to
·2· · · post on the MHH forum?
·3· A· ·Yes.
·4· Q· ·ECU Master posted a hacked version of the 2.24 on the MHH
·5· · · forum?
·6· A· ·Yes.
·7· Q· ·And what other versions of hacked HP Tuners software were
·8· · · posted on MHH forum by you as ECU Master?
·9· A· ·4.05.
10· Q· ·Okay.· Any others?
11· A· ·No.
12· Q· ·There wasn't a 3.5, I want to say?
13· A· ·There was a 3.6 and 3.7 that somebody had posted, but I
14· · · had nothing to do with that and that was not posted by
15· · · ECU Master or me in any way, shape or form.
16· Q· ·Okay.· Did ECU Master post links for download on any
17· · · other forum other than MHH Auto?
18· A· ·I believe there were some others.· I don't remember all
19· · · of them.
20· Q· ·Other forums?
21· A· ·Yes.
22· Q· ·What could they have been?
23· A· ·There was a GM forum that it was posted on.· I believe it
24· · · was posted on HP Tuners' forum.· I'm not sure off the top
25· · · of my head of the other ones.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
           Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 73 of 184
     HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
     Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 398

·1· Q· ·Okay.· Would you be able to figure it out?
·2· A· ·I don't think so.
·3· · · · · · · · · · · · THE WITNESS:· Could we go off the
·4· · · record for a moment?
·5· · · · · · · · · · · · MR. BLEIMAN:· Sure.
·6· · · · · · · · · · · · THE WITNESS:· Is there any way --
·7· · · · · · · · · · · · THE VIDEOGRAPHER:· Do you want to go
·8· · · off the record?
·9· · · · · · · · · · · · MR. BLEIMAN:· Yes, please.
10· · · · · · · · · · · · THE VIDEOGRAPHER:· Stand by.· We're
11· · · going off the record.· The time is 1:42.
12· · · · · · · · · · · · · · · · · · · ·(Short recess taken.)
13· · · · · · · · · · · · THE VIDEOGRAPHER:· All right.· We are
14· · · back on the record.· The time is 1:42.
15· Q· ·(By Mr. Bleiman)· Would you have records of what other
16· · · forums the downloads may have been posted in?
17· A· ·I wouldn't know.
18· · · · · · · · · · · · MR. BLEIMAN:· Okay.· Let's take a
19· · · 15-minute bathroom break.
20· · · · · · · · · · · · THE VIDEOGRAPHER:· All right.· We're
21· · · going off the record.· This is the end of Media Unit No.
22· · · 1 in the video deposition of Kevin Sykes-Bonnett.· We're
23· · · going off the record.· The time is 1:43.
24
25

     253.627.6401                                               scheduling@byersanderson.com
                                                                                               YVer1f
           Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 74 of 184
     HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
     Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 399

·1· · · · · · · · · · · · · · · · (Recess from 1:43 p.m. to
·2· · · · · · · · · · · · · · · · ·2:04 p.m.)
·3· · · · · · · · · · · · THE VIDEOGRAPHER:· All right.· We're
·4· · · going on the record.· This is the beginning of Media Unit
·5· · · No. 2 in the video deposition of Kevin Sykes-Bonnet.
·6· · · We're now on the record.· The time is 2:04.
·7
·8· · · · · · · · · · · EXAMINATION (Continuing)
·9· · · BY MR. BLEIMAN:
10· Q· ·Okay.· I want to show you -- we got some better copies
11· · · during the break, and this will be Exhibit 93.
12· · · · · · · · · · · · · · · · (Exhibit No. 93 marked as
13· · · · · · · · · · · · · · · · ·confidential in separate
14· · · · · · · · · · · · · · · · ·transcript.)
15· Q· ·(By Mr. Bleiman)· So this was the -- some e-mails from
16· · · the fhptuners@yahoo.com address.· And these were the --
17· · · this is a color copy, a better copy, and it shows those
18· · · non-HTP attachments that you talked about earlier; is
19· · · that right?
20· A· ·Yes.
21· Q· ·Okay.· And then Exhibit 94 is also just a color version
22· · · of a prior e-mail, better printed copy, showing the
23· · · January 9th, 2017, e-mail from Ken to you containing the
24· · · HP Tuners appkey.xls and interface reprogramming
25· · · attachments?

     253.627.6401                                               scheduling@byersanderson.com
                                                                                               YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 75 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 400

·1· · · · · · · · · · · · · · · · (Exhibit No. 94 marked for
·2· · · · · · · · · · · · · · · · ·identification.)
·3· A· ·Yes.
·4· Q· ·(By Mr. Bleiman)· Okay.· That was 94.· And then
·5· · · Plaintiff's 95.
·6· · · · · · · · · · · · · · · · (Exhibit No. 95 marked for
·7· · · · · · · · · · · · · · · · ·identification.)
·8· Q· ·(By Mr. Bleiman)· This was another copy of a prior
·9· · · exhibit, but a better printed copy showing the IP address
10· · · from the -- why don't you tell me what it is.
11· A· ·So this is for Exhibit 93 or 94, one of the two.· This is
12· · · the source code for that e-mail.
13· Q· ·I think it's 94 because it shows the attachment names; is
14· · · that right?
15· A· ·Yes, yes.· Down to the lower left side is appkey.xls for
16· · · the file name.· So this would be the source code
17· · · contained up in the header of the e-mail, which showed
18· · · the IP addresses on who it was received from.
19· Q· ·So which IP address were you looking at?
20· A· ·It's either going to be the 98.138.100.117 or the one
21· · · that's right below it, the 98.138.88.232.
22· Q· ·And did you -- when you found this e-mail and looked at
23· · · this today, what -- did you look at what that IP address
24· · · related to?
25· A· ·I did look up the IP address, and it came from a

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 76 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 401

·1· · · California -- California area.
·2· Q· ·Where was Ken located at the time that you were
·3· · · communicating with him on this e-mail?
·4· A· ·I believe at this time he was in California.
·5· Q· ·Okay.· So it was before he went to Reno?
·6· A· ·Yes, I believe so.
·7· Q· ·And then here is another better copy.· This is
·8· · · Plaintiff's 96.
·9· · · · · · · · · · · · · · · · (Exhibit No. 96 marked for
10· · · · · · · · · · · · · · · · ·identification.)
11· Q· ·(By Mr. Bleiman)· And this is also a source code relating
12· · · to an e-mail, correct?
13· A· ·Yes.· This is for the January 10th e-mail, 2017, which is
14· · · Exhibit 94.· Source code -- I actually stand corrected.
15· · · On Exhibit 95, I don't believe those are the two IP
16· · · addresses.· If you look about halfway down the page, it
17· · · says X-originating-IP.
18· Q· ·Yeah.
19· A· ·And it's got that -- the IP address.· So I believe this
20· · · might be actually the originating IP on where the e-mail
21· · · was sent from.
22· Q· ·Okay.· So the 98.138.91.235?
23· A· ·Yes.
24· Q· ·Okay.· All right.· I want to get back to the ECU Master
25· · · thing for a minute here.· So ECU Master was a acronym

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 77 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 402

·1· · · user name for an account that you created, correct?
·2· A· ·Correct.
·3· Q· ·And -- and what -- was it your idea to release this
·4· · · software -- I know at this time there -- we read that
·5· · · text message earlier about the foreign sources with Ken.
·6· · · Was he involved in any discussions relating to the
·7· · · release of the HP Tuners cracked software?
·8· A· ·Yes.
·9· Q· ·Okay.· How was Mr. Cannata involved with you in terms of
10· · · discussing the release of cracked versions of HP Tuners
11· · · software?
12· A· ·During the summer of 2017 prior to the ECU Master, you
13· · · know, showing up on the forums, the MHH forum, I was down
14· · · in Las Vegas at an event with my family, and I got a
15· · · phone call from Ken.· Ken said he had an idea.
16· Q· ·This was the summer of 2017?
17· A· ·Yes.
18· Q· ·Okay.· What were you in Vegas -- what were you in Las
19· · · Vegas for?
20· A· ·A dance competition for my daughter.
21· Q· ·Okay.· And you recall getting a phone call from Ken while
22· · · you were in Las Vegas at this dance competition?
23· A· ·Yeah.· So we were at the dance competition, and I had
24· · · stepped outside.· I can visualize exactly where I was at.
25· · · And I stepped outside, and I was talking to John at that

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 78 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 403

·1· · · time.· Phone rings and it was Ken.· Ken says he's got
·2· · · a -- got a great idea.· And so I merged it with John, and
·3· · · said, Hey, John, you know, Ken's got a great idea, you
·4· · · know.· At so at that point Ken proceeded to say we should
·5· · · release a cracked version of the software that was given
·6· · · to me by Christopher Breton-Jean that required no
·7· · · licenses.
·8· · · · · And at that time, you know, I -- well, first off
·9· · · John said, you know, he wants no part of this and hung up
10· · · the phone.· From that point, Ken and I continued to
11· · · discuss it, and I told him, you know, the 3.4 is a bad
12· · · idea to release because it includes Dodge support, and
13· · · that's our main focus in what we specialize in.
14· · · · · So we then began continuing to discuss what was the
15· · · latest production version of HP Turners software that
16· · · included only GM or General Motors side tuning.· And he
17· · · had told me it was 2.24.· And so we came up with the
18· · · concoction of, you know, patching 2.24 and releasing that
19· · · out to the general public to bypass licensing.
20· Q· ·And did -- okay.· So did Ken have the -- strike that.
21· · · · · Where did you get the version 2.24 to then crack and
22· · · release?
23· A· ·Christopher Breton-Jean.
24· Q· ·So he had the 2.24 version?
25· A· ·Well, I provided him with the 2.24 production version,

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 79 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 404

·1· · · executable, which then he patched, and then it was
·2· · · released to the public.
·3· Q· ·On the forum?
·4· A· ·Yes.
·5· Q· ·Under the ECU Master?
·6· A· ·Yes.
·7· Q· ·And so then you said that Christopher Breton-Jean patched
·8· · · the version or hacked the version.· Do you know how he
·9· · · did that?
10· A· ·At the time I didn't know.
11· Q· ·What about now?
12· A· ·Yes, I do.
13· Q· ·How did he do that?
14· · · · · · · · · · · · · · · · (Portion of deposition
15· · · · · · · · · · · · · · · · ·excerpted in separate
16· · · · · · · · · · · · · · · · ·transcript.)
17· Q· ·(By Mr. Bleiman)· All right.· So the 2.24 was then
18· · · patched.· And then did any of the information that -- and
19· · · we're back to regular.
20· · · · · · · · · · · · MR. MANN:· Certainly.
21· Q· ·(By Mr. Bleiman)· Was any of the information that Ken --
22· · · or did any of the information that Ken provided assist
23· · · Mr. Breton-Jean in doing what he needed to do?
24· A· ·No.
25· Q· ·Okay.· So then subsequent to that, did Mr. Breton-Jean

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 80 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 405

·1· · · patch any other versions of HP Tuners software?
·2· A· ·Prior to doing the 2.24, yes, he did.
·3· Q· ·Okay.· Which versions did he patch?
·4· A· ·I believe it was 3.2, 3.4, and then I think there was a
·5· · · 3.5 and/or a 3.6 that he had patched as well.
·6· Q· ·Did he provide you with any of these versions?
·7· A· ·Yes.
·8· Q· ·Do you still have these versions?
·9· A· ·No.
10· Q· ·Did -- were these in those folders that we saw on the
11· · · computer images earlier, any of the -- were they
12· · · contained within any of those folders?
13· A· ·Yes.
14· Q· ·Which folder would they had been kept in on Exhibit 13 or
15· · · 14?· The HPT cracked folder?
16· A· ·Yes.
17· Q· ·Okay.· And you don't currently have any versions of that,
18· · · correct?
19· A· ·I do not.
20· Q· ·Now, do you know if Mr. Breton-Jean still possesses
21· · · versions of that cracked software?
22· A· ·I would be speculating, but I imagine yes.
23· Q· ·Okay.· Now, you didn't release 3.2, 3.4 or the other one
24· · · that he provided to you?
25· A· ·I did not.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 81 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 406

·1· Q· ·All right.· So back to the conversation with Ken that you
·2· · · had.· So he actually planted the seed, I guess, in your
·3· · · head to say let's publicly release this because he felt
·4· · · as though if a public version was out there that people
·5· · · wouldn't have to go out and buy credits from HP Tuners?
·6· A· ·Yes.
·7· Q· ·And that's something he told you?
·8· A· ·Yes.
·9· Q· ·And he felt if HPT wasn't making money that they'd have
10· · · to close down?
11· A· ·Yes.
12· Q· ·Is that something he said to you?
13· A· ·So he told me that if we release this patch version of
14· · · the software, it would get rid of HP Tuners and then we
15· · · wouldn't have a competitor.
16· Q· ·And this was the summer of 2017?
17· A· ·Yes.
18· Q· ·Now, subsequent to that, the ECU Master, you, did release
19· · · a 4.05 hacked version of HP Tuners software, correct?
20· A· ·Correct.
21· Q· ·And that would have had GM in it, correct?
22· A· ·It would have -- yeah, whatever support they had.
23· Q· ·So what was your mindset in doing that at that time?· Was
24· · · it just to try and get back at HP Tuners because of this
25· · · litigation?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 82 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 407

·1· A· ·It was.
·2· Q· ·Did Mr. Breton-Jean patch the 4.05?
·3· A· ·No.
·4· Q· ·Who did that?
·5· A· ·I did.
·6· Q· ·And using the same methods that Mr. Breton -- or similar
·7· · · methods to what Mr. Breton-Jean used?
·8· A· ·Similar, yes.· It's --
·9· Q· ·Why don't we mark this as highly confidential, but we can
10· · · show it to my --
11· A· ·Yeah.
12· Q· ·-- principals.
13· · · · · · · · · · · · · · · · (Portion of deposition
14· · · · · · · · · · · · · · · · ·excerpted in separate
15· · · · · · · · · · · · · · · · ·transcript.)
16· Q· ·(By Mr. Bleiman)· So describe for me what -- you know, I
17· · · know we talked -- well, strike that.
18· · · · · I know we talked at the first deposition in terms of
19· · · this Mr. Christopher Breton-Jean.· And obviously we're
20· · · getting some additional detail here today.· Tell me what
21· · · that relationship was and what -- I guess let's start
22· · · with what were you -- what was he doing for Syked ECU
23· · · Tuning?
24· A· ·So just to, I guess, kind of, you know, recap on the
25· · · relationship.· It started by he had a Dodge Neon SRT-4

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 83 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 408

·1· · · that he had put an aftermarket cruise control in.· He
·2· · · needed me to do a custom operating system that allowed
·3· · · activation of the cruise control because this car never
·4· · · came with it.· I told him it was going to cost him X
·5· · · dollar amount.· He said he didn't have the money.· You
·6· · · know, Is there anything -- I'm willing to trade.· I said
·7· · · sure.
·8· · · · · I said, Are you good with programming?· Are you good
·9· · · with reverse engineering?· He said yes.· I said, Well if
10· · · you hack my program, my software and tell me where my
11· · · bugs are and my loopholes are so I can patch it to make
12· · · it more secure, then I'll go ahead and do this custom
13· · · tuner, custom operating system for you.· That's where the
14· · · relationship started.
15· · · · · You know, we talked quite a bit, you know, over
16· · · the -- you know, as time kind of went on, and he
17· · · eventually got involved in developing server code for us.
18· · · And that was his main relationship, I guess, with Syked
19· · · ECU Tuning -- not me as a personal individual -- would be
20· · · server code.
21· Q· ·All right.
22· A· ·He ended up developing -- I shouldn't say developing.· He
23· · · ended up taking our Version 1 server code that was
24· · · written by Jason Sax (phonetic) and taking it, I guess
25· · · you could say, to the next level and making a Version 2

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 84 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 409

·1· · · server for us, in which he -- you know, he was paid
·2· · · through, you know, different means.· You know, I bought
·3· · · him a CPU.· I bought him a hard drive.· I paid him some
·4· · · cash, and things like that.
·5· · · · · In doing so, him and I started reverse engineering
·6· · · other -- other programs and just kind of kept going from
·7· · · there.· So it was a personal and a business relationship.
·8· · · It was --
·9· Q· ·Right.· So the -- but in terms of what he was doing with
10· · · respect to HP Tuners was mainly reverse engineering or
11· · · hacking HP Tuners' software?
12· A· ·Yeah.· And the idea was not to benefit Syked ECU Tuning.
13· · · It was more of a challenge than anything.· Let's -- let's
14· · · see what we can learn.· Let's see what we can come up
15· · · with.
16· Q· ·You did transmit some of the HP Tuners source code to
17· · · Mr. Breton-Jean, though, at different times?
18· A· ·I don't recall doing that.
19· Q· ·Okay.· Well, let's -- I mean, we'll mark this as highly
20· · · confidential just because there's some lines here.
21· · · Exhibit 97 will be highly confidential.
22· · · · · · · · · · · · · · · · (Exhibit No. 97 marked as
23· · · · · · · · · · · · · · · · ·confidential in separate
24· · · · · · · · · · · · · · · · ·transcript.)
25· Q· ·(By Mr. Bleiman)· But -- so this is more Facebook

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 85 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 410

·1· · · communications between you and Mr. Breton-Jean?
·2· A· ·Yes.
·3· Q· ·And here's some source -- some HP Tuners source code that
·4· · · you did send to him.
·5· A· ·It appears so, yes.
·6· Q· ·And what would have been the purpose of sending this to
·7· · · him?
·8· A· ·I honestly have no clue because prior to this I said I
·9· · · couldn't send him anything.· So I don't know why I would
10· · · have sent this to him.
11· Q· ·All right.· But you do recognize this to be HP Tuners'
12· · · source code?
13· A· ·Yeah.· This appears to be an NGC3 seed key algorithm.
14· · · The NGC3 underscore scram equals new ent square bracket 8
15· · · closed square bracket, you know, with a bunch of, you
16· · · know, O, X and numbers and letters stuff.· You know,
17· · · there's -- there's bits and pieces of this that is, you
18· · · know, seed key algorithm mandated by the manufacturer,
19· · · but the way it's written would be HP Tuners' format, yes.
20· Q· ·Okay.· All right.
21· A· ·I'm not sure why I would have sent that to him.
22· Q· ·Now, clearly the relationship between you and
23· · · Mr. Breton-Jean deteriorated; is that correct?
24· A· ·Correct.
25· Q· ·And you've seen the Facebook messages where he's, you

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 86 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 411

·1· · · know, claimed to have pictures and videos and things like
·2· · · that, correct?
·3· A· ·Correct.
·4· Q· ·And obviously we looked at some of those pictures earlier
·5· · · today, correct?
·6· A· ·Correct.
·7· Q· ·And you -- I know we talked the first time at the first
·8· · · deposition, you know, about that Gregory Gilvach,
·9· · · correct?
10· A· ·Yes.
11· Q· ·And I know you said at the first deposition basically you
12· · · didn't, you know, have an opinion as to who Gilvach may
13· · · be or, you know, whether Mr. Breton-Jean was Gilvach.
14· · · Based upon everything you've seen and going back through
15· · · your Facebook Messenger messages, do you have a belief
16· · · today as to who may be behind the Gregory Gilvach
17· · · anonymous person?
18· A· ·Based on going back through, reviewing everything with
19· · · the Facebook messages between Christopher Breton-Jean and
20· · · I, looking through the screenshots that Gregory Vilvach
21· · · had provided to you, Andrew Bleiman, I believe it's
22· · · Christopher Breton-Jean.
23· Q· ·Or certainly someone working with him that he gave stuff
24· · · to?
25· A· ·Very possible, but I believe it was Chris directly.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 87 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 412

·1· Q· ·Has he ever told you that he is or is not Gregory
·2· · · Gilvach?
·3· A· ·He has not, no.
·4· Q· ·And when you were communicating with Mr. Breton-Jean, I
·5· · · mean, maybe on TeamViewer, he would have been sharing the
·6· · · screen, like he would have had an ability to see what was
·7· · · on your screen at that time and take a picture of it or a
·8· · · video on his end?
·9· A· ·He would have been the only one besides John that I
10· · · pretty much allowed onto my computer.
11· Q· ·Okay.· And you would frequently TeamView with
12· · · Mr. Breton-Jean based upon these Facebook messages?
13· A· ·Yeah.
14· Q· ·Or have video calls or things like that?
15· A· ·Absolutely.
16· Q· ·And did he accuse you of being affiliated to the person
17· · · in New York that apparently was selling some interfaces?
18· A· ·Yes.
19· Q· ·And do you have any -- or have you had any interaction
20· · · with the person in New York that was selling interfaces?
21· A· ·He had sent an e-mail after we had initially released the
22· · · eliminator cable wanting to purchase one.· I had heard
23· · · his name through another gentleman that was involved in
24· · · interface with another case with HP and, you know, so I
25· · · immediately screenshoted that and sent it over to you.                        I

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 88 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 413

·1· · · knew who he was, but I never had any -- I never replied
·2· · · back to the e-mail, nor have I had any discussions or
·3· · · communications with him.
·4· Q· ·I know we talked before about selling some of the app
·5· · · keys and credits, things like that, and you did post the
·6· · · one interface for sale.· Were there any interfaces sold
·7· · · by you to any third parties that had been cloned or
·8· · · manipulated or loaded with credits?
·9· A· ·No.
10· Q· ·All right.· Let's quickly look at Exhibit 36 that was
11· · · previously marked.· And this was one of your posts that
12· · · we covered in the first deposition.· But this screenshot
13· · · of the "PCM Tools HP Tuners Confidential," was this
14· · · something that Ken provided you with?
15· A· ·He provided me with a screenshot via text message.
16· Q· ·Okay.
17· A· ·Which I believe would have been in the November of '17 to
18· · · November of '18 text messages that I produced to you
19· · · guys, but I never did have the actual program itself.
20· Q· ·Okay.
21· · · · · · · · · · · · MR. BLEIMAN:· Let me do this.· This is
22· · · 98.
23· · · · · · · · · · · · · · · · (Exhibit No. 98 marked for
24· · · · · · · · · · · · · · · · ·identification.)
25· Q· ·(By Mr. Bleiman)· So 98 is more Facebook Messenger

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 89 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 414

·1· · · communication between you and Mr. Breton-Jean?
·2· A· ·Yes.
·3· Q· ·And then obviously you'd sent the PayPal payment to him
·4· · · from that Lani Carney PayPal address?
·5· A· ·Yes.
·6· Q· ·And then here on March 24, 2018, he says, If I can prove
·7· · · you're Larni, all will be proved same.· He misspelled a
·8· · · bunch of words, but he had obviously known you were
·9· · · behind the Lani Carney PayPal, correct?
10· A· ·The entire time.
11· Q· ·Right.· And so this is that reference to that; is that
12· · · your understanding?
13· A· ·Yes.
14· Q· ·Was he also generating keys for third parties,
15· · · Christopher Breton-Jean?
16· A· ·Unless he figured out a way to do it, not to my
17· · · knowledge.
18· Q· ·Okay.· And what about distributing like -- there was a
19· · · bunch of references in the -- well, I'll just mark this.
20· · · · · · · · · · · · · · · · (Exhibit No. 99 marked for
21· · · · · · · · · · · · · · · · ·identification.)
22· Q· ·(By Mr. Bleiman)· So here there's -- this is Plaintiff's
23· · · 99.· This is maybe part of when he got frustrated
24· · · regarding a guy in New York that someone else is offering
25· · · unlimited HP Tuners, and he says, Who the fuck have you

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 90 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 415

·1· · · given my hacked version.
·2· A· ·Yes.
·3· Q· ·So was he -- did he to our knowledge provide the hacked
·4· · · version of the software to anybody?
·5· A· ·Not to my knowledge.· He tried selling the cable -- or
·6· · · well, the cable that I had provided to him that was just
·7· · · a normal cable, and I had loaded it up with credits, he
·8· · · had -- he tried selling that to somebody, but I don't
·9· · · know about him trying to do anything with the -- with the
10· · · hacked version of the software.
11· Q· ·Okay.· Like in terms of selling it, you don't know?
12· A· ·I don't know.
13· Q· ·Okay.· All right.· I'm going mark this as Plaintiff's
14· · · 100.
15· · · · · · · · · · · · · · · · (Exhibit No. 100 marked for
16· · · · · · · · · · · · · · · · ·identification.)
17· Q· ·(By Mr. Bleiman)· So Plaintiff's 100 were answers to
18· · · interrogatories that you provided in this case.
19· A· ·Yes.
20· Q· ·And so the first answer here relates to this VCM Editor
21· · · 3.0.83 in receipt of that VCM Editor version, do you see
22· · · that, an admin version of VCM Editor 3.0.83?
23· A· ·Yes.
24· Q· ·And the answer is that you were not provided with one?
25· A· ·Correct.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 91 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 416

·1· Q· ·Okay.· I printed -- in connection with the document
·2· · · production, there were some Excel files, which I don't
·3· · · think we need to mark all these pages, but I'll show you
·4· · · there's like a log from VCM Editor 3.4.3.· There's also a
·5· · · log on another one that I didn't print out that you
·6· · · produced of the 3.0.83.
·7· A· ·Correct.
·8· · · · · · · · · · · · · · · · (Portion of deposition
·9· · · · · · · · · · · · · · · · ·excerpted in separate
10· · · · · · · · · · · · · · · · ·transcript.)
11· · · · · · · · · · · · THE WITNESS:· Okay.· I just didn't
12· · · know if there was --
13· Q· ·(By Mr. Bleiman)· Understood.
14· A· ·-- a misunderstanding.
15· Q· ·No, no.· That -- I will still keep that.· But I guess --
16· · · so from what I can understand, the admin version of the
17· · · software that Ken had provided you with allowed you to
18· · · run these Excel files or create this Excel file using --
19· · · well, strike that.
20· · · · · The admin version of the software that you had
21· · · possessed allowed you to create these Excel logs of these
22· · · vehicles?
23· A· ·Yes.
24· Q· ·Okay.· You didn't need the admin version of 3.4.3 to do
25· · · this; you were able to use the admin version that Ken had

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 92 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 417

·1· · · given you to run these reports?
·2· A· ·Correct.
·3· Q· ·Without an admin version of the software, you wouldn't
·4· · · have been able to run these logs, correct?
·5· A· ·In that specific format, correct.
·6· Q· ·Right.· Right.· Okay.· I realize you haven't seen the
·7· · · expert's report, but I want to ask you a couple of
·8· · · questions.· The -- would you agree that the Syked source
·9· · · code interfaced with the HPT hardware?
10· A· ·Partially.
11· Q· ·Okay.· And would you agree that the --
12· · · · · · · · · · · · · · · · (Portion of deposition
13· · · · · · · · · · · · · · · · ·excerpted in separate
14· · · · · · · · · · · · · · · · ·transcript.)
15· Q· ·(By Mr. Bleiman)· Okay.· Let's take a look here at what
16· · · has been marked as Plaintiff's 68.· And these are the
17· · · text messages that we had gotten produced by you between
18· · · -- for the period November 19, 2017 to November 17, 2018.
19· · · Do you see these?
20· A· ·Yes.
21· Q· ·And these were produced to us in the PDF format.· Do you
22· · · recognize them?
23· A· ·Yes.
24· Q· ·And to be clear, the blue messages would be your messages
25· · · to Ken and the -- on the right, and the messages in the

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 93 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 418

·1· · · gray boxes on the left would have been the messages from
·2· · · Ken to you?
·3· A· ·Correct.
·4· Q· ·All right.· Now -- and then looking at the text messages
·5· · · that you just gave us as well between, you know, late
·6· · · 2015 and March of 2017, Ken routinely was communicating
·7· · · with you about the business of Syked ECU Tuning, correct?
·8· A· ·Correct.
·9· Q· ·And he was frequently and routinely participating in
10· · · meetings relating to the company; is that correct?
11· A· ·Correct.
12· Q· ·And you'd had a number of phone conferences between you,
13· · · him and John, correct?
14· A· ·Correct.
15· Q· ·And there was -- were there set meeting times every week
16· · · that you had, or I know I saw some texts that you were
17· · · trying to maybe get a more scheduled time every week on
18· · · the calendar so that everybody would get on the phone at
19· · · the same time?
20· A· ·Yeah.· There was a lot of -- I mean, we -- we tried to
21· · · kind of structure certain meetings just to kind of see
22· · · where everybody's at on the development of what each
23· · · person was responsible for doing, but I don't know that
24· · · we ever had anything consistent.
25· Q· ·And in many of these text messages, you were

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 94 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 419

·1· · · communicating to Ken, and Ken was communicating to you,
·2· · · you know, We're going to make a lot of money.· This is
·3· · · going to be great.· We're going to have a great year.
·4· · · And you were trying to work together on the development
·5· · · of the business of Syked; is that right?
·6· A· ·Correct.
·7· Q· ·And what was the purpose then of having Bobbie as the
·8· · · owner of the company when Ken was the one who was doing
·9· · · everything involved with the business?
10· A· ·Ken would have been on a noncompete.· He wanted to make
11· · · sure that, you know, what he was investing was secure.
12· · · And so Bobbie essentially became a shareholder of the
13· · · company.
14· Q· ·So she was a front person, essentially?
15· A· ·Basically.
16· Q· ·And Ken understood he had the noncompete, but was
17· · · directly trying to manufacture this to avoid the
18· · · noncompete?
19· A· ·I believe so.
20· Q· ·And he and you had communicated about the fact that he
21· · · had a noncompete and he had to do this through Bobbie to
22· · · try and avoid implicating the noncompete?
23· A· ·Yes.
24· Q· ·And I've seen text messages and, you know, wink emojis in
25· · · terms of, you know, My noncompete's in place.· Because

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 95 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 420

·1· · · despite the fact that there was the noncompete, he was
·2· · · actively, routinely and, really on a daily basis, working
·3· · · on the development of the Syked business; is that
·4· · · correct?
·5· A· ·Partially.
·6· Q· ·What's not correct about what I said?
·7· A· ·Well, so he worked on the development of the hardware and
·8· · · of the firmware, but for the most part, I mean, when it
·9· · · came to anything to do with, you know, the actual
10· · · software itself or things along those lines, I mean, he
11· · · never really had any involvement in it.· He might have
12· · · had suggestions, but he -- you know, he wasn't doing any
13· · · marketing.· He wasn't, you know, reaching out to all the
14· · · contacts that he claimed that he had, you know, different
15· · · things like that.· I mean, at least --
16· Q· ·Well, he was communicating with some people.· For
17· · · example, Kyle Kelly; who's that?
18· A· ·Kai Kelly.· So I think he's a guy from Street Outlaws,
19· · · and he's said for several years, you know, I'm friends
20· · · with Kai Kelly; I'm friends with Kai Kelly.· You know,
21· · · I'm going to get in contact with him.
22· · · · · But to my knowledge, he never has.
23· Q· ·And what about Dave Casper?
24· A· ·So Dave Casper is my friend.
25· Q· ·Okay.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 96 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 421

·1· A· ·And Ken's never had his number or had any contact with
·2· · · Dave Casper.· That's my contact.
·3· Q· ·So in terms of, though, you know, maybe Ken being on the
·4· · · more the hardware/firmware side and you and John being
·5· · · more on the software side, everything was intending to
·6· · · work together to try and go to market with a competitive
·7· · · product to HP Tuners?
·8· A· ·Yes.
·9· Q· ·And Ken was assisting in that process really from when he
10· · · first shared information to you in April of 2016 to the
11· · · present?
12· A· ·Correct.
13· Q· ·All right.· So let's take a look at some of these text
14· · · messages.· Well, let me ask, before we get into the text
15· · · messages.· In the text messages, there's a number of
16· · · communications that, I mean, he was having with you and
17· · · that he was also involved in some communications with
18· · · Chris or Keith of HP Tuners where there was -- and I
19· · · mean, even some of your communications to him about posts
20· · · that you had made about HP Tuners or about Ken, and it
21· · · seems like they were designed to try and like make it
22· · · appear as though you guys weren't working together.
23· · · · · Was that something that was done on purpose?
24· A· ·I don't recall or believe that I was intentionally doing
25· · · it.· You know, as you asked me in the first deposition

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 97 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 422

·1· · · about some of the comments I made about, you know, him
·2· · · being an asshole -- excuse my language -- things like
·3· · · that, I still believe that's true today.· I wasn't lying
·4· · · about any of that.
·5· Q· ·What about the fact that Ken was, like, preparing
·6· · · communications to send to Chris, like, that he didn't
·7· · · know anything about any of this and why are you bringing
·8· · · me into this --
·9· A· ·That -- that was Ken's whole front.· You know, just
10· · · trying to -- trying to paint a picture that he wasn't
11· · · involved.
12· Q· ·Right.
13· A· ·So I guess from that aspect that would be correct.· As
14· · · far as my posts and comments, I wasn't deliberately
15· · · trying to cover up that he was involved.
16· Q· ·Understood.· Okay.· Let's look on Page -- looks like
17· · · Page 13.
18· A· ·(Witness complies.)· Okay.
19· Q· ·This looks to be approximately December 23rd of 2017.
20· A· ·Yeah, it appears to be.
21· Q· ·Yeah, December 23rd, 2017.· And you asked Ken, Are there
22· · · other spots for serial and PWM?· Seems fair, but I don't
23· · · know.· Do you see that?
24· A· ·Yes.
25· Q· ·Okay.· What -- are you talking about the board here?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 98 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 423

·1· A· ·Yes.
·2· Q· ·And what -- tell me what the board would be.
·3· A· ·It would have been one of the -- one of the first, you
·4· · · know, I guess, alpha versions of the eliminator cable.
·5· Q· ·Okay.· And so Ken writes, I think -- "thing" -- he said,
·6· · · I thing is missing on topside except connectors for key
·7· · · pad and AV conversion.· Nothing is missing.
·8· · · · · You wrote, Okay, just see -- no problem.· Just see
·9· · · blank spots where there are pads.· Do you see that?
10· A· ·Yes.
11· Q· ·So then he writes, Stop worrying about it and let me do
12· · · my job, please.· Do you see that?
13· A· ·Yes.
14· Q· ·So what job was he doing?
15· A· ·Developing the eliminator cable.
16· Q· ·And I know in connection with this case, you know,
17· · · there's been -- there was the -- the eliminator cable
18· · · being Ken's product, private-labeled for you and that he
19· · · owns it and whatnot.
20· · · · · When -- when this first started, were you paying Ken
21· · · anything?· Have you ever paid Ken anything?
22· A· ·No, I haven't.· When this first started, the eliminator
23· · · cable was supposed to be intellectual property of Syked
24· · · ECU Tunings, and he was developing a four site DCU
25· · · tuning.· Throughout this process, this litigation

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
         Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 99 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 424

·1· · · started.· He has -- because I had nothing in writing with
·2· · · him -- I had, you know, with Bobbie -- he has changed his
·3· · · story, and now it's his intellectual property and he's
·4· · · licensing it to us.
·5· Q· ·But Syked ECU Tuning hasn't paid him for any of this?
·6· A· ·No.
·7· Q· ·When the investment in Syked ECU Tuning was made, did Ken
·8· · · pay the money or did Bobbie?
·9· A· ·I believe Bobbie paid it.
10· Q· ·Do you know how much she paid?
11· A· ·The agreed amount was a total of 50,000.
12· Q· ·And did she put in 50?
13· A· ·At different points in time I believe that she did
14· · · finally make that 50 mark.
15· Q· ·All right.· Is Syked ECU Tuning still alive?
16· A· ·Syked ECU Tuning, all the documentation has been filed
17· · · for diss- -- or signed for dissolution of the company.                        I
18· · · believe that we're waiting on one final thing to go
19· · · through.· I'd have to ask John on it, in regards to
20· · · Washington state's B&O taxes being able to file and get
21· · · everything finished up with the state, and then we're
22· · · able to file the dissolution paperwork.· I think Phil was
23· · · involved in an e-mail on that.· I don't recall.
24· Q· ·Do you have a new entity?
25· A· ·We do.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 100 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 425

·1· Q· ·What is that entity?
·2· A· ·Site Performance Engineering is the new entity.· John and
·3· · · I are the only two owners of the company.· Bobbie and Ken
·4· · · are not part of that, and then we plan on doing dba's
·5· · · underneath that as well, but we haven't got all that --
·6· Q· ·Is it LLC or corporation?
·7· A· ·I believe it's LLC.
·8· Q· ·Actually, let's go back here.· There's a -- on
·9· · · December 8th -- it's on Page -- well, let's start on
10· · · Page 4, actually.
11· · · · · You wrote to Ken on December 2nd:· 2:30 meeting
12· · · today with attorney.· Ken writes, Not me.· At doctor with
13· · · sick kids.· Do you see that?
14· A· ·Yes.
15· Q· ·Was he participating in the meetings with the attorney?
16· A· ·I think he might have been on one or two calls, maybe a
17· · · few more than that early on.· I don't recall exactly.                       I
18· · · mean, it certainly seems that way.· I don't remember the
19· · · specifics.
20· Q· ·All right.· Do you remember which calls he was on?
21· A· ·I don't.
22· Q· ·And was the attorney communicating and providing
23· · · documents to Ken directly?
24· A· ·No.
25· Q· ·So then Ken writes, Whatever.· This needs to go away.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 101 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 426

·1· · · Nothing of theirs has been stolen, and now we want all
·2· · · court costs and punitive damages and public apology.· Do
·3· · · you see that?
·4· A· ·Yes.
·5· Q· ·Then if you look at December 8, which is Page 5.
·6· A· ·Yes.
·7· Q· ·There's a link to the -- Just got full cracked HP Tuners
·8· · · 3.5 beta version.· You attached a screenshot there?
·9· A· ·Yeah, it's a screenshot.
10· Q· ·All right.· And this alo -- aloneraja is the user name?
11· A· ·Yes.
12· Q· ·Do you know who that is?
13· A· ·I have no clue.
14· Q· ·And that's not you?
15· A· ·No.
16· Q· ·Do you know if that's Breton-Jean?
17· A· ·I don't.
18· Q· ·Okay.· So then on December -- well, I'll just go -- on
19· · · Page 18 -- or sorry, start on Page 16.
20· A· ·(Witness complies.)
21· Q· ·So you wrote Wednesday, December 27th, 2017, 11:42 a.m.:
22· · · CYM.· That's check your mail, correct?
23· A· ·Correct.
24· Q· ·And you wrote, Attorney e-mailed you.· See that?
25· A· ·Yes.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 102 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 427

·1· Q· ·So why -- why was the attorney e-mailing him?
·2· A· ·So John Whitaker had e-mailed Ken wanting to ask him some
·3· · · questions.· I don't recall exactly what it was.· And from
·4· · · that point I think -- there was something that we were
·5· · · trying to get information from Ken about.· And so I had
·6· · · the attorney e-mail him because on the phone conversation
·7· · · Ken told me, you know, Have your attorney e-mail me and
·8· · · I'll -- I'll reply back.· I don't remember exactly what
·9· · · it was though.
10· Q· ·So then on Page 18 there's an image of a screenshot of
11· · · Ken's phone or computer or something.· And then it says,
12· · · What is going on here and why am I being brought into
13· · · this?· I called Kevin and none of this makes sense.
14· · · · · And then Chris apparently wrote to Ken, You are
15· · · being brought into this by Sykes.· Only he or his lawyer
16· · · can tell you why.· And then Ken writes, Getting ready for
17· · · my response.· I'll run it past you.· Do you see that?
18· A· ·Yeah.
19· Q· ·So this was part of that scheming I was telling you
20· · · about, like he was pretending he didn't know anything
21· · · about any of this?
22· A· ·Yep.
23· Q· ·And then he provides his response here on Page 19.
24· A· ·Yes.
25· Q· ·Okay.· The top message there, I talked to Kevin in

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 103 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 428

·1· · · length.· That was the message he prepared to send back to
·2· · · Chris?
·3· A· ·Yep.
·4· Q· ·All right.· Take a look at Page 22.
·5· A· ·(Witness complies.)
·6· Q· ·Ken writes to you, No kidding.· Let's start making push
·7· · · to get the name out there, and those problems go away
·8· · · with handheld and our price point.· Do you see that?
·9· A· ·Yes.
10· Q· ·So what's he talking about here?
11· A· ·Yeah.· Pushing Syked ECU Tuning's name out there and
12· · · selling handheld, which we had through Hypertech before
13· · · we got involved with Ken because at that point we didn't
14· · · have an eliminator cable that we could sell to the
15· · · public.
16· Q· ·And he's saying "our" price point.· He's like including
17· · · himself within the Syked ECU Tuning umbrella, correct?
18· A· ·Correct.
19· Q· ·And earlier he says, No, you don't.· You need to start
20· · · posting issues about -- with HPT and cost increases, and
21· · · he was encouraging you to bad mouth HP Tuners, right?
22· A· ·Yes.
23· Q· ·So then on Page 23 there's another example at the bottom
24· · · here of a message he was going to send to Chris, again
25· · · with the -- you know, under the guise that he was trying

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 104 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 429

·1· · · to work this all out, I guess.
·2· A· ·It appears so.
·3· Q· ·All right.· Let's take a look at Page 28.
·4· A· ·(Witness complies.)
·5· Q· ·Well, also at that last text message that we talked
·6· · · about, particularly where he was going to write to Chris,
·7· · · he never communicated to you and you're not aware that
·8· · · Ken ever communicated to HP Tuners that he was involved
·9· · · with Syked ECU Tuning, correct?
10· A· ·No.
11· Q· ·He was intentionally trying to avoid disclosing that?
12· A· ·I believe so.
13· Q· ·And you and Ken had had conversations about making sure
14· · · that it remained private that he was involved with Syked
15· · · ECU Tuning, particularly during the period of his
16· · · noncompete; is that right?
17· A· ·Correct.
18· Q· ·In fact, the two of you didn't even become Facebook
19· · · friends because he didn't want any attention to come of
20· · · the relation that the two of you had; is that true?
21· A· ·True.
22· Q· ·Take a look at Page 28.
23· A· ·(Witness complies.)
24· Q· ·Ken writes, No, I want one more day to play with them.                        I
25· · · don't like this driver error and that resides in the boot

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 105 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 430

·1· · · code.· Otherwise they work.· I'm going to create new PC
·2· · · drivers to see if anything changes.· Did you guys get the
·3· · · code fixed on your end?· It's still buggy as hell.· None
·4· · · of these comm issues are present with VCM Suite; do you
·5· · · see?
·6· A· ·Yes.
·7· Q· ·So he's saying here basically the cable works with the
·8· · · VCM software, but it's not working with the Syked
·9· · · software; is that right?
10· A· ·Um, I'm not -- yes and no.· If I recall correctly on
11· · · this, this is one of the first three cables that he had
12· · · manufactured, eliminator cables.· I believe he was
13· · · switching back and forth between the MPVI firmware versus
14· · · the firmware that we -- or that he wrote for the
15· · · eliminator, or allegedly wrote for the eliminator, and so
16· · · he could test the hardware, because we were having a lot
17· · · of issues in the Syked software doing the communication
18· · · stuff.
19· Q· ·So it was your understanding that he still retained
20· · · copies, or a copy, of the HP Tuners MPVI1 firmware source
21· · · code in order to be testing these things?
22· A· ·I don't know if it was the source code or if it was a
23· · · binary file.· I'm not sure on that end.
24· Q· ·Some intellectual property of HP Tuners was in his
25· · · possession to be able to do this?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 106 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 431

·1· A· ·Yeah.· I -- yeah, one -- one or the other.
·2· Q· ·Take a look on Page 49.
·3· A· ·(Witness complies.)
·4· Q· ·Or actually 48 too.
·5· A· ·(Witness complies.)· I'm sorry 42?
·6· Q· ·48 and then 49.
·7· A· ·48 and 49?
·8· Q· ·Yeah.
·9· A· ·Okay.
10· Q· ·So you wrote -- or Ken wrote to you, You done being crazy
11· · · and stressed out?· Do you see that?
12· A· ·Yeah.
13· Q· ·And then you wrote, You will get a link to a video
14· · · deposition I'm doing to protect myself.· Do you see that?
15· A· ·Yeah.
16· Q· ·What are you talking about there?
17· A· ·It was basically, I mean, you know, just telling --
18· · · telling our story, telling how everything happened.
19· Q· ·In terms of you working with Ken and him providing you
20· · · with the information and all of that, how it happened?
21· A· ·Correct.
22· Q· ·And then Ken writes on Page 49, My name better no be in
23· · · it.· Do you see that?
24· A· ·Yep.
25· Q· ·And you wrote, Or what, you have me killed?· Do you see

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 107 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 432

·1· · · that?
·2· A· ·Yep.
·3· Q· ·And then he writes, Take the call, dude.· And you wrote
·4· · · no, right?
·5· A· ·Correct.
·6· Q· ·And then who's -- it says, Nate who?· Do you know what
·7· · · that is?
·8· A· ·I don't.
·9· Q· ·And then Ken writes, So you know the story.· Are you
10· · · backing me publicly?· I promise I won't drag you into
11· · · court.· Wrap it up.· Do you see that?
12· A· ·Yeah.
13· Q· ·What is he talking about there?
14· A· ·I mean, I'm guessing just not mentioning his name and,
15· · · you know, how everything developed.
16· Q· ·Okay.· And then you wrote, I got your back and would
17· · · never say anything.· Do you see that?
18· A· ·Yeah.
19· Q· ·And he says, Me too.· Correct?
20· A· ·Yeah.
21· Q· ·So basically this was, you know, Look, we're going to --
22· · · we're going to -- we've got our stories straight and
23· · · we're not going to talk to anybody about it.· We'll
24· · · protect each other?
25· A· ·Yeah.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 108 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 433

·1· Q· ·Page 58.· Do you see that?
·2· A· ·Yes.
·3· Q· ·All right.· So this is regarding the payment that Ken
·4· · · made from an HP Tuners Citibank bank account to you from
·5· · · the 2015 time period?
·6· A· ·Correct.
·7· Q· ·And so he's basically telling you, Here's the
·8· · · information; you know, I don't have the cleared checks,
·9· · · but go and -- and, you know, you can ask HP Tuners for
10· · · this stuff.
11· A· ·Yep.
12· Q· ·So then Page 67.· Here you ask for Keith's phone number?
13· A· ·Yes.
14· Q· ·All right.· And Page 68 there's a screenshot of a text
15· · · between you and Christopher Breton-Jean?
16· A· ·Yes.
17· Q· ·And then you wrote down, on Wednesday, March 21st, 2018,
18· · · Three more people -- three more people got letters today.
19· · · Do you see that?
20· A· ·Yes.
21· Q· ·Ken writes, Dumb, dumb, dumb.· Spending lots of money on
22· · · shit they can't prove losses on.· Just change the
23· · · firmware already.· Do you see that?
24· A· ·Yeah.
25· Q· ·And then you wrote, I think you're wrong if they can

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 109 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 434

·1· · · prove damages.· Correct?
·2· A· ·Yes.
·3· Q· ·And he writes, Nope, have to prove what the money was
·4· · · for.· Do you see that?
·5· A· ·Yes.
·6· Q· ·So then take a look at Page 70, and this is all when
·7· · · Christopher Breton-Jean was apparently threatening to
·8· · · release some of the information that he had on you; is
·9· · · that right?
10· A· ·Correct.
11· Q· ·And you were scared about this; is that true?
12· A· ·Yes.
13· Q· ·So now here you're having some more conversations with
14· · · Ken, Sunday March 25th.· And at 8:38 a.m., you wrote,
15· · · Canada is going off the deep ends.
16· A· ·Yes.
17· Q· ·And you were -- before that you even wrote, I'm scared,
18· · · to be honest; do you see that?
19· A· ·Yeah.
20· Q· ·And then Ken writes, I'm not bailing out on anything.
21· · · I'll sink that company.· Do you see that?
22· A· ·I do.
23· Q· ·And when he's saying he's not bailing on anything, he
24· · · means he's not bailing out on Syked ECU Tuning and his
25· · · efforts to help you, correct?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 110 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 435

·1· A· ·Correct.
·2· Q· ·And I'll sink that company is a reference to HP Tuners,
·3· · · right?
·4· A· ·Yes.
·5· Q· ·And he was interested in hurting HP Tuners and had --
·6· · · like you talked about earlier, had even talked about
·7· · · planted -- or told you to release the software, correct?
·8· A· ·Correct.
·9· Q· ·So then he writes, Then throw Canada under the bus and
10· · · release all software.· He's even saying it here, right?
11· A· ·Yeah.
12· Q· ·And then he writes, I can do a special version of
13· · · firmware that will sink them for sure.· Get that guy
14· · · under control or Keith and Chris are in for the fight of
15· · · their life.· The entire industry will hate them as this
16· · · affects everybody.· Arrogant assholes.· Correct?
17· A· ·Correct.
18· Q· ·And you write, I can't get him under control; do you see
19· · · that?
20· A· ·Yes.
21· Q· ·So now here he talks about a special version of firmware
22· · · that will sink them for sure.· What was he referring to
23· · · there, to your knowledge?
24· A· ·I'm not hundred percent.· Could either be the firmware
25· · · doesn't allow the cables to be killed or shut off, or he

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 111 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 436

·1· · · could have been talking about a firmware that doesn't
·2· · · have a seed key to allow pass through, but I'm just going
·3· · · off assumption on this one.
·4· Q· ·Would there be any way for him to do a special version of
·5· · · firmware if he didn't have the firm -- the MPVI firmware
·6· · · already in his possession?
·7· A· ·Unless he extracted it from the cable and disassembled
·8· · · it, I don't think so.
·9· Q· ·And then on the next page, on Page 71 at 9:22, you wrote,
10· · · He has a video of my computer getting him the key and
11· · · says he gave it to HPT, and everything else him and I
12· · · did.· Do you see that?
13· A· ·Yes.
14· Q· ·All right.· So that refers to these pictures and images
15· · · that we talked about earlier --
16· A· ·Yes.
17· Q· ·-- that Mr. Breton-Jean had?
18· A· ·Yes.
19· Q· ·So then on Page 72, Ken writes, I didn't hack software or
20· · · firmware but could make it all public.· Be very careful,
21· · · Canada, on HPT.· Do you see that?
22· A· ·Yes.
23· Q· ·Now, did you have conversations with Ken that he still
24· · · possessed the software and firmware of HP Tuners that he
25· · · could make public?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 112 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 437

·1· A· ·I provided him with the 3.4 version of the cracked
·2· · · software at one point that was given to me by Chris from
·3· · · Canada, so he might be referring to that.
·4· Q· ·Okay.· And do you -- well, he had also possessed the
·5· · · materials that he had previously provided to you?
·6· A· ·Yes.· I never -- I had a couple classes of the firmware
·7· · · source code, but I never had all of the firmware source
·8· · · code for the MPVI.
·9· Q· ·Okay.
10· A· ·I never had the design files for it either.
11· Q· ·All right.· So then at 9:59 he writes -- Ken writes, My
12· · · main goal is to get these final boards qualified and
13· · · produced.· Don't give a shit about HPT and Canada.· My
14· · · noncompete is up next month and I know everybody in the
15· · · industry.· I will personally call them as tell them come
16· · · at me bro, #industry changer.· Do you see that?
17· A· ·Yes.
18· Q· ·So here he's referencing his noncompete with HP Tuners?
19· A· ·Yes.
20· Q· ·And his intention to do things when it expired even
21· · · though he was already helping you at this point; is that
22· · · right?
23· A· ·Yes.
24· Q· ·So then on Page 78 there's an image at the top.· What
25· · · is -- what is that image of?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
          Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 113 of 184
     HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
     Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 438

·1· · · · · · · · · · · · · · · · (Portion of deposition
·2· · · · · · · · · · · · · · · · ·excerpted in separate
·3· · · · · · · · · · · · · · · · ·transcript.)
·4· Q· ·(By Mr. Bleiman)· Oh, I'm sorry.· We need to go back to
·5· · · Page 67 real fast.
·6· · · · · · · · · · · · · · · · (Portion of deposition
·7· · · · · · · · · · · · · · · · ·excerpted in separate
·8· · · · · · · · · · · · · · · · ·transcript.)
·9· · · · · · · · · · · · MR. BLEIMAN:· We have to change the
10· · · tape, so...
11· · · · · · · · · · · · THE VIDEOGRAPHER:· We're going off the
12· · · record.· The time is 3:21 p.m.
13· · · · · · · · · · · · · · · · (Recess from 3:21 p.m. to
14· · · · · · · · · · · · · · · · ·3:39 p.m.)
15· · · · · · · · · · · · THE VIDEOGRAPHER:· All right.· We're
16· · · back on the record.· The time is 3:39.
17
18· · · · · · · · · · · ·EXAMINATION (Continuing)
19· · · BY MR. BLEIMAN:
20· Q· ·Okay.· I'm trying to go through these e-mails here -- or
21· · · texts; excuse me.· Let's start on Page 74.
22· A· ·(Witness complies.)
23· Q· ·On March 29th you wrote, We are on for the 20th, or did
24· · · the wife plan something?· Either way is fine.
25· · · · · That referred to your visit to Reno; is that

     253.627.6401                                               scheduling@byersanderson.com
                                                                                               YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 114 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 439

·1· · · correct?
·2· A· ·Correct.
·3· Q· ·And what was the significance of going on April 20th?
·4· A· ·April 20th was the end of his 18-month noncompete, so we
·5· · · had a weekend planned.· Gonna celebrate that.
·6· Q· ·All right.· And take a look at Page 75, the next page.
·7· A· ·Okay.
·8· Q· ·Ken writes, I did find a local company to do art work for
·9· · · the label.· Do you see that?
10· A· ·Yes.
11· Q· ·And that would be a label for the Syked eliminator cable
12· · · box?
13· A· ·Yes.
14· Q· ·And that would have been like the design logo that goes
15· · · on there, right?
16· A· ·Correct.
17· Q· ·So Ken was charged with, like, finding the shop to do
18· · · that?
19· A· ·He -- yeah.· It was a joke.· We didn't use it.
20· Q· ·Okay.· On Page 77 you wrote, When I'm flashing an EC, you
21· · · do need -- you do -- you limit the box speed on the
22· · · illuminator.
23· · · · · And Ken wrote, Oh, yeah, that makes sense.· Of
24· · · course not.· Same code as MPVI.
25· · · · · What does that mean?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 115 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 440

·1· A· ·On the -- limiting the clock speed on the illuminator,
·2· · · eliminator -- autocorrect -- we were have issues with
·3· · · overflowing the buffer inside the eliminator cable.· We
·4· · · were pushing data out the USB bus too fast, and so I was
·5· · · trying to figure out if he's limiting the amount of data
·6· · · we can push at a particular time.· And he says, you know,
·7· · · that he -- that he doesn't; it's the same -- same code as
·8· · · the MPVI.· So it indicates that he's using the same --
·9· · · same clock speed code.
10· Q· ·Okay.· Let's take a look at page -- well, the same clock
11· · · speed code from the MPVI is in the eliminator?
12· A· ·I mean, I can only assume.· I've never seen it.
13· Q· ·Right.· But that's what he's saying?
14· A· ·It appears that way, yes.
15· Q· ·Yeah.· Okay.· So then take a look at Page 88.
16· A· ·(Witness complies.)
17· Q· ·You wrote, Call me when you're ready.· You wrote, Call
18· · · house -- he wrote, Call house.· And then you wrote, Both
19· · · editor and scanner build.· Look at your screen.· Do you
20· · · see that?
21· A· ·Yes.
22· Q· ·What are you -- what were you doing there?
23· A· ·Ken knows nothing about Visual Studio or Windows code.                        I
24· · · had installed a -- I had logged into his machine,
25· · · installed Visual Studio for him, and then the editor and

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 116 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 441

·1· · · scanner code, I had put the projects in the Visual Studio
·2· · · and got it to compile for him.
·3· Q· ·So which code would this have been?
·4· A· ·HP Tuners.
·5· Q· ·Okay.· So at this point in time, you had the code, and
·6· · · then you were giving it to Ken?
·7· A· ·No.· It was on Ken's computer.
·8· Q· ·Okay.· So it was already on Ken's computer, but then in
·9· · · the Visual Studio?
10· A· ·It was already on his computer in the folders, but he
11· · · didn't have Visual Studio or know how to set up the
12· · · project to compile it into an executable program.· So I
13· · · set all that up for him.
14· Q· ·All right.· So when we're talking here about editor and
15· · · scanner, we're talking about VCM Editor code and VCM
16· · · Scanner code that was on Ken's computer?
17· A· ·Correct.
18· Q· ·Back in April of 2018?
19· A· ·Correct.
20· Q· ·All right.· And so were you doing a TeamViewer session
21· · · with him?
22· A· ·Yes.
23· Q· ·And so you could actually see that this code was on his
24· · · device?
25· A· ·Yes.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 117 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 442

·1· Q· ·And then he jokes, or writes, I just sent a screenshot to
·2· · · Keith.
·3· A· ·Yeah.· I believe it was a joke.
·4· Q· ·Yeah.· Well, he writes later on, Of course I didn't.· Do
·5· · · you see that?
·6· A· ·Yeah.
·7· Q· ·And then he writes, And actually I would go dark and say
·8· · · my name is money cut.· Do you see that?
·9· A· ·I think he meant to say honey cut.
10· Q· ·All right.· Let's look at Page 90.
11· A· ·(Witness complies.)
12· Q· ·So at the top of the page, he writes, If you take the --
13· · · he being Ken -- if you take the MPVI and unplug it from
14· · · ODBII, you get an error message.· If you query vehicle
15· · · for voltage, that's different request to see if it's
16· · · alive.· It will not report voltage if there is no
17· · · operating system.· Do you see that?
18· A· ·Yes.
19· Q· ·So what is he doing here?
20· A· ·I think he's saying that -- you know, that -- well, I
21· · · mean exactly what it says:· If you take the MPVI out and
22· · · unplug it from the ODBII, you'll get an error message.
23· · · If you query the vehicle for voltage, that's a different
24· · · request to see if it's alive.
25· · · · · So I think he's referring to gathering information

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 118 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 443

·1· · · from -- from the engine controller.· I don't -- I don't
·2· · · remember exactly.
·3· Q· ·So he was using an MPVI to facilitate the development of
·4· · · the eliminator cable?
·5· A· ·Yeah.· Or he was doing it to testing -- he was testing it
·6· · · on the M- -- you know, the MPVI with HP Tuners' software
·7· · · because we were running into some sort of issue with
·8· · · ours.· I'm not a hundred percent sure.
·9· Q· ·What -- to our knowledge was the MPVI used to test the
10· · · Syked software by Ken?
11· A· ·Was the MP- -- I'm just going to repeat the question.
12· Q· ·Yeah.
13· A· ·Was the MPVI used --
14· Q· ·To test the Syked --
15· A· ·-- to test the Syked program?· The full MPVI cable, I --
16· · · I don't believe so.
17· Q· ·Okay.· What about, like, an admin version of the MPVI?
18· A· ·Well, I mean, the admin version -- the only difference
19· · · between a regular version and an admin version is
20· · · literally only the serial number.· Everything else is
21· · · identical, to my understanding.
22· Q· ·I thought there were some unlock features of the admin
23· · · that made it --
24· A· ·That would be the admin version of the software has
25· · · additional features in it, but the admin version of the

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 119 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 444

·1· · · MPVI, to my knowledge -- and you'd have to ask your
·2· · · client -- the only difference between the two would be
·3· · · the serial number, to my understanding.
·4· Q· ·Did Ken develop a cable that he could use with both HP
·5· · · Tuners software and the Syked ECU Tuning software?
·6· A· ·He had claimed to me that he had.
·7· Q· ·Okay.· So he's -- so do you know if that was an MPVI that
·8· · · he had modified in order to work with both HP Tuners
·9· · · software and Syked software?
10· A· ·I believe it was an actual eliminator cable that he had
11· · · modified to work with both.
12· Q· ·Okay.· All right.· Then on Page 91, you wrote, Five more
13· · · days and you are a free man.· Woo-hoo.· Correct?
14· A· ·Yep.
15· Q· ·And then he wrote, I have been a free man the entire
16· · · time.· Bobbie owns the company, and I still own a house
17· · · in California which does not honor noncompetes, winking
18· · · emoji.· Do you see that?
19· A· ·Yes.
20· Q· ·So the fact that Bobbie was the owner, again, was just
21· · · like a front to have him circumvent the noncompete?
22· A· ·Yes.
23· Q· ·On Page 94, there's some conversation here:· Does it
24· · · read -- reads, Did it write.· LOL.· Keith truly is the
25· · · dumbest asshole I've ever known.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 120 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 445

·1· · · · · Ken writes, Credits cost the company nothing.· Do
·2· · · you see that?
·3· A· ·Yes.
·4· Q· ·And then you wrote, Yeah, pretty funny.· It just looks
·5· · · bad in court.
·6· · · · · He responds, HPT is now providing you your full
·7· · · start-up capital.· You wrote, Yep.
·8· · · · · What are you guys talking about here?
·9· A· ·I remember this conversation, but I don't remember why we
10· · · were having this.· The did it right thing, I mean, that
11· · · was us testing the Syked software with the eliminator
12· · · cable on his bench with his computer.· I remember that
13· · · because on the previous page I'm telling him to -- you
14· · · know, to update, transfer in a new EXE, just fix
15· · · something else.· So that's refer -- you know, that's
16· · · talking about him fixing things in our software because
17· · · we were having issues with that, but I don't remember how
18· · · we got on track of the LOL, Keith truly is the dumbest
19· · · part you read.
20· Q· ·But what about this start-up capital; what does that
21· · · refer to?· Is that selling the credits?
22· A· ·I don't want to misspeak on it.
23· Q· ·Well, Ken --
24· A· ·It was something to -- there was some reason that we were
25· · · discussing -- I don't know if it had to do with the

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 121 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 446

·1· · · countersuit or if it was cos, you know, he was like,
·2· · · Well, they're going to lose in court and we're going to
·3· · · get, you know, our attorney fees.· I don't remember what
·4· · · it is, but it had something to do with HP Tuners paying
·5· · · us as opposed to...
·6· Q· ·Right.· But Keith -- or excuse me.· Strike that.
·7· · · · · Ken knew that you were selling credits; is that
·8· · · correct?
·9· A· ·Correct.
10· Q· ·Okay.· How did he know that you were selling credits?
11· A· ·Because he told me to.
12· Q· ·When did he tell you to sell credits?
13· A· ·I think it was in a text message somewhere that he had
14· · · suggested it, but it goes back further than that.· I was
15· · · having a little bit of financial problems.· And he said,
16· · · you know, You've got the key generator.· Go sell some
17· · · credits and make some money for your family.· And so I,
18· · · you know, sold some to some friends.
19· Q· ·So the comments that he was -- you know, that it was
20· · · supposed to be for your personal use that he made in
21· · · connection with some of these declarations would have
22· · · been inconsistent with what he was telling you
23· · · separately, which was you can go and use it to make some
24· · · money to support your family?
25· A· ·The using it to make some money to support my family came

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 122 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 447

·1· · · at a later date.
·2· Q· ·Right.
·3· A· ·Initially, it was, Here, generate yourself some credits
·4· · · and keep it quiet, kind of deal.
·5· Q· ·Why did he give you the key generator?
·6· A· ·Because I was complaining about the 42 credits and I
·7· · · wanted some credits.· In regards to that, I mean, that's
·8· · · the truth on that end of it.
·9· Q· ·So he thought that -- well, he also wanted to stick it to
10· · · HP Tuners; isn't that right?
11· A· ·Yeah.
12· Q· ·Did he ever tell you that?· I mean, we've seen text
13· · · messages.
14· A· ·I was going to say, I think we've -- yeah, we've seen
15· · · that he's mentioned several times about disliking them
16· · · and maybe other words.
17· Q· ·And he also told you that verbally, just kind of his
18· · · dislike and wanting to punish them?
19· A· ·He's -- he's voiced that several times.
20· Q· ·Okay.· All right.· So then on Page 100, you went down to
21· · · Reno; is that correct?
22· A· ·Yes.
23· Q· ·Okay.· And he picked you up at the airport?
24· A· ·Yep.
25· Q· ·And then on Page 102, you thanked him at 1:24 for having

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 123 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 448

·1· · · you down for the weekend; do you see that?
·2· A· ·Yep.
·3· Q· ·So when it refers to "illuminator," that is just
·4· · · spell-correct on eliminator?
·5· A· ·Correct.
·6· Q· ·All right.· And that happens frequently throughout these
·7· · · texts.
·8· A· ·Yeah, iPhones are typical for autocorrecting.
·9· Q· ·So then let's look at Page 109.· You wrote on May 6th,
10· · · Did you get a chance to do those three HPT cables?· Two
11· · · are shipped to you, the one I shipped you months ago and
12· · · the two I brought down.· Do you see that?
13· A· ·Correct.
14· Q· ·So what -- how many cables were there?· Five?
15· A· ·It --
16· Q· ·Or were there three?
17· A· ·Yeah, it's hard -- I think there was only three.· I don't
18· · · think there was five.· I don't -- I don't recall exactly
19· · · though.
20· Q· ·So what was he doing to those cables?
21· A· ·They were bricked, and so he was supposed to unbrick
22· · · them.
23· Q· ·So was he -- he wasn't cloning them, was he?
24· A· ·No.· They -- they had been disabled.
25· Q· ·And how was he doing to unbrick them?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 124 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 449

·1· A· ·I don't know.· He never told me how he was doing it.
·2· Q· ·Okay.· But he had some HPT proprietary information in
·3· · · order to bring those inter -- HP Tuners' interfaces back
·4· · · to life?
·5· A· ·I would be assuming if I said yes.
·6· Q· ·Okay.· But he writes, You were supposed to give me some
·7· · · serial numbers.· Do you see that?
·8· A· ·Yeah.
·9· Q· ·And you told him to make them all that one number ending
10· · · in 1075?
11· A· ·I don't even remember where that number came from.
12· Q· ·Do you know white house -- White Horse Tuning?
13· A· ·I do.
14· Q· ·Do you know if that's the serial number for their
15· · · interface?
16· A· ·I don't recall.· I mean, it might be.
17· Q· ·In your note, I believe that that White Horse Tuning had
18· · · gotten an interface from the guy in New York.
19· A· ·Correct.
20· Q· ·So were you trying to match the serial number to be the
21· · · same serial number as the one that McKnight had gotten
22· · · from New York?
23· A· ·If this matches it, then yes, I think I would have been
24· · · trying to do that.
25· Q· ·Because you were aware that McKnight had bought a

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 125 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 450

·1· · · interface from New York, correct?
·2· A· ·Correct.
·3· Q· ·So Ken had some HP Tuners intellectual property that
·4· · · would allow him to modify or somehow manipulate the
·5· · · interface.· And do you know if he was successful in doing
·6· · · this?
·7· A· ·I don't think I ever got these cables.· I -- I don't
·8· · · recall ever getting them, but I don't know if he was ever
·9· · · successful on making them all three that serial number.
10· Q· ·What's an FTP?
11· A· ·FTP is like a file transfer protocol.
12· Q· ·And describe what that is.
13· A· ·Basically you set up an FTP on a -- on a server.· From
14· · · that point you can go and you can upload or download
15· · · files and share them with other people that have the
16· · · log-in credentials.
17· Q· ·Okay.· And did you have an FTP?
18· A· ·I've had lots of FTPs over the years.
19· Q· ·Was there an FTP that you and Ken both had access to?
20· A· ·Yeah.· There was one -- I think it was named "Uncle
21· · · Fucker," and that was used for Ken.· I remember using it
22· · · once or twice, but I don't remember what it was for.
23· Q· ·Was -- is an FTP, like, in the cloud, or is it on a
24· · · server at someone's house?
25· A· ·It can be either/or.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 126 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 451

·1· Q· ·All right.· Did Ken have a server at his house that had
·2· · · an FTP on it?
·3· A· ·Not -- I don't know.· Not to my knowledge.
·4· Q· ·All right.· Well, here on this May 6th, you wrote, I need
·5· · · you to pull the shit off the FTP.· Do you see that?
·6· A· ·Yeah.
·7· Q· ·And then you wrote, It can't sit there.· I put up another
·8· · · folder.· He writes, Ugh.· And then, Just text me that.                        I
·9· · · just did LOL, you wrote.
10· A· ·Yeah.
11· Q· ·You wrote, Pull both folders and let me know when you
12· · · have them.
13· A· ·Yeah.
14· Q· ·Do you see that?· And he says, I have both of them
15· · · already.
16· · · · · Why did you need him to pull the stuff off the FTP?
17· · · Was this cos it was at his house or because you were out?
18· · · Do you remember this?
19· A· ·I think it was because I was out.· And actually now
20· · · looking through this, this would have been the
21· · · resources.db that had been dumped out that has all of
22· · · the -- the boot loaders and binaries for the boot loaders
23· · · out of the HTP resources database.· The boot loaders are
24· · · going to be the manufactures' boot loaders and then
25· · · there's, you know, some that they've modified and stuff

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 127 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 452

·1· · · like that.· But I think Ken was asking me for it for
·2· · · something at one point.
·3· Q· ·How -- was this stuff that you had, or was this HTP
·4· · · information that Ken had?
·5· A· ·This was stuff that Chris and I had reverse engineered.
·6· Q· ·And Ken had access to it?
·7· A· ·Well, after I uploaded it onto the FTP, then yes.
·8· Q· ·Right.· And then he downloaded it, it says?
·9· A· ·Yep.
10· Q· ·Where -- where did he download it to?
11· A· ·From the FTP that was set up.
12· Q· ·Yeah, but where did he download it to; do you know?· His
13· · · device?
14· A· ·It would be on one of -- a computer that he has.· I don't
15· · · know if laptop, desktop or what.
16· Q· ·So these would have been files that you and Chris had
17· · · reverse engineered that contained HP Tuners' information?
18· A· ·Not exactly.
19· Q· ·Okay.
20· A· ·I mean, I can try to explain.
21· Q· ·Please.
22· · · · · · · · · · · · · · · · (Portion of deposition
23· · · · · · · · · · · · · · · · ·excerpted in separate
24· · · · · · · · · · · · · · · · ·transcript.)
25· Q· ·(By Mr. Bleiman)· So then you wrote, Nice work man.· When

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 128 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 453

·1· · · are you going to meet my friend on Facebook?· Do you see
·2· · · that?
·3· A· ·Yeah.
·4· Q· ·So that's still, you know, again because we're trying to
·5· · · hide the fact that you guys were working on this
·6· · · together; is that right?
·7· A· ·Correct.
·8· Q· ·So then on Page 111 at 9:57 a.m., he writes -- or Ken
·9· · · writes, I already told you I have to use HPT code to test
10· · · the rest as there is no support in our software for a lot
11· · · of stuff.· Do you see that?
12· A· ·Yes.
13· Q· ·So here he was using the HP Tuners code to test the
14· · · eliminator cable because the Syked software hadn't been
15· · · fully developed yet?
16· A· ·So in this particular instance he's talking about the VPW
17· · · communications, which is an older protocol that's used by
18· · · General Motors.· What he's -- what I believe that he was
19· · · doing, and what I recall him doing, was using the VCM
20· · · admin version of the software to manually send out CAN
21· · · requests to test it, which, yeah, I guess you need HPT
22· · · code to test because you have -- we don't have VPW or PWM
23· · · implemented into the Syked software.· We do CAN bus only.
24· Q· ·Okay.· On Page 119, this is about May 16th of 2018, Could
25· · · you call please.· It's super important, you said to him.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 129 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 454

·1· · · · · Do you have any recollection of what was going on
·2· · · back then that merited that text?
·3· A· ·I don't.
·4· Q· ·And then on the next page there's some communications
·5· · · here about sending something to Dave Casper.
·6· A· ·Yeah.· So it was one of the -- one of the eliminator
·7· · · cases that was hand-cut, I wanted him to send it to Dave.
·8· · · They have access to a 3D printer, so we were talking
·9· · · about getting those -- getting the cases 3D printed for
10· · · the first batch of cables that we were going to do.
11· Q· ·Okay.· And then there's some images, 120 and 121 of the
12· · · MPVI2?
13· A· ·Yeah.
14· Q· ·And then you wrote, It works.· And then Ken says, Well
15· · · done.· What are you talking about here?
16· A· ·So the images are just showing him that they released the
17· · · MPVI2.
18· Q· ·Okay.
19· A· ·The "it works" must have been something I tested to do
20· · · with our software and the eliminator.· I've never had an
21· · · MPVI2, so I wouldn't have been referring to that.
22· Q· ·Okay.· So then here on Page 126, there's some
23· · · communications, it looks like, between you and Keith and
24· · · Chris.
25· A· ·Yes.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 130 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 455

·1· Q· ·Who's CH?· Just Chris?
·2· A· ·Chris, HP Tuners; and KH, Keith, HP Tuners.
·3· Q· ·So now -- and then Ken's telling you to do a follow-up
·4· · · e-mail, right?
·5· A· ·Yep.
·6· Q· ·So then on Page 129 you wrote, Call me.· And then there's
·7· · · a number of texts.· It sounds like Ken really starts to
·8· · · go in here into this.· This relates to the phone numbers
·9· · · and how you got them; is that right?
10· A· ·Yes.
11· Q· ·And basically he's telling you what to say or where you
12· · · would have gotten these numbers, right?
13· A· ·Yeah.
14· Q· ·And then he's also telling you, you know, to go nuclear;
15· · · all done, open source?
16· A· ·Yep.
17· Q· ·What's going on here?
18· A· ·I think it was in regards to the GM names.· You know,
19· · · it's in the middle of the litigation.· He said, Give them
20· · · the A2L, talking about giving the A2L with the GM stuff
21· · · in it.· You can't -- you know, rename the name and you --
22· · · and you now own it, you know, which he's -- must be
23· · · typing fast.· When I sold info to Ken, he told me Chris
24· · · and Ion would work on Dodge.
25· Q· ·He's telling you what to say?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 131 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 456

·1· A· ·Yeah --
·2· Q· ·You sold --
·3· A· ·-- I don't even remember.
·4· Q· ·Well, you were the one that sold the info, correct?· So
·5· · · he's basically saying when I sold info to Ken he told me
·6· · · Chris and Ion would work on Dodge?· Like he's basically
·7· · · telling you what to say there.
·8· A· ·Yeah.
·9· Q· ·And he goes, Fuck it.· Go nuclear, right?
10· A· ·Yeah.
11· Q· ·And then this notion of open source?
12· A· ·(Nodding head.)
13· Q· ·So with regard to this A2L and the naming, are we talking
14· · · about the parameters' names?
15· A· ·Yes.
16· Q· ·And those are the parameters' names that you pulled from
17· · · the HP Tuners information?
18· A· ·But not what Ken gave me?
19· Q· ·From the software you said.
20· A· ·We dis- -- it was something Chris and I disassembled from
21· · · the software, yes.
22· Q· ·So based upon the disassembled software, then you were
23· · · able to pull the parameters' names?
24· A· ·Yeah.· We got -- yeah.· I --
25· Q· ·How did you do that?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 132 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 457

·1· A· ·(Gesturing.)
·2· · · · · · · · · · · · · · · · (Portion of deposition
·3· · · · · · · · · · · · · · · · ·excerpted in separate
·4· · · · · · · · · · · · · · · · ·transcript.)
·5· Q· ·(By Mr. Bleiman)· Yeah.· So then if you look at the
·6· · · Page 130.
·7· A· ·(Witness complies.)· Okay.
·8· Q· ·There's a text that Ken wants you to send a copy of him
·9· · · to, but kind of like a draft of what he's telling you to
10· · · say.
11· A· ·Yeah.· I don't think I ever did send it.
12· Q· ·Okay.· And then there's this picture on the bottom.· Do
13· · · you see that?
14· A· ·Yeah.· I sent that to him.
15· Q· ·What -- what is that picture?
16· A· ·Oh, I sent it because it has the name ECU Master on the
17· · · bottom of the -- of the one piece of hardware --
18· Q· ·Right.
19· A· ·-- and so I was just like, Hey check this out.
20· Q· ·And you wrote on the next text on the next page, Found
21· · · ECU Master?
22· A· ·I was joking.
23· Q· ·Right.· Okay.· On Page 132 it says -- Ken writes, Can you
24· · · resend me the pin out for the GPEC2?
25· A· ·Yes.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 133 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 458

·1· Q· ·What is that?
·2· A· ·GPEC2 is a Dodge engine controller, and he had -- he had
·3· · · one.· I mean, that was what's in his Jeep, and so he was
·4· · · testing on the bench and he needed to hook up a bench
·5· · · harness, so I sent him the pin out for it.
·6· Q· ·Okay.· Then if you look at the bottom, John says he got
·7· · · the firmware flasher done.
·8· A· ·Yep.
·9· Q· ·Is that for Syked software?
10· A· ·Yes.
11· Q· ·So then if you look at Page 135, Ken writes a text at
12· · · 7:31 p.m., Log sent.· Do you see that?
13· A· ·I'm sorry.· What time?
14· Q· ·10 -- 7:31.
15· A· ·Okay.
16· Q· ·What would that -- what type of log would he be sending
17· · · to you?
18· A· ·It was a log from the Syked software.
19· Q· ·All right.· On Page 141, you wrote, Perfect.· I posted
20· · · shit on HPT at 9:13 a.m.· Do you see that?
21· A· ·Yeah.
22· Q· ·So that was just like a Facebook post or something like
23· · · that?
24· A· ·Probably one of my immature rants.
25· Q· ·Okay.· And then on the next page, the same day, Page 142,

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 134 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 459

·1· · · in the middle of the page, 7:56 -- or 7:54, Now go fix
·2· · · the buffer on your end like I told you.
·3· · · · · You wrote, It's not that easy.· You don't understand
·4· · · how our code has changed.· So I have a cable with filter
·5· · · off.· It isn't going to happen.· Set -- get the set
·6· · · config so I can shit -- I'm sorry -- you're saying shut
·7· · · off filter and it will be easier?
·8· · · · · And then Ken wrote, You have one.· The older MPVI
·9· · · does not have a filter.· Do you see that?
10· A· ·Yeah.
11· Q· ·So what is that?· He's telling you to use the older MPVI
12· · · in connection with testing some of the Syked software?
13· A· ·So that would have been the original piece of hardware he
14· · · sent with -- with the alleged new firmware loaded into an
15· · · MPVI, so it would be an MPVI hardware with eliminator
16· · · firmware loaded into it.
17· Q· ·Okay.· But the fact that the MPVI doesn't have a filter,
18· · · I believe the HP Tuners did not have a filter.
19· A· ·The filter would be right at the end of the firmware.
20· Q· ·Okay.
21· A· ·And alls it does is just -- it throws away -- it throws
22· · · away CAN'd bus messages from a range of ID -- CAN IDs, so
23· · · I told him I wanted a filter put in that shuts everything
24· · · off from coming through it for testing purposes, because
25· · · we were having a lot of communication issues on figuring

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 135 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 460

·1· · · out how to make our code work.
·2· Q· ·So basically what -- this MPVI that you provided -- or
·3· · · strike that.
·4· · · · · The MPVI that Ken provided to you, you believe it
·5· · · was somehow -- strike that.
·6· · · · · Did Ken communicate to you that the MPVI that he
·7· · · provided to you was an HP Tuners MPVI with HP Tuners
·8· · · firmware or had it been modified with apparently new
·9· · · firmware to be used with Syked?
10· A· ·It had been modified.
11· Q· ·Okay.· But in terms of how it was modified, we talked
12· · · about that earlier, what you believe the differences to
13· · · be?
14· A· ·Yes.
15· Q· ·Why was he using MPVI as opposed to some other device
16· · · that he would write the firmware into?
17· A· ·Originally, he hadn't done a new design, or what he said
18· · · was a new design, and we needed a test vehicle
19· · · communication, so he, you know, told me he was doing new
20· · · firmware first.· We'd load it into an MPVI hardware, send
21· · · that to us for development and testing purposes with our
22· · · communication structure while he develops the new
23· · · hardware directly.
24· Q· ·Okay.· So the new board basically?
25· A· ·The new board.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 136 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 461

·1· Q· ·Okay.· So the MPVI would just have had modified firmware
·2· · · in some way to your understanding?
·3· A· ·Yes.
·4· Q· ·Would he have -- well, strike that.
·5· · · · · To your understanding, if you just buy an MPVI, are
·6· · · you able to modify the firmware in that MPVI unless you
·7· · · hack it?
·8· A· ·Unless you hack it, no.
·9· Q· ·Okay.· Or if you have permissions from the software or
10· · · some communications-related program files to make changes
11· · · to it?
12· A· ·Yeah.· I mean, you would have to -- I don't have the
13· · · knowledge on directly how to do it.· You'd either have to
14· · · have the source code, the ability to compile the source
15· · · code, or the ability to reverse engineer, and/or hack it.
16· Q· ·Mm-hmm.· Let's take a look at Page 153.
17· A· ·(Witness complies.)
18· Q· ·On June 10, 2018, you wrote, Someone released a cracked
19· · · 4.0 that works on the new MPVI to, t-o.· Do you see that?
20· A· ·Yes.
21· Q· ·And then Ken writes, You, correct?
22· A· ·Correct.
23· Q· ·And that's the 4.05 release that we talked about earlier
24· · · that you did?
25· A· ·Yes.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
          Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 137 of 184
     HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
     Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 462

·1· Q· ·All right.· Then if you look at Page -- well, why don't
·2· · · we -- we have to change the tape I think, and we'll go
·3· · · off the record and change the tape and then we'll just
·4· · · finish the remaining texts.
·5· · · · · · · · · · · · THE VIDEOGRAPHER:· All right.· This is
·6· · · the end of Media Unit No. 2 in the video deposition of
·7· · · Kevin Sykes-Bonnett.· We're going off the record.· The
·8· · · time is 4:18.
·9· · · · · · · · · · · · · · · · (Recess from 4:18 p.m. to
10· · · · · · · · · · · · · · · · ·4:30 p.m.)
11· · · · · · · · · · · · THE VIDEOGRAPHER:· All right.· This is
12· · · the beginning of Media Unit No. 3 in the video deposition
13· · · of Kevin Sykes-Bonnett.· We're on the record.· The time
14· · · is 4:30.
15
16· · · · · · · · · · · EXAMINATION (Continuing)
17· · · BY MR. BLEIMAN:
18· Q· ·Okay.· Sorry.· Give me one second.· Okay.· All right.
19· · · Let's look at Page 161.
20· A· ·(Witness complies.)
21· Q· ·Here you and Ken were having a little bit of a
22· · · disagreement over some functionality of the software on
23· · · the eliminator cable; is that correct?
24· A· ·Correct.
25· Q· ·And Ken writes to you at 11:04 a.m., What irritates me,

     253.627.6401                                               scheduling@byersanderson.com
                                                                                               YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 138 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 463

·1· · · Kevin, is all of this works flawlessly on the MPVI and
·2· · · VCM Suite.· Then you tell me it can't happen because of
·3· · · the way you wrote your code and you can't change it --
·4· · · there was a spelling mistake -- from an engineering
·5· · · standpoint, what does that tell you?· If this were a big
·6· · · company and you were an employee, the boss would make you
·7· · · redo it, not me.· Buffer size has nothing to do with
·8· · · this.· Do you see that?
·9· A· ·Yes.
10· Q· ·Okay.· So here he's saying this works flawlessly on the
11· · · MPVI and VCM Suite.· What is he talking about?
12· A· ·He's referring to vehicle communications on reading and
13· · · writing.
14· Q· ·So is this eliminator cable working with the VCM Suite?
15· A· ·No.
16· Q· ·Okay.· So basically what he had created for HP Tuners
17· · · with regard to the communications between the MPVI and
18· · · VCM Suite worked perfectly so it should also -- the
19· · · product or the communication that he developed for the
20· · · eliminator cable and the Syked software should also work
21· · · the same way?
22· A· ·I -- I mean, it -- it should work as well, yes, is what
23· · · he's saying.· We -- we deal with processing vehicle data
24· · · entirely and completely different than the way HP Tuners
25· · · does it, and so we struggled for a long time with a lot

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 139 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 464

·1· · · of timing issues on being able to successfully, you know,
·2· · · reprogram vehicles, that kind of stuff, and I wanted him
·3· · · to change the way he was doing the code in the eliminator
·4· · · to give me more flexibility on the timing, and he refused
·5· · · to do that.
·6· · · · · As -- as you see in the text message, he says it
·7· · · works fine with the VCM and the MPVI so you should be
·8· · · able to make it work with the Syked and the eliminator.
·9· Q· ·So then on Page 162 then he -- he writes at 11:14 a.m.,
10· · · You need to have this conversation with FTDI.· Have you
11· · · reached out to them yet?· I'm positive they know about
12· · · it.
13· A· ·Yes.
14· Q· ·And is that FTDI, that -- that's the chip that we're
15· · · talking about that's in the -- the MPVI?
16· A· ·It's -- it's in hundreds of thousands of hardware devices
17· · · out there.· I mean, it's even in the Hypertech handheld,
18· · · that kind of stuff.
19· Q· ·Okay.
20· A· ·It's a chip you use to communicate through -- or, you
21· · · know, from a USB port on any type of laptop or computer
22· · · device.
23· Q· ·All right.· So then on June 20, 2018, Ken texts you, I
24· · · just sent you some PDF files you and Mike need to read,
25· · · at 8:24 a.m.· Do you see that?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 140 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 465

·1· A· ·Yes.
·2· Q· ·And then you wrote, We have an idea but have to rewrote
·3· · · the code which is going take three to four weeks.· Do you
·4· · · see that?
·5· A· ·Yes.
·6· Q· ·And then Ken writes, That's fine.· Just read all the
·7· · · documents on how their packetizing works and read Keith's
·8· · · to get an idea of how he did it.
·9· · · · · What is he talking about there?
10· A· ·I believe the first part, read all the docs, he's
11· · · referring to, like, Motorola or Bosch documents, and
12· · · that's where the PDFs come into play.· And then, read
13· · · Keith's, you know, he's talking about, you know, look at
14· · · Keith's code.
15· Q· ·Okay.· So --
16· A· ·But I made it very clear I'm not doing that.
17· Q· ·-- what were the PDF files that he sent to you in
18· · · June 2018?
19· A· ·I'm -- I'm assuming that's going to end up being Motorola
20· · · and Bosch protocol documents.
21· Q· ·Okay.· Do you know what e-mail he sent that to?
22· A· ·I don't know.
23· Q· ·All right.· So then on Page 164, he's asking you -- Ken's
24· · · asking you, Ask Whitaker what the legal definition of
25· · · noncompete is.· Do you see that?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 141 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 466

·1· A· ·Yep.
·2· Q· ·So here again, he's trying to communicate with you about
·3· · · whether he's done things that may have violated the
·4· · · noncompete or not prior to April of 2018 -- April 20,
·5· · · 2018.
·6· A· ·Yes.
·7· Q· ·Here on Wednesday July 11, 2018, you wrote at 1:10 p.m.,
·8· · · HPT filed 11 more lawsuits.· Do you see that?
·9· A· ·Yes.
10· Q· ·And then Ken says, Anyone we know?· Do you see that?
11· A· ·Yep.
12· Q· ·And then you wrote, The names are John Doe, so they
13· · · aren't saying names.· And then Ken writes, Did your
14· · · lawyer give them the info -- that info I gave.· Pretty
15· · · much nullified any of their claims?
16· A· ·Yes.
17· Q· ·What "info" is he referring to there?
18· A· ·He gave me a folder full of e-mails between him,
19· · · Motorola, and I think Superchips, and possibly Keith and
20· · · Chris were in these e-mails about their hardware cable
21· · · hack that had been going on as early as 2007.· So it was
22· · · e-mails from around 2007, 2008ish, that talked about, you
23· · · know, the MPVI being hacked.
24· Q· ·Okay.· Do you have those e-mails?
25· A· ·I might somewhere.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 142 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 467

·1· Q· ·Okay.· I don't know that we've gotten those.· All right.
·2· · · Here on Page 169 there's some cables he's asking you
·3· · · about:· What should I make the serial number.· Are these
·4· · · Syked eliminator cables?
·5· A· ·What --
·6· Q· ·169, 170?
·7· A· ·Yes.
·8· Q· ·Take a look at Page 177.
·9· A· ·(Witness complies.)
10· Q· ·It says, 10 interfaces check out from -- and then it's
11· · · got some serial numbers.
12· A· ·Yes.
13· Q· ·Okay.· Do you know why there's 10 numbers in the serial
14· · · number?
15· A· ·No.
16· Q· ·Okay.· And then -- so Ken was actually preparing these
17· · · interfaces for shipment?
18· A· ·Yeah.· The eliminator?
19· Q· ·Yes.
20· A· ·Yes.
21· Q· ·So then take a look at Page 199.
22· A· ·Okay.
23· Q· ·You wrote to -- well, actually, let's start on 198.
24· · · Friday, August 17, 2018, 3:03 p.m., HPT has 896 pages of
25· · · all my e-mails from Canada.· Do you see that?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 143 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 468

·1· A· ·Yep.
·2· Q· ·And that's referring to Christopher Breton-Jean?
·3· A· ·Yes.
·4· Q· ·And then Ken writes, What is wrong with you.· How did you
·5· · · let this happen.· And then you wrote, I don't know how he
·6· · · did man.· That info e-mail was on website host.· I think
·7· · · he back doored.· Do you see that?
·8· A· ·Yes.
·9· Q· ·And then you [sic] wrote, Is it stuff between you I?· And
10· · · then you wrote, I'm not sure yet.· Waiting to get it all.
11· · · And then Ken says, What e-mail address?· And you wrote,
12· · · Info@sykedecutuning.com.· And then he writes, You suck
13· · · man.· Do you see that?
14· A· ·Yes.
15· Q· ·So the 896 pages was because it was like the -- the
16· · · source code control or whatever it's called of the
17· · · e-mails, not that there were 896 e-mails; is that right?
18· A· ·I -- I don't.· I'm not sure.· Was there 8 -- if there was
19· · · 896 pages in the production, I would have been referring
20· · · to that.· Otherwise, I would have went and looked.
21· Q· ·It actually was only like three or four e-mails.· Are you
22· · · aware of that?
23· A· ·No.
24· Q· ·Okay.
25· A· ·I mean, I -- I spent the time when I first came through

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 144 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 469

·1· · · to read through it all, and it was mostly --
·2· Q· ·Well, mostly it was digits.
·3· A· ·-- just over and over and over.
·4· Q· ·Okay.· But -- so did -- did he, Christopher Breton-Jean,
·5· · · get access to these e-mails while you were on the
·6· · · TeamViewer with him?
·7· A· ·No.
·8· Q· ·Okay.· Do you know how he got access?
·9· A· ·I believe I do.
10· Q· ·Oh.· How?
11· A· ·So the password that I used to log in for the
12· · · Info@sykedecutuning.com e-mail was the same password I
13· · · used for that e-mail address to log in to the back end of
14· · · our software server, which Chris did work on.· All the
15· · · passwords are -- that are stored in the server database
16· · · are encrypted.· Well, being that Chris is the one who
17· · · helped write the code to do the encryption, he could
18· · · obviously de -- de-encrypt it.
19· · · · · So after all this took place and I found out about
20· · · this, I started trying to figure out how he came up with
21· · · it.· So the conclusion that I've came to based on what,
22· · · you know, research I've done, is that Chris took all of
23· · · the, you know, the passwords out of my server database
24· · · for the software, decrypted my password, and then I
25· · · believe that he attempted to use that logging in to a lot

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 145 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 470

·1· · · of my different accounts, and this was the only one that
·2· · · it was tied to, was the Info@sykedecutuning.com, which is
·3· · · how he got those e-mails, which were then sold to HP
·4· · · Tuners for a reward.
·5· Q· ·Okay.· So -- okay.· Then you wrote, HPT paid someone to
·6· · · hack my e-mail.· This is fucked up.· I'm sorry, Ken.                       I
·7· · · have no clue how this happened.· The only way he could
·8· · · have done this is back door the website server and dump
·9· · · the e-mails.· Do you see that?
10· A· ·Yeah.
11· Q· ·So, you know, based upon what you're saying, it's --
12· · · he -- he didn't hack.· He just logged in essentially to
13· · · your account when --
14· A· ·By --
15· Q· ·-- he shouldn't have.
16· A· ·No.· Not exactly.· I mean -- so -- I mean, if -- if he
17· · · took the encrypted passwords out of the software's
18· · · database --
19· Q· ·Oh, he --
20· A· ·-- decrypted it --
21· Q· ·I thought you said he knew your passwords --
22· A· ·No.
23· Q· ·-- and then he just --
24· A· ·No.· He never knew my passwords.
25· Q· ·Got it.· Okay.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 146 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 471

·1· A· ·Yeah.
·2· Q· ·Okay.
·3· A· ·So he decrypted the passwords that -- so -- so the
·4· · · software has a back end and an administration panel that
·5· · · I can log in to to manage the customers for the software
·6· · · specifically.
·7· · · · · The pass -- login screen requires a username and
·8· · · password.· The password that I used for that -- for the
·9· · · logging into the software server was the exact same
10· · · password that I used for this specific e-mail account,
11· · · but I didn't use it on any of my other accounts.· So any
12· · · of the other e-mail accounts or any of my personal, you
13· · · know, stuff I never used a specific password.· This --
14· · · you know, password, was used in two locations, on the
15· · · software server side and on this e-mail address.
16· Q· ·Okay.
17· A· ·And so because Christopher Breton-Jean had done the
18· · · server work, he had access to the server code and the
19· · · server database, so he took the code, extracted my
20· · · password, and then used my password to log into it --
21· Q· ·Okay.
22· A· ·-- which he had no permission, and he never had that
23· · · password.
24· Q· ·Okay.· So then Ken writes, Delete all those accounts now.
25· · · Do you see that?

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 147 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 472

·1· A· ·Yeah.
·2· Q· ·And then you write, I am backing them up and deleting all
·3· · · my shit.· Changing server host and all.· Do you see that?
·4· A· ·Did exactly that.
·5· Q· ·Did you -- did you -- what did you delete?
·6· A· ·I didn't delete anything.· Well, I backed everything
·7· · · up --
·8· Q· ·Okay.
·9· A· ·-- and I moved everything over to a new server.
10· Q· ·So then Ken starts to talk about stolen information.· And
11· · · you don't have any information that HPT instructed
12· · · Christopher Breton-Jean to do this, do you?
13· A· ·No.
14· Q· ·Take a look at Page 200 and 201.
15· A· ·Okay.
16· Q· ·It's actually 201 I guess it starts on, but there's a
17· · · text message, a screenshot.· Do you know what that is
18· · · from?
19· A· ·(Witness peruses document.)· Yeah.· It's from one of our
20· · · customers.· On 201?
21· Q· ·Yeah.
22· A· ·Yeah.· It's from one of our customers who uses our
23· · · software.
24· Q· ·Got it.· Okay.
25· A· ·He's telling me the same thing that everybody's always

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 148 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 473

·1· · · said, our pricing's too low, which we finally raised our
·2· · · prices up a little bit.
·3· Q· ·So then on August 21st, 2018 on Page 202, Ken writes
·4· · · about, I figured out a way we can open source this and
·5· · · still make money.· Do you see that?
·6· A· ·Yeah.
·7· Q· ·So he wanted to just publicly release all the source
·8· · · code?
·9· A· ·He can want all he wants.
10· Q· ·Take a look at Page 214.
11· A· ·(Witness complies.)
12· Q· ·There's some error that you're referring to at like 12:18
13· · · p.m., and then Ken writes, I don't have the stock cal in
14· · · your format.· HPT only.· What is he talking about here?
15· A· ·He's talking about the stock calibration file for his
16· · · Jeep.
17· Q· ·Okay.
18· A· ·So he read out the stock file with HP Tuner software.
19· Q· ·Okay.· So on September 30th he's asking you for
20· · · Whitaker's phone number?
21· A· ·Yeah.· I think Whitaker had left Lane Powell at that
22· · · time.· I don't know why he wanted it.
23· Q· ·Page 230.
24· A· ·(Witness complies.)
25· Q· ·Here is the picture you're talking about.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 149 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 474

·1· A· ·Oh, yeah.
·2· Q· ·All right.· And then Ken writes above that, And fucking
·3· · · tell him about Canada already.· What is he referring to
·4· · · here?
·5· A· ·About Canada hacking the software and everything that him
·6· · · and I had done.
·7· Q· ·And who is Ken telling you to say this to?
·8· A· ·To you guys, HP Tuners. (Witness peruses document.)
·9· · · Pretty sharp looking guy.
10· Q· ·So based upon -- I know we've covered this, you know, in
11· · · terms of the images that -- that we went through earlier
12· · · with what was on the flash drive and whatnot -- Ken would
13· · · have possessed those items that he provided to you at the
14· · · time he provided them to you, correct?
15· A· ·Correct.
16· Q· ·And that would include the MPVI documentation, source
17· · · code, key generation, the program files, and those types
18· · · of things, correct?
19· A· ·As far as him possessing them or him giving them to me?
20· Q· ·Giving them to you and ultimately that means he had them?
21· A· ·Well, some -- some of what you just asked, he -- he
22· · · didn't provide to me.· He didn't provide me any of, you
23· · · know, the firmware files and things like that.
24· Q· ·I didn't say firmware.· Program files, key generator --
25· A· ·Oh, okay.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 150 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 475

·1· Q· ·-- source code.
·2· A· ·Yeah.· So not source code for the MPVI, but source
·3· · · code --
·4· Q· ·-- for the software --
·5· A· ·-- for the software.· Yes.
·6· Q· ·Got it.
·7· A· ·Yes.
·8· Q· ·All right.· Has Syked paid Ken any money?
·9· A· ·No.
10· Q· ·And you believe that Ken paid Syked nothing and Bobbie
11· · · may have contributed 50,000 over time?
12· A· ·So every time that money was deposited into the account,
13· · · my understanding is that Bobbie was the one going
14· · · there -- down there to deposit it.· Obviously, she'd be
15· · · on camera.
16· Q· ·Now, did you guys use U.S. Bank also?
17· A· ·No.· That's my personal.
18· Q· ·Okay.· Was there talk about setting up an account at U.S.
19· · · Bank and then ultimately you went to Wells Fargo?
20· A· ·Yeah.· They messed up on some of the things.· We
21· · · originally set up an account there, and they were
22· · · supposed to send the paperwork down to Reno for Bobbie to
23· · · go in and sign it to be on the account, but somehow they
24· · · lost the paperwork when they were sending it from -- from
25· · · up here to Reno.· And so it kind of, you know, bothered

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 151 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 476

·1· · · me a little bit.· And I'm like, Well, if you're going to
·2· · · lose the paperwork to get an account open, then forget
·3· · · it.· We'll go somewhere else.
·4· Q· ·And then as far as, did Ken pay Sykes' -- Sykes' legal
·5· · · fees in connection with this case?
·6· A· ·No.
·7· Q· ·When you spoke with Bobbie initially about becoming an
·8· · · investor, did you communicate to her that the reason it
·9· · · was going to be in her name was so that -- you know, Ken
10· · · wasn't on it because it was a noncompete?
11· A· ·I don't recall actually.
12· Q· ·So she just suddenly became an investor before you ever
13· · · spoke to her?
14· A· ·Yes.
15· Q· ·So this idea that Bobbie would be the owner was something
16· · · that Ken came up with and implemented, and -- is that
17· · · correct?
18· A· ·Correct.
19· Q· ·And before she became an investor and the documents were
20· · · prepared to put her name on it, had you ever spoke with
21· · · her about being an owner?
22· A· ·No.
23· Q· ·So any testimony you would have provided previously on
24· · · those lines, you're correcting that today?
25· A· ·I am, yes.

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 152 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 477

·1· Q· ·Okay.· Yeah.· I asked you earlier -- I found -- found my
·2· · · list.· You don't remember how many credits were generated
·3· · · for Hamilton, Neablis, Groo, or Alexander?
·4· A· ·They had forwarded me -- some of them had forwarded me
·5· · · the initial e-mails that you had sent to them, which
·6· · · indicated how many credits they were supposed to have,
·7· · · how many credits they were to have.· I estimated, based
·8· · · on the amount of credits that were used, there should be
·9· · · 60 to $70,000 in damages.· So I could break those down
10· · · into $50 a piece, you know, that kind of stuff.
11· Q· ·So that was the used credits.
12· A· ·That was --
13· Q· ·Do you know how many were generated?
14· A· ·No.
15· Q· ·Did you max these interfaces out?
16· A· ·No.
17· Q· ·No?
18· A· ·No.· The only ones I believe that I maxed out would have
19· · · been the Mustang shop.· I had 1,000/1,000/1,000, and it
20· · · would have been Christopher Breton-Jean's at
21· · · 1,000/1,000/1,000.
22· Q· ·And what about Jay Enberg?
23· A· ·I don't believe I gave him 1,000 across the board.                      I
24· · · think I gave him a 1,000 GM only.
25· Q· ·Okay.· Why did you give those to him?· Did you owe him

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 153 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 478

·1· · · for something?
·2· A· ·No.· Him and I have known each other for six, seven years
·3· · · at least.· And, you know, I was talking to him one day
·4· · · and I said, I can get you some GM credits, because he was
·5· · · tuning some GM cars.· And you know, he's always -- he's
·6· · · always been good to me.· He developed the N2MB box, and
·7· · · if I need one for my own car, you know, for anything, if
·8· · · I call him up and say, Hey man, will you send me an N2MB
·9· · · box, he'll -- he'll send me one and won't charge me for
10· · · it, so we just kind of look out for each other.
11· Q· ·Okay.· And then what about John Lambert?· What were --
12· A· ·John Lambert, I think I gave him a hundred of them.· We
13· · · were on a phone call one day, you know --
14· Q· ·Hundred what?
15· A· ·Hundred GM credits, I think.
16· · · · · We were on the phone one day, and he said he was at
17· · · a buddy -- buddy's car or something he was going to tune,
18· · · and I was like, Hey, man, I can get you some credits, you
19· · · know.· And so I generated a few for him, you know, just
20· · · to -- I'm kind of trying to go off of recollection, and
21· · · it's been quite a while.
22· Q· ·Yeah.
23· A· ·If it was 110, don't --
24· Q· ·So basically, for the folks that had a certain number on
25· · · there and a certain number used, it would have been

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 154 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 479

·1· · · whatever -- you know, what -- whatever was on there above
·2· · · what we had records of, those would have been generated
·3· · · by you?
·4· A· ·I mean, if you -- yeah.· Because you guys keep records
·5· · · just like we do.
·6· Q· ·Right.· So we -- if we knew we generated 100 credits or
·7· · · they should have had 100 credits available, and it had
·8· · · 1,000 credits available --
·9· A· ·Then I generated 900.
10· Q· ·Got it.
11· · · · · Okay.· And for the PayPal ones with the Lani Carney
12· · · account, it would have just been whatever that price was
13· · · divided by 25 would have shown how many credits were
14· · · issued?
15· A· ·I -- I mean, it's -- potentially.· I mean, I can look at
16· · · the sheet and see.· You know, I know there was -- I -- I
17· · · had posted up as ECU Master to make donations towards --
18· · · towards the cause, and I think some people went on there
19· · · and made some donations that weren't credit related, but
20· · · I'd have to go back and look.
21· Q· ·On the -- for the PayPal?
22· A· ·Correct.
23· Q· ·Why don't we just go through that real quick.· Was that
24· · · Exhibit -- I forget the number of that exhibit.
25· · · Exhibit --

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
        Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 155 of 184
   HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
   Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 480

·1· A· ·18.
·2· Q· ·18.· Yeah.· It's hard to see, but there's --
·3· A· ·(Witness peruses document.)· So the total amount received
·4· · · was -- it looks like $1,052 -- or $1,092.58.· I mean,
·5· · · divide that down by 25 bucks and we'll call it that many
·6· · · credits.· I mean, I'm not going to nickel and dime.                       I
·7· · · mean, if it's 50 bucks more than what it should actually
·8· · · be, I mean whatever.
·9· Q· ·Okay.
10· A· ·I mean, $1,092 divided down by 25 will give you an
11· · · indication of how many credits that were sold.· Like I
12· · · said, there were a few people that had came and sent over
13· · · a donation, but I imagine it wasn't more than 50 or a
14· · · hundred bucks on that.
15· · · · · · · · · · · · MR. BLEIMAN:· Okay.· All right.                     I
16· · · don't have any further questions right now.· Thank you
17· · · for your time.
18· · · · · · · · · · · · MR. MANN:· No cross-examination, and
19· · · we'll reserve signature.
20· · · · · · · · · · · · THE VIDEOGRAPHER:· This concludes the
21· · · video deposition of Kevin Sykes-Bonnett, consisting of
22· · · three media units.· We are going off the record.· The
23· · · time is 4:58.
24· · · · · · · · · · · · · · ·(Signature reserved.)
25· · · · · · · · · · · · · · · (Videotaped deposition

   253.627.6401                                               scheduling@byersanderson.com
                                                                                             YVer1f
          Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 156 of 184
     HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
     Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 481

·1· · · · · · · · · · · · · · · ·concluded at 4:58 p.m.)
· · · · · · · · · · · · · · · · ----
·2

·3

·4

·5

·6

·7

·8

·9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     253.627.6401                                               scheduling@byersanderson.com
                                                                                               YVer1f
           Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 157 of 184
      HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
      Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 483

·1·   · · · · · · · · · · · A F F I D A V I T
·2
· ·   ·STATE OF WASHINGTON )
·3·   · · · · · · · · · · ·)· ss.
· ·   ·County of Pierce· · )
·4
·5
·6·   · · · I, Kevin E. Sykes-Bonnett, hereby declare under penalty
·7·   ·of perjury that I have read the foregoing deposition, Volume
·8·   ·II, and that the testimony contained herein is a true and
·9·   ·correct transcript of my testimony, noting the attached
10·   ·corrections.

11

12

13

14· · · · · · · · · · · · · · · · ·_____________________________

15· · · · · · · · · · · · · · · · · · Kevin E. Sykes-Bonnett

16

17

18

19

20· ·Date:· ____________________

21

22

23

24

25


      253.627.6401                                               scheduling@byersanderson.com
                                                                                                YVer1f
              Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 158 of 184
      HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED                       Confidential
      Sykes-Bonnett, Kevin -· May 16, 2019                                                       Page 484

·1·   ·STATE OF WASHINGTON )· ·                           I, Tracey L. Tracy, CCR, RPR,
· ·   · · · · · · · · · · ·) ss                           a certified court reporter
·2·   ·County of Pierce· · )· ·                           in the State of Washington, do
· ·   · · · · · · · · · · · · ·                           hereby certify:
·3
·4
· ·   · · · That the foregoing videotaped deposition of KEVIN E.
·5·   ·SYKES-BONNETT, VOLUME II, was taken before me and completed
· ·   ·on May 16, 2019, and thereafter was transcribed under my
·6·   ·direction; that the deposition is a full, true and complete
· ·   ·transcript of the testimony of said witness, including all
·7·   ·questions, answers, objections, motions and exceptions;
·8·   · · · That the witness, before examination, was by me duly
· ·   ·sworn to testify the truth, the whole truth, and nothing but
·9·   ·the truth, and that the witness reserved the right of
· ·   ·signature;
10
· ·   · · · That I am not a relative, employee, attorney or counsel
11·   ·of any party to this action or relative or employee of any
· ·   ·such attorney or counsel and that I am not financially
12·   ·interested in the said action or the outcome thereof;

13·   · · · That I am herewith securely sealing the said deposition
· ·   ·and promptly delivering the same to Andrew P. Bleiman.
14
· ·   · · · IN WITNESS WHEREOF, I have hereunto set my signature on
15·   ·the 23rd day of May, 2019.

16

17

18

19·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   _______________________________
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Tracey L. Tracy, CCR, RPR
20·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Certified Court Reporter No. 3430
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   (Certification expires 04/19/20.)
21

22

23

24

25


      253.627.6401                                                            scheduling@byersanderson.com
                                                                                                             YVer1f
     Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 159 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED          Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                                          Page 485

 · · · · · · ·SIGNATURE PROCEDURE INSTRUCTIONS TO ATTORNEY
 Date:· May 23, 2019
 To:· · Philip P. Mann
 · · · ·Mann Law Group
 · · · ·107 Spring Street
 · · · ·Seattle, WA· 98104
 Case:· HP Tuners, LLC vs. Sykes-Bonnett, et al.
 Cause No.:· 3:17-cv-05760-BHS
 Videotaped Deposition of:· Kevin E. Sykes-Bonnett, Volume II
 Date Taken: May 16, 2019
 The above transcript must be read and the Correction Sheet signed within
 30 days of this notice or before the trial date.· If the Correction Sheet
 is not signed within that time period, signature will be deemed waived
 for all purposes.
 Please contact the witness and arrange a convenient time and place for
 reading and signing.
 After the Correction Sheet is signed, please mail the signed original
 Correction Sheet to:
 · · · · · · · · · · · ·Andrew P. Bleiman
 · · · · · · · · · · · · ·Marks & Klein
 · · · · · · · · · ·1363 Shermer Road, Suite 318
 · · · · · · · · · · · Northbrook, IL· 60062
 Reporter: Tracey L. Tracy, CCR, RPR
 License No.: 3034




253.627.6401                                               scheduling@byersanderson.com
                                                                                          YVer1f
     Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 160 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED                    Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                                                    Page 486

 · · · · · · · · · · · · · · · · · ·CORRECTION SHEET
 Videotaped deposition of:· KEVIN E. SYKES-BONNETT, Volume II
 Date:· 05/16/2019
 Case: HP Tuners, LLC vs. Sykes-Bonnett, et al.
 Cause No.: 3:17-cv-05760-BHS
 Reporter:· Tracey L. Tracy, CCR, RPR
 Instructions: Please carefully read your deposition and on this correction
 sheet make any changes or corrections in form or substance that you feel
 should be made.· You may add additional sheets, if necessary.· After completing
 this form, please sign your name in the space provided.
 Please do not mark the transcript.· Thank you.
 PAGE #· · LINE #· · CORRECTION· · · · · · · · · · · REASON FOR CORRECTION
 __________________________________________________________________________________
 ___________________________________________________________________________________________
 ___________________________________________________________________________________________
 ___________________________________________________________________________________________
 ___________________________________________________________________________________________
 ___________________________________________________________________________________________
 ___________________________________________________________________________________________
 ___________________________________________________________________________________________
 ___________________________________________________________________________________________
 ___________________________________________________________________________________________
 ___________________________________________________________________________________________
 SIGNATURE OF WITNESS:________________________________________________________




253.627.6401                                                       scheduling@byersanderson.com
     Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 161 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED             Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                           Page 487Index: #industry..18
                                                                        120 454:11
               Exhibits                                $
                                                                        121 454:11
 Sykes-Bonnett Vol II Exhibit 79    $1,052 480:4                        126 454:22
  330:7 348:6,8                                                         129 455:6
                                    $1,092 480:10
 Sykes-Bonnett Vol II Exhibit 80                                        12:02 389:9
                                    $1,092.58 480:4
  330:9 362:16,17,19
                                    $25 394:16                          12:04 389:11
 Sykes-Bonnett Vol II Exhibit 81
  330:12 363:13,14                  $50 477:10                          12:06 364:5
 Sykes-Bonnett Vol II Exhibit 82    $70,000 477:9                       12:16 367:13,14
  330:14 367:24                                                         12:18 473:12
 Sykes-Bonnett Vol II Exhibit 83                       0                12:35 370:4
  330:17 369:20,21
                                    0123456789 383:15,22                12:54 367:15,17
 Sykes-Bonnett Vol II Exhibit 84
  330:18 371:1                      03212007_148 352:23                 13 350:5,7 351:19 354:13,19 355:4,
                                                                         16 358:3 361:11 405:14 422:17
 Sykes-Bonnett Vol II Exhibit 85    04/19/20 484:20
  330:20 379:7                                                          130 457:6
 Sykes-Bonnett Vol II Exhibit 87                       1                132 457:23
  331:3 381:8 388:19
                                                                        135 458:11
 Sykes-Bonnett Vol II Exhibit 88    1 333:13 347:4,10 398:22 408:23     14 354:17,18,20 355:11 358:19
  331:5 381:19
                                    1,000 477:23,24 479:8                361:11 405:15
 Sykes-Bonnett Vol II Exhibit 89                                        141 458:19
                                    1,000/1,000/1,000 392:20,25
  331:6 382:14
                                     477:19,21
                                                                        142 458:25
 Sykes-Bonnett Vol II Exhibit 90
                                    10 390:21 458:14 461:18 467:10,13
  331:8 382:23,24                                                       14th 343:3
                                    100 415:14,15,17 447:20 479:6,7     15 358:23 361:11 379:11
 Sykes-Bonnett Vol II Exhibit 91
  331:10 388:15,16,18 391:6         102 447:25                          15-19 341:24
 Sykes-Bonnett Vol II Exhibit 92    1075 449:10                         15-minute 398:19
  331:13 392:10
                                    109 448:9                           153 461:16
 Sykes-Bonnett Vol II Exhibit 94
  331:17 399:21 400:1 401:14
                                    10th 367:2 375:4,6,7,11 382:18      16 333:2,12 360:23,24 361:13
                                     392:5 401:13
                                                                         426:19 484:1
 Sykes-Bonnett Vol II Exhibit 95
  331:19 400:6 401:15
                                    11 345:5 466:7,8                    161 462:19
 Sykes-Bonnett Vol II Exhibit 96    110 478:23                          162 464:9
  331:20 401:9                      111 453:8                           164 465:23
 Sykes-Bonnett Vol II Exhibit 98    119 453:24                          169 467:2,6
  332:3 413:23
                                    11:04 462:25                        16th 374:9 453:24
 Sykes-Bonnett Vol II Exhibit 99
                                    11:12 362:20
  332:5 414:20                                                          17 351:1 413:17 417:18 467:24
 Sykes-Bonnett Vol II Exhibit 100   11:14 464:9                         170 467:6
  332:8 415:15                      11:22 333:3,12                      177 467:8
                                    11:25 388:24 389:3                  17th 342:18 349:23
                    #
                                    11:42 426:21                        18 366:22 393:24 413:18 426:19
 #industry 437:16                   12 375:21 383:4                      427:10 480:1,2




253.627.6401                                                               scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 162 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED             Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                           Page 488Index: 18-month..60
 18-month 439:4                         2019 333:2,12 484:1,15              30th 390:12 473:19
 1892@yahoo.com 365:21                  202 473:3                           31st 383:4
 19 417:18 427:23                       20th 341:1,15 345:16 347:1 351:14   341 341:23
                                         357:4 372:7 438:23 439:3,4
 198 467:23                                                                 3430 484:20
                                        214 473:10
 199 467:21                                                                 346 347:3,9
                                        21st 433:17 473:3
 19th 351:3                                                                 347 347:4,10
                                        22 428:4
 1:10 466:7                                                                 36 413:10
                                        22nd 374:2
 1:24 447:25                                                                3:03 467:24
                                        23 428:23
 1:42 398:11,14                                                             3:17-cv-05760 333:16
                                        230 473:23
 1:43 398:23 399:1                                                          3:21 438:12,13
                                        23rd 422:19,21 484:15
                                                                            3:39 438:14,16
                    2                   24 342:17 414:6
                                                                            3D 454:8,9
                                        25 347:3,9 394:17 479:13 480:5,10
 2 352:13 399:5 408:25 462:6
                                        25th 334:18 335:1 434:14                              4
 2.23 346:4 356:17
                                        26_2017 352:13
 2.24 396:9,16 397:4 403:17,18,21,                                          4 425:10
  24,25 404:17 405:2                    26th 362:20
                                                                            4.0 461:19
 2.25.2033 364:8                        27 368:4
                                                                            4.05 397:9 406:19 407:2 461:23
 20 353:21 357:4 464:23 466:4           27th 363:25 368:18 426:21
                                                                            4/15/2016 372:4
 200 472:14                             28 429:3,22
                                                                            42 431:5 447:6
 2007 466:21,22                         28th 369:24
                                                                            454 395:24
 2008ish 466:22                         29th 342:11 438:23
                                                                            48 431:4,6,7
 201 472:14,16,20                       2:04 399:2,6
                                                                            49 431:2,6,7,22
 2015 337:6,11,14,20 338:7 342:11       2:30 425:11
                                                                            4:18 462:8,9
  418:6 433:5                           2:32 349:13
                                                                            4:30 462:10,14
 2016 337:7,12 338:7,9,16 339:7,9       2:46 383:4
  340:1,2 341:1,2,7,8,15,16 345:5,16,                                       4:58 480:23 481:1
  24,25 346:10 347:1 349:23 351:14      2nd 425:11
  353:15,17,21 357:4 363:24 364:15
                                                                                              5
  365:23 366:24 367:2 368:4,18                             3
  369:24 370:20 371:8,21 372:7 373:3
  374:2 375:5,11,21 379:11 390:12                                           5 426:5
  421:10                                3 462:12
                                                                            50 424:12,14 480:7,13
 2016-ish 366:2                         3.0.83 415:21,22 416:6
                                                                            50,000 424:11 475:11
 2017 342:12,15,17,18,24 350:24         3.2 405:4,23
                                                                            506 333:2,17
  351:3 366:2 371:8 376:13 381:11       3.4 403:11 405:4,23 437:1
  382:18 399:23 401:13 402:12,16                                            58 433:1
  406:16 417:18 418:6 422:19,21         3.4.3 416:4,24
  426:21                                3.5 397:12 405:5 426:8                                6
 2018 334:18 335:1 336:7 342:15         3.6 397:13 405:5
  414:6 417:18 433:17 441:18 453:24                                         6 342:22 344:6
  461:18 464:23 465:18 466:4,5,7        3.7 397:13
  467:24 473:3                                                              60 477:9
                                        3000 333:2



253.627.6401                                                                   scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 163 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED             Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                          Page 489Index: 67..Alexander
 67 433:12 438:5                                                      433:4 470:13 471:10 475:12,18,21,
                                                 9                    23 476:2 479:12
 68 417:16 433:14
                                                                     accounts 396:8 470:1 471:11,12,24
 6th 448:9 451:4               9 376:13 381:11
                                                                     accuse 412:16
                               90 382:23,24 442:10
                    7                                                acknowledge 354:13
                               900 479:9
                                                                     acquired 338:19
 7/8ths 382:4                  91 388:15,16,18,22 391:6 444:12
                                                                     acronym 401:25
 70 434:6                      92 392:9,10
                                                                     action 484:11,12
 71 436:9                      93 399:11,12 400:11
                                                                     activation 408:3
 72 436:19                     94 399:21 400:1,4,11,13 401:14
                                444:23                               actively 420:2
 74 438:21
                               95 400:5,6 401:15                     actual 356:24 413:19 420:9 444:10
 75 439:6
                               96 401:8,9                            add 349:13,18 368:14
 77 439:20
                               97 409:21,22                          addition 393:19
 78 437:24
                               98 413:22,23,25                       additional 347:25 348:1 354:23
 79 348:6,8,20                                                        360:14 393:3 394:11 407:20 443:25
                               98.138.100.117 400:20
 7:16 368:4                                                          address 366:4,5,15 367:7 371:5
                               98.138.88.232 400:21                   373:5 380:7 382:7 394:1,6 399:16
 7:31 458:12,14
                               98.138.91.235 401:22                   400:9,19,23,25 401:19 414:4 468:11
 7:54 459:1                                                           469:13 471:15
                               98104 333:3
 7:56 459:1                                                          addresses 365:3,13,16,22,24
                               99 414:20,23                           370:6,20 381:25 382:20 400:18
                    8          9:13 458:20                            401:16

                               9:22 436:9                            admin 364:7,9 368:22 369:6 383:9,
 8 410:14 426:5 468:18                                                13,18,19,21,23 384:3 415:22
                               9:46 368:18                            416:16,20,24,25 417:3 443:17,18,
 80 362:16,17,19
                               9:57 453:8                             19,22,24,25 453:20
 81 363:13,14
                               9:59 437:11                           administration 471:4
 82 367:23,24
                               9th 366:2 371:8 391:8 392:2 399:23    administrative 378:13
 83 369:20,21
                                                                     advised 339:9
 84 370:24 371:1                                 A                   affects 435:16
 85 379:6,7
                                                                     affiliated 412:16
                               a.m. 333:3,12 362:20 388:24 426:21
 86 380:11,14
                                434:14 453:8 458:20 462:25 464:9,    affiliations 333:22
 87 381:6,7,8 388:19 391:8      25
                                                                     aftermarket 386:10 408:1
 88 381:18,19 440:15           A2l 455:20 456:13
                                                                     agree 335:23 336:4 343:25 350:22
 89 382:13,14,16               ability 349:18 391:13 412:6 461:14,    353:20 354:19 358:24 359:3 361:1
                                15                                    417:8,11
 896 467:24 468:15,17,19
                               absolutely 336:2,8 359:6 361:21       agreed 340:14 424:11
 8:24 464:25                    412:15
                                                                     agreement 344:9,21 345:11
 8:38 434:14                   access 378:17 450:19 452:6 454:8
                                                                     ahead 408:12
 8th 371:8,20 378:5 425:9       469:5,8 471:18
                                                                     airport 447:23
                               account 367:1 371:11,15 378:16
                                380:2 394:3,9 395:15 396:7 402:1     Alexander 477:3



253.627.6401                                                            scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 164 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED               Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                         Page 490Index: algorithm..bench
 algorithm 410:13,18                  April 365:23,24 366:1 370:20 371:8,   autocorrecting 448:8
                                       20 378:5 379:11 421:10 439:3,4
 alive 424:15 442:16,24                                                     AV 423:7
                                       441:18 466:4
 alleged 459:14                                                             Avenue 333:2,17
                                      area 401:1
 allegedly 430:15                                                           avoid 419:17,22 429:11
                                      areas 336:10
 allowed 379:18 408:2 412:10                                                aware 345:18 377:23 390:22 429:7
                                      arrange 391:3
  416:17,21                                                                  449:25 468:22
                                      Arrogant 435:16
 alls 459:21
                                      art 439:8                                              B
 alo 426:10
                                      asdf123 376:13 381:10
 aloneraja 426:10                                                           B&o 424:20
                                      aspect 422:13
 alpha 423:4                                                                B-O-N-N-E-T-T 334:14
                                      assembled 387:18
 Americas 396:1                                                             back 336:15 341:21 342:24 350:5,11
                                      assets 338:8                           353:1 361:8 366:23 367:17 370:8
 amount 408:5 424:11 440:5 477:8
  480:3                               asshole 422:2 444:25                   372:16 375:10 382:1 388:11 393:3
                                                                             398:14 401:24 404:19 406:1,24
 and/or 405:5 461:15                  assholes 435:16                        411:14,18 413:2 425:8 427:8 428:1
 Anderson 333:19,20                   assist 383:25 384:5 404:22             430:13 432:16 438:4,16 441:18
                                                                             446:14 449:3 454:2 468:7 469:13
 Andrew 333:23 334:16 411:21          assisting 421:9                        470:8 471:4 479:20
  484:13
                                      assume 347:12 440:12                  backed 472:6
 anonymous 411:17
                                      assuming 449:5 465:19                 backing 432:10 472:2
 answers 415:17 484:1
                                      assumption 436:3                      bad 403:11 428:21 445:5
 anyone's 349:14
                                      assured 385:3                         bailing 434:20,23,24
 apology 426:2
                                      AT&T 365:10                           bank 433:4 475:16,19
 app 388:24 413:4
                                      attached 375:16 376:16 377:17         based 336:12 345:19 361:13 362:1
 apparently 412:17 427:14 434:7        426:8 483:1                           370:18 374:13 376:5 383:22 385:9
  460:8                                                                      411:14,18 412:12 456:22 469:21
                                      attachment 372:14,23 400:13
                                                                             470:11 474:10 477:7
 appearances 333:22
                                      attachments 372:7 374:4,6,14
 appeared 333:4                        376:15 380:21,25 381:4,14 399:18,
                                                                            basically 369:18 385:2 411:11
                                                                             419:15 430:7 431:17 432:21 433:7
                                       25
 appears 346:9,14 351:19 363:19                                              450:13 455:11 456:5,6 460:2,24
  368:4 371:20,21 372:22 373:7        attempted 469:25                       463:16 478:24
  374:13 375:16 377:21 378:5 381:22
                                      attention 429:19                      basis 345:13 420:2
  410:5,13 422:20 429:2 440:14
                                      attorney 372:20 390:7 425:12,15,22    batch 454:10
 appkey.xls 376:17 381:11 391:10,
                                       426:24 427:1,6,7 446:3 484:10,11
  15 399:24 400:15                                                          bathroom 398:19
                                      attorneys' 378:10
 appkey.xls. 381:24                                                         Beavis 379:22
                                      August 350:24 351:1,3 467:24
 Appkey.xls.' 382:5                                                         began 403:14
                                       473:3
 application 353:7 368:5,9,10                                               beginning 399:4 462:12
                                      Australian 394:14,15
  376:21,24 382:1,3 389:7 391:7,16,
  17 392:16                           authentic 344:2                       behalf 333:24 334:1 338:13

 approached 337:21                                                          belief 354:3 411:15
                                      authorize 354:10
 approximately 338:15 339:6           Auto 396:12,13,15,17 397:17           belive 350:17
  342:11,14,17 422:19                                                       bench 445:12 458:4
                                      autocorrect 440:2



253.627.6401                                                                   scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 165 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED              Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                        Page 491Index: benefit..ccable.cs
 benefit 409:12                       breaks 387:18                          11,12,17,18 355:17,18 357:10,11
                                                                             358:4 363:4 383:6,13,14,18,19,21
 beta 355:21 369:10,12,13,14 426:8    Breton 407:6
                                                                             385:7 387:16 388:5 412:22 415:5,6,
 big 463:5                            Breton-jean 348:12,16,25 349:3,23      7 423:4,15,17,23 428:14 430:7
                                       354:7 357:23 358:5,10,21 359:4        436:7 439:11 440:3 443:4,15 444:4,
 binaries 451:22
                                       361:19 362:21 363:17 364:4 367:22     10 445:12 453:14 459:4 462:23
 binary 357:16,20 430:23               368:2,5,19 369:25 383:2,5 388:23      463:14,20 466:20
                                       389:7 392:4,16,24 393:6 396:5,9
 bit 344:5 345:17 360:7 408:15                                              cables 353:22 364:1 430:11,12
                                       403:6,23 404:7,23,25 405:20 407:2,
  446:15 462:21 473:2 476:1                                                  435:25 448:10,14,20 450:7 454:10
                                       7,19 409:17 410:1,23 411:13,19,22
                                                                             467:2,4
 bits 410:17                           412:4,12 414:1,15 426:16 433:15
                                       434:7 436:17 468:2 469:4 471:17      cal 473:13
 blank 423:9                           472:12
                                                                            calculated 376:25 391:16
 Bleiman 333:23,24 334:10,16          Breton-jean's 477:20
  340:13,20,23,25 341:21 342:10                                             calendar 418:18
  343:25 344:9 347:6,20 348:4,10      Brett 333:18
                                                                            calibration 344:20,22 473:15
  350:7 362:19 363:16 366:11,14
                                      bricked 448:21
  367:20 368:1 369:24 370:12 371:3                                          California 401:1,4 444:17
  376:9 378:21,24 379:5,9 380:17      briefly 389:24
                                                                            call 339:13 402:15,21 432:3 437:15
  381:10,21 382:16 383:1 388:18
                                      bring 449:3                            440:17,18 453:25 455:6 478:8,13
  392:12 398:5,9,15,18 399:9,15
                                                                             480:5
  400:4,8 401:11 404:17,21 407:16     bringing 422:7
  409:25 411:21 413:21,25 414:22                                            called 360:1 377:21 427:13 468:16
                                      bro 437:16
  415:17 416:13 417:15 438:4,9,19
                                                                            calls 412:14 425:16,20
  452:25 457:5 462:17 480:15 484:13   brought 353:22 427:12,15 448:12
                                                                            camera 475:15
 blocked 352:22                       bucks 395:24 480:5,7,14
                                                                            CAN'D 459:22
 blue 417:24                          buddy 478:17
                                                                            Canada 434:15 435:9 436:21 437:3,
 board 422:25 423:2 460:24,25         buddy's 478:17
                                                                             13 467:25 474:3,5
  477:23
                                      buffer 440:3 459:2 463:7
                                                                            Cannata 336:18,20 337:4,10,11
 boards 437:12
                                      buggy 430:3                            338:7,9 339:9 340:3 341:3,8,11,18
 Bobbie 419:7,12,21 424:2,8,9 425:3                                          345:3,8,12,18 346:1 349:10,19
  444:16,20 475:10,13,22 476:7,15
                                      bugs 408:11                            351:13 352:1,18,21 353:10,21
                                      build 440:19                           355:15 356:4 359:10,21 360:2
 boot 429:25 451:22,23,24
                                                                             362:3,14 363:6,8 364:11,20 365:4,7,
 Bosch 352:24,25 465:11,20            bunch 356:6 410:15 414:8,19            18 376:13 394:23 402:9

 boss 463:6                           bus 352:24 386:11 435:9 440:4         capital 445:7,20
                                       453:23 459:22
 bothered 475:25                                                            car 357:21 396:1 408:3 478:7,17
                                      business 409:7 418:7 419:5,9
 bottom 349:3 356:13,14 361:22         420:3                                careful 436:20
  371:25 428:23 457:12,17 458:6
                                      buy 406:5 461:5                       Carney 370:15 393:21 394:8 414:4,
 bought 339:2,10 409:2,3 449:25                                              9 479:11
                                      buying 337:18
 box 439:12,21 478:6,9                                                      cars 478:5
                                      buyout 339:22
 boxes 418:1                                                                case 333:16 335:8 343:24 348:15
                                      Byers 333:18,19                        377:10 412:24 415:18 423:16 476:5
 bracket 410:14,15
                                      bypass 369:13 403:19                  cases 454:7,9
 break 334:24 366:11 370:23 372:19
  373:19 375:3 382:10 398:19 399:11
                                      byte 387:19                           cash 409:4
  477:9
                                                                            Casper 420:23,24 421:2 454:5
                                                        C
 breakdown 376:24 391:22
                                                                            ccable.cs 355:4
                                      cable 349:14 352:9,11 353:2,4,7,9,


253.627.6401                                                                   scheduling@byersanderson.com
       Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 166 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED                 Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                     Page 492Index: ccontroller..conclusion
 ccontroller 375:17                    clarify 336:11 343:13                  communicates 386:4,11
 ccontroller.cs 346:21 355:5 374:14    class 372:8,11,15,22                   communicating 340:5 341:11
                                                                               345:12 356:25 364:20 365:3 366:14
 CCR 333:4 484:1,19                    classes 346:11 372:13 437:6
                                                                               370:19 401:3 412:4 418:6 419:1
 celebrate 439:5                       clear 377:14 388:10 417:24 465:16       420:16 425:22

 certification 484:20                  cleared 433:8                          communication 340:7 356:23
                                                                               366:16,20 384:9 386:1,22 388:3
 certified 334:6 484:1,20              click 369:4                             414:1 430:17 459:25 460:19,22
 certify 484:1                         client 444:2                            463:19

 CH 455:1                              clock 440:1,9,10                       communications 335:7,16,20,24
                                                                               336:17,21 337:9,13 341:17 342:3
 chain 375:24 378:5                    clone 353:18,21                         345:8,17 348:11,21,24 350:12
 challenge 409:13                      cloned 352:9,11 353:1,4,8,9,11,12,      352:25 355:6 363:16 364:21 367:22
                                        18 358:3 413:7                         368:2 370:13 371:7 372:19 383:2
 chance 388:11 448:10                                                          385:21,23 386:3,24 389:21 392:13
                                       cloning 364:1 448:23                    410:1 413:3 421:16,17,19 422:6
 change 368:12 378:17 433:22 438:9
  462:2,3 463:3 464:3                  close 406:10                            453:17 454:4,23 463:12,17

 changed 424:2 459:4                   closed 410:15                          communications-related 461:10
 changer 437:16                        cloud 450:23                           company 418:10 419:8,13 424:17
                                                                               425:3 434:21 435:2 439:8 444:16
 Changing 472:3                        clue 410:8 426:13 470:7                 445:1 463:6
 charge 378:16 478:9                   cmpfvi.cs 355:5                        competition 402:20,22,23
 charged 439:17                        cmpvi.cs 346:19                        competitive 421:6
 Charter 365:12                        code 346:5,11,25 347:7,13 349:6,9,     competitor 406:15
                                        10,24 356:16 358:13 362:21 369:6
 check 364:25 366:25 367:1,4,6                                                compile 441:2,12 461:14
                                        372:13 373:1,14,15,23 374:12,19,20
  375:12 426:22 457:19 467:10
                                        382:17 385:2,25 386:5,23 387:2,10     complaining 447:6
 checks 433:8                           389:11,15,16 400:12,16 401:11,14
                                        408:17,20,23 409:16 410:3,12 417:9    complete 484:1
 Checksum 352:18 358:9                  430:1,3,21,22 437:7,8 439:24 440:7,   completed 484:1
 chip 386:10,13,14,16,18,19 464:14,     9,11,23 441:1,3,5,15,16,23 453:9,
  20                                    13,22 459:4 460:1 461:14,15 463:3     completely 463:24
                                        464:3 465:3,14 468:16 469:17
 Chris 411:25 421:18 422:6 427:14                                             complies 388:21 422:18 426:20
                                        471:18,19 473:8 474:17 475:1,2,3
  428:2,24 429:6 435:14 437:2 452:5,                                           428:5 429:4,23 431:3,5 438:22
  16 454:24 455:1,2,23 456:6,20        codes 375:17                            440:16 442:11 457:7 461:17 462:20
  466:20 469:14,16,22                                                          467:9 473:11,24
                                       coincidental 392:6
 Christopher 348:11,24 349:3 354:7                                            compressed 355:16 369:1
                                       color 399:17,21
  357:22 358:5,9,21 359:4 395:25                                              computer 350:10,13,15,18,23
  396:4,9 403:6,23 404:7 407:19        comm 430:4                              354:20 355:11 358:20,25 361:2,10,
  411:19,22 414:15 433:15 434:7                                                15 369:5 405:11 412:10 427:11
                                       command 359:15,19 360:1,9,10
  468:2 469:4 471:17 472:12 477:20                                             436:10 441:7,8,10,16 445:12 452:14
                                       comment 349:4                           464:21
 Chrysler 380:18
                                       comments 422:1,14 446:19               computers 362:11
 circumvent 444:21
                                       communicate 359:19 365:14              concerned 354:3 358:19 385:1
 Citibank 433:4
                                        371:11 384:10 386:10,13 460:6
 claimed 411:1 420:14 444:6             464:20 466:2 476:8                    concluded 481:1
 claims 466:15                         communicated 360:10 419:20             concludes 480:20
                                        429:7,8                               conclusion 469:21
 clarification 340:11



253.627.6401                                                                     scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 167 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED              Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                         Page 493Index: concoction..date
 concoction 403:18                     430:20                               cover 422:15
 conferences 418:12                   copy 381:16 399:17,22 400:8,9         covered 413:12 474:10
                                       401:7 430:20 457:8
 confidential 340:12,15,19,22                                               CPU 409:3
  377:10,18 380:12,15 381:3 399:13    corner 361:23
                                                                            crack 403:21
  407:9 409:20,21,23 413:13
                                      corporation 425:6
                                                                            cracked 352:11 358:4 362:7 402:7,
 config 459:6
                                      correct 335:3,9 336:11 337:1,2         10 403:5 405:15,21 426:7 437:1
 confirm 368:1                         340:3,4,23 341:4,5 342:12,13,16       461:18
                                       343:12 344:10,11 345:4,6,10 346:15
 connect 386:25 387:10                                                      crazy 431:10
                                       348:12,17,18 349:10,11,25 350:19,
 connection 416:1 423:16 446:21        20,24,25 351:6,17,18,20 352:1        create 416:18,21 430:1
  459:12 476:5                         354:21,22 355:9 357:24 358:18
                                       359:1 360:15,18,21 361:17,18
                                                                            created 344:15 357:19 358:5 380:1
 connectors 423:6                      363:17,18 364:9 365:19 366:17,18
                                                                             394:3,5 402:1 463:16
 consistent 418:24                     367:5 370:4,14,20,21 371:8,18,19     credentials 450:16
                                       372:20,21 373:25 374:7,8,15,17,18
 consisting 480:21                     375:18,19 376:2,15,22 377:4,5,7      credit 394:16 479:19
 consuming 360:7                       379:12,13 380:6,8,20,22 383:24       credits 349:17,18 360:4,5 368:14
                                       384:16 390:10 392:13,17,18 393:7,     389:20,23 390:1,2,7 391:4 392:19
 contact 337:4 340:3 420:21 421:1,2    8,10,11,13,14,21,22 394:12 395:16     393:16,20 394:11 406:5 413:5,8
 contacted 337:17 338:9                396:18,19,20,21 401:12 402:1,2        415:7 445:1,21 446:7,10,12,17
                                       405:18 406:19,20,21 410:23,24         447:3,6,7 477:2,6,7,8,11 478:4,15,
 contacting 338:12                     411:2,3,5,6,9 414:9 415:25 416:7      18 479:6,7,8,13 480:6,11
 contacts 420:14                       417:2,4,5 418:3,7,8,10,11,13,14
                                       419:6 420:4,6 421:12 422:13          cross-examination 480:18
 contained 400:17 405:12 452:17        426:22,23 428:17,18 429:9,17         cruise 408:1,3
  483:1                                431:21 432:5,19 433:6 434:1,10,25
                                       435:1,7,8,16,17 439:1,2,16 441:17,   custom 384:12 408:2,12,13
 continue 334:17 337:12 343:20
  352:19                               19 444:13 446:8,9 447:21 448:5,13    customers 471:5 472:20,22
                                       449:19 450:1,2 453:7 456:4 461:21,
 continued 333:7 341:2 403:10          22 462:23,24 474:14,15,18 476:17,    cut 356:15 377:15 381:25 382:8,18
                                       18 479:22 483:1                       442:8,9
 continuing 334:9 338:21 367:19
  399:8 403:14 438:18 462:16          corrected 401:14                      cvehicle 375:17
 continuous 340:3                     correcting 361:5 396:23 476:24        cvehicle.cs 346:23 355:14 374:14
 contract 389:12                      corrections 483:10                    CYM 426:22
 contributed 475:11                   correctly 339:21 344:18 373:1
                                       430:10                                                 D
 control 408:1,3 435:14,18 468:16
 controller 373:17 443:1 458:2        cos 348:5 395:14 446:1 451:17
                                                                            daily 420:2
 Controllerflasher.exe. 379:16        cost 408:4 428:20 445:1
                                                                            Dale 371:17 373:7 374:1 375:4
 controllers 342:6 379:19             costs 426:2                            376:12

 conversation 339:16 371:22 372:7     counsel 333:21 484:10,11              damages 426:2 434:1 477:9
  389:6 406:1 427:6 444:23 445:9      countersuit 446:1                     dance 395:21 402:20,22,23
  464:10
                                      County 483:1 484:1                    dark 442:7
 conversations 338:6 341:3 389:25
  429:13 434:13 436:23                couple 337:5 348:19 349:12 366:8,9    data 440:4,5 463:23
                                       372:12 392:15 393:9 417:7 437:6
 conversion 423:7                                                           database 451:23 469:15,23 470:18
                                      court 333:15,19 334:3,6,19 426:2       471:19
 copied 352:9 373:15 389:1             432:11 445:5 446:2 484:1,20
                                                                            date 351:2,4 366:25 375:14 447:1
 copies 362:9 366:7,8 382:21 399:10   court's 379:1                          483:20



253.627.6401                                                                   scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 168 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED           Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                             Page 494Index: dated..dot
 dated 345:5 382:17                    describe 341:16 407:16 450:12        discuss 340:15 403:11,14
 dates 354:1                           design 437:10 439:14 460:17,18       discussed 342:2,4 377:12
 daughter 395:1,3,6,21 402:20          designate 340:14 377:18              discussing 402:10 445:25
 Dave 420:23,24 421:2 454:5,7          designated 340:12,22                 discussion 342:7 367:11
 day 340:1 383:15 391:8 392:5,25       designed 421:21                      discussions 336:24 341:3 402:6
  429:24 458:25 478:3,13,16 484:15                                           413:2
                                       desktop 452:15
 days 390:21 444:13                                                         dislike 447:18
                                       destroyed 362:6
 dba's 425:4                                                                disliking 447:15
                                       detail 407:20
 DCU 423:24                                                                 diss- 424:17
                                       details 339:21 342:8
 de 469:18                                                                  dissolution 424:17,22
                                       deteriorated 410:23
 de-encrypt 469:18                                                          distributing 414:18
                                       develop 339:4 342:3,5 359:23
 deal 447:4 463:23                      383:25 385:4 444:4                  District 333:15
 dealing 385:14                        developed 432:15 453:15 463:19       divide 480:5
                                        478:6
 December 342:11 362:20 363:25                                              divided 394:17 479:13 480:10
  364:15 368:4,18 369:24 383:4         developing 338:25 339:3 385:5,21
                                                                            dividends 344:24
  422:19,21 425:9,11 426:5,18,21        386:3 387:16 388:2,4 408:17,22
                                        423:15,24                           doc 357:12 378:1,7
 decent 366:9,10
                                       development 341:12 342:2 384:1,6     docs 356:21 465:10
 declarations 446:21
                                        418:22 419:4 420:3,7 443:3 460:21
                                                                            doctor 425:12
 declare 483:1
                                       develops 460:22
                                                                            document 352:10,22,24 353:6
 decompiled 358:17
                                       device 351:13 386:15,25 387:6,11      357:16 362:4 377:6,22,23,24 381:12
 decrypted 469:24 470:20 471:3          441:24 452:13 460:15 464:22          387:18 391:12,22 416:1 472:19
                                                                             474:8 480:3
 Decryptor 352:8                       devices 342:12,15 344:2 362:11
                                        464:16                              documentation 343:11 424:16
 deep 434:15
                                                                             474:16
                                       difference 443:18 444:2
 defendants 334:1
                                                                            documents 335:6,24 343:20
                                       differences 460:12
 definition 465:24                                                           345:20 346:8 350:11 355:21 358:2
                                       difficult 360:8                       387:23 425:23 465:7,11,20 476:19
 delete 378:15,25 471:24 472:5,6
                                       digits 469:2                         Dodge 360:5 373:17 380:18 403:12
 deleted 347:18 371:12                                                       407:25 455:24 456:6 458:2
                                       dime 480:6
 deleting 472:2                                                             Doe 466:12
                                       direction 484:1
 deliberately 347:18 422:14                                                 dollar 408:5
                                       directly 352:25 359:19 360:10
 delivering 484:13                      411:25 419:17 425:23 460:23         dollars 394:14,17
 denied 396:22                          461:13
                                                                            domain 379:3
 deposit 475:14                        dis- 456:20
                                                                            donation 480:13
 deposited 475:12                      disabled 448:24
                                                                            donations 479:17,19
 deposition 333:13,17 334:17,20        disagreement 462:22
                                                                            door 470:8
  335:2,5,11,15,19,23 340:14,22
                                       disassembled 436:7 456:20,22
  345:21 362:8 370:9 376:6 393:2                                            doored 468:7
  396:23 398:22 399:5 404:14 407:13,   disclosing 429:11
                                                                            DOS 359:16 360:5,9
  18 411:8,11 413:12 416:8 417:12
                                       discounthptunerscredits@mail.
  421:25 431:14 438:1,6 452:22 457:2                                        dot 356:7
  462:6,12 480:21,25 483:1 484:1,13
                                       com 393:25 394:5



253.627.6401                                                                   scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 169 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED             Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                           Page 495Index: dotcs..exhibit
 dotcs 355:3                           earlier 355:2 370:7 375:9 399:18      engaged 336:24 345:7 354:8,11
                                        402:5 405:11 411:4 428:19 435:6
 double 369:4                                                                engine 342:6 379:18 443:1 458:2
                                        436:15 460:12 461:23 474:11 477:1
 download 396:14 397:16 450:14                                               engineer 461:15
                                       early 336:17 337:6,12 338:7,9
  452:10,12
                                        365:23 425:17 466:21                 engineered 357:18 452:5,17
 downloaded 452:8
                                       easier 359:18 360:8 459:7             engineering 357:25 358:14 368:11
 downloads 398:16                                                             387:4 408:9 409:5,10 425:2 463:4
                                       easy 459:3
 draft 457:9                                                                 ent 410:14
                                       EC 439:20
 drag 432:10                                                                 entire 414:10 435:15 444:15
                                       ECU 341:9,12,18 344:14,19 384:1,6,
 drive 346:4,6 347:21 351:8,10,11,      21,24 385:24 396:17,20 397:1,4,8,    entitled 351:20 372:8 375:5,20
  13,16 352:1 354:23,25 355:8 357:3     15,16 401:24,25 402:12 404:5
                                        406:18 407:22 408:19 409:12 418:7
                                                                             entity 344:13,15 345:1 389:22
  362:5 363:8,11 385:25 386:6 409:3
                                                                              424:24 425:1,2
  474:12                                423:24 424:5,7,15,16 428:11,17
                                        429:9,15 434:24 444:5 457:16,21      equals 410:14
 driver 429:25                          479:17
                                                                             error 429:25 442:14,22 473:12
 drivers 430:2                         editor 346:11,17 368:22 369:1
                                        379:17 415:20,21,22 416:4 440:19,    essentially 358:2 419:12,14 470:12
 dude 432:3
                                        25 441:14,15                         estimated 477:7
 duly 334:5 484:1
                                       Edward 334:13                         event 402:14
 dumb 433:21
                                       efforts 434:25                        eventually 385:7 408:17
 dumbest 444:25 445:18
                                       either/or 450:25                      everybody's 418:22 472:25
 dummy 370:6
                                       elaborate 386:2 391:20                exact 339:21 366:24 372:16 471:9
 dump 363:20 470:8
                                       eliminator 384:13 385:7 387:16,17,    examination 334:9 336:10 367:19
 dumped 451:21                          22 412:22 423:4,15,17,22 428:14       399:8 438:18 462:16 484:1
                                        430:12,15 439:11 440:2,3,11 443:4
                                        444:10 445:11 448:4 453:14 454:6,    Excel 343:9 344:1 376:19 391:9
                    E
                                        20 459:15 462:23 463:14,20 464:3,8    416:2,18,21

 e-mail 335:16 338:1,3 340:6 364:24     467:4,18                             exceptions 484:1
  365:3,13,16,22,24 366:16,20,21       emoji 444:18                          excerpted 370:10 376:7 404:15
  367:1,7 370:2,6 371:5,10 372:6,15,                                          407:14 416:9 417:13 438:2,7 452:23
  22 373:5,18,23 374:1,21 375:4,14,    emojis 419:24
                                                                              457:3
  20 376:9,12 377:20 378:4,16 380:1,   employee 463:6 484:10,11
  7,17 381:2,10,14,23 382:17 393:25                                          exchange 336:25 364:23
  394:3,5 399:22,23 400:12,17,22       Enberg 477:22
                                                                             exchanged 348:16
  401:3,12,13,20 412:21 413:2 424:23   encoded 368:10
  427:6,7 455:4 465:21 468:6,11                                              excuse 339:7 365:11 394:4 422:2
  469:12,13 470:6 471:10,12,15         encouraging 428:21                     438:21 446:6

 e-mailed 426:24 427:2                 encrypted 469:16 470:17               EXE 445:14
 e-mailing 427:1                       encryption 375:1 469:17               executable 364:8 369:3 404:1
                                       end 366:16,19,24 368:12 383:15         441:12
 e-mails 342:9 364:23,25 365:7
  366:3,7 371:10,14,24 372:6,18         392:25 398:21 412:8 430:3,23 439:4   exhibit 344:6 348:6,8 350:5,7
  374:6 377:8,9,17 379:1,10 393:2       447:8 459:2,19 462:6 465:19 469:13    351:19 354:13,17,18,19,20 355:11,
  399:15 438:20 466:18,20,22,24         471:4                                 16 358:3,19,23 360:23,24 361:13
  467:25 468:17,21 469:5 470:3,9       ended 408:22,23                        362:16,17,19 363:13,14 367:24
  477:5                                                                       369:20,21 371:1 379:7 380:14
                                       ending 356:6 449:9                     381:8,19 382:14,23,24 388:15,16,
 Earhharddt 371:17 373:8 374:1                                                18,19 391:6 392:10 393:23,24
  375:4 376:12                         ends 434:15
                                                                              399:11,12,21 400:1,6,9,11 401:9,14,



253.627.6401                                                                    scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 170 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED             Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                           Page 496Index: exhibits..FTP
  15 405:14 409:21,22 413:10,23      figure 368:9 378:21 386:22,23          flashing 379:16 439:20
  414:20 415:15 479:24,25             387:10 398:1 440:5 469:20
                                                                            flawlessly 463:1,10
 exhibits 361:14                     figured 387:1 414:16 473:4
                                                                            flexibility 464:4
 expected 339:17                     figuring 459:25
                                                                            focus 340:25 403:13
 expensive 395:23                    file 355:24 357:20 361:25 364:4,10
                                                                            folder 347:16 351:20,22 352:5,7,15
                                      368:19 373:15,16,24 374:25 375:2,
 expert's 417:7                                                              354:24 355:15 358:11 369:5 371:14
                                      16 376:16,17 379:11,14,20 382:5
                                                                             405:14,15 451:8 466:18
 expired 437:20                       391:9 400:16 416:18 424:20,22
                                      430:23 450:11 473:15,18               folders 351:2,17,22,25 352:4
 expires 484:20
                                                                             354:24 355:10 358:3 362:2,10
                                     filed 333:15 424:16 466:8
 explain 359:25 369:2 452:20                                                 405:10,12 441:10 451:11
                                     files 343:19 346:6,14,25 347:7,15
 exported 342:25 374:25                                                     folks 393:9,12 478:24
                                      351:12,17,22,25 352:20 354:24
 extent 352:4                         355:3 356:8,11 357:7 362:2,10         follow-up 455:3
                                      374:12,16 375:17 376:1,10 377:12,
 extracted 436:7 471:19               17 416:2,18 437:10 450:15 452:16
                                                                            Ford 338:19 360:5
 eyes 378:10                          461:10 464:24 465:17 474:17,23,24     foregoing 483:1 484:1
                                     filter 459:4,7,9,17,18,19,23           foreign 389:22,23 390:9,16,25
                    F                final 424:18 437:12                     391:3 402:5

                                     finally 383:6 424:14 473:1             forget 476:2 479:24
 Facebook 335:20 348:11,17,20,23
  367:21 368:1 369:25 383:1 392:12   financial 344:24 390:14 446:15         form 397:15
  409:25 410:25 411:15,19 412:12                                            format 343:9,18 344:1 359:15
  413:25 429:18 453:1 458:22         financially 484:11
                                                                             410:19 417:5,21 473:14
 facilitate 443:3                    find 377:25 387:6 393:15 439:8
                                                                            forum 396:3 397:2,5,8,17,23,24
 fact 378:14 419:20 420:1 422:5      finding 439:17                          402:13 404:3
  429:18 444:20 453:5 459:17         fine 438:24 464:7 465:6                forums 397:20 398:16 402:13
 fair 422:22                         finish 462:4                           forward 338:16,21 372:19
 fake 380:4                          finished 338:25 424:21                 forwarded 373:19 374:3 375:23
 familiar 334:20,24 377:24                                                   377:16 378:4 381:2 477:4
                                     firm 436:5
 family 402:14 446:17,24,25                                                 found 400:22 457:20 469:19 477:1
                                     firmware 352:6,7 355:15,23 357:1,
 Fargo 475:19                         14 362:25 363:2,3,5,20 384:8,12,13    free 444:13,15
                                      385:3,4,6,9,11,15 386:15 387:13,14,
 fast 438:5 440:4 455:23              15 388:5,6 389:17 420:8 430:13,14,
                                                                            frequently 412:11 418:9 448:6

 features 369:11 443:22,25            20 433:23 435:13,21,24 436:1,5,20,    Friday 373:7,20 467:24
                                      24 437:6,7 458:7 459:14,16,19
 February 338:11,15 339:7,9 340:1     460:8,9,16,20 461:1,6 474:23,24       friend 420:24 453:1
  341:1,7,15 345:7,16 363:24                                                friends 420:19,20 429:19 446:18
                                     fix 445:14 459:1
 fees 446:3 476:5                                                           frmflash 375:18
                                     fixed 430:3
 felt 406:3,9                                                               front 419:14 422:9 444:21
                                     fixing 445:16
 FHPT 366:25 367:1,4 375:12                                                 frustrated 414:23
                                     flash 347:21 351:25 355:8 357:3
 fhpttuners@yahoo.com 367:7           362:5 363:3,5,8 385:25 386:6          FS 355:16
 fhptuners@yahoo.com 371:5            474:12
                                                                            FTDI 386:10,13,14,16,18,19 464:10,
  373:5 380:7 399:16                 flashed 384:12                          14
 fhptuners@yahoo.com. 365:17         flasher 362:25 363:2 375:17 389:17     FTP 450:10,11,13,17,19,23 451:2,5,
 fight 435:14                         458:7                                  16 452:7,11




253.627.6401                                                                   scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 171 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED            Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                             Page 497Index: FTPS..HP
 FTPS 450:18                          giving 441:6 455:20 474:19,20       happened 431:18,20 470:7
 fuck 414:25 456:9                    GM 360:4 397:23 403:16 406:21       Happy 373:7,20
                                       455:18,20 477:24 478:4,5,15
 fucked 470:6                                                             hard 409:3 448:17 480:2
                                      goal 437:12
 Fucker 450:21                                                            hardware 338:23,25 339:3,5,14
                                      good 333:23,25 334:11 408:8 478:6    341:13,19 356:24,25 384:7,11
 fucking 474:2
                                                                           385:5,6,8,12 386:13 417:9 420:7
                                      Gotcha 379:4
 full 334:11 426:7 443:15 445:6                                            430:16 457:17 459:13,15 460:20,23
  466:18 484:1                        GPEC2 457:24 458:2                   464:16 466:20

 fully 453:15                         gray 418:1                          hardware/firmware 421:4
 functionality 462:22                 great 403:2,3 419:3                 harness 458:5
 funny 445:4                          Gregory 411:8,16,20 412:1           hate 340:10 435:15
 FYI 375:5                            Groo 477:3                          he'll 478:9
                                      ground 334:20                       head 397:25 406:3 456:12
                  G
                                      guess 371:4 382:13 385:22 386:1,4   header 400:17
                                       392:1 406:2 407:21,24 408:18,24
 gap 342:17                                                               heard 412:22
                                       416:15 422:13 423:4 429:1 453:21
 gathering 442:25                      472:16                             held 333:17

 gave 349:20 352:5 386:23 391:13,15   guessing 432:14                     hell 430:3
  394:20 411:23 418:5 436:11 456:18   GUI 359:12,17,23 360:13 361:16      helped 335:25 469:17
  466:14,18 477:23,24 478:12
                                      guise 428:25                        helping 341:11,18 437:21
 general 338:20 342:7 403:16,19
  453:18                              guy 364:1 414:24 420:18 435:13      hereunto 484:14
                                       449:18 474:9
 generate 359:14,18,23 360:17                                             herewith 484:13
  391:7 392:2,5,21,24 447:3           guys 413:19 421:22 430:2 445:8
                                                                          Hey 366:22 403:3 457:19 478:8,18
                                       453:5 474:8 475:16 479:4
 generated 360:20 392:19 393:4,16                                         hide 453:5
  477:2,13 478:19 479:2,6,9           Guzman 396:1
                                                                          highly 377:10,18 380:12 381:3
 generates 391:25                                                          407:9 409:19,21
                                                        H
 generating 389:7 390:1 391:13,24                                         hit 390:14
  414:14
                                      hack 352:7 369:18 408:10 436:19     home 371:4
 generation 360:16 474:17              461:7,8,15 466:21 470:6,12
                                                                          honest 434:18
 generator 346:3 349:19 359:7,9,20,   Hack.rar 355:15
  22 360:12 389:9 391:14,17 446:16                                        honestly 410:8
                                      hacked 396:14 397:4,7 404:8
  447:5 474:24
                                       406:19 415:1,3,10 466:23           honey 442:9
 gentleman 412:23                                                         honor 444:17
                                      hacking 409:11 474:5
 Georgi 394:23                                                            hook 458:4
                                      halfway 401:16
 Gesturing 457:1                                                          Horse 449:12,17
                                      Hamilton 477:3
 get all 374:5                                                            host 468:6 472:3
                                      hammer 362:7
 gift 395:10                                                              house 440:18 444:16 449:12 450:24
                                      hand-cut 454:7
 Gilvach 411:8,12,13,16 412:2                                              451:1,17
                                      handful 366:1
 give 389:8 437:13 447:5 449:6                                            HP 333:14,24 334:16 336:23 337:18
                                      handheld 338:24 428:8,12 464:17      338:13 339:2,10 345:19 346:1,4,25
  455:19 462:18 464:4 466:14 477:25
  480:10                              happen 391:1 459:5 463:2 468:5       347:7 348:1 349:10 352:8 356:11
                                                                           357:19 372:13 373:2 374:16 377:6,



253.627.6401                                                                 scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 172 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED            Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                           Page 498Index: HPT..iphone
  13,19,22 378:3,6,14 379:2,20,21      II 333:13 483:1 484:1                 initially 357:3 384:25 386:9 387:24
  383:19 384:15,20 385:2,11,15,25                                             392:21,22 412:21 447:3 476:7
                                       illuminator 439:22 440:1 448:3
  386:5,15,17,19 387:14 388:5 390:2,
                                                                             inside 352:10 440:3
  22 397:7,24 399:24 402:7,10 403:15   image 350:8,9,13,17 354:2,14,18,20
  405:1 406:5,14,19,24 409:10,11,16     358:20,23,25 359:5 360:25 361:2,19   install 356:11,15
  410:3,11,19 412:24 413:13 414:25      362:1 427:10 437:24,25
  421:7,18,20 426:7 428:21 429:8
                                                                             installed 440:24,25
  430:20,24 433:4,9 435:2,5 436:24
                                       images 361:12 380:4 405:11 436:14
                                                                             instance 453:16
                                        454:11,16 474:11
  437:18 441:4 443:6 444:4,8 446:4
  447:10 449:3 450:3 452:17 453:13                                           instructed 472:11
                                       imagine 405:22 480:13
  455:2 456:17 459:18 460:7 463:16,                                          intellectual 345:19 346:2 347:22
  24 470:3 473:18 474:8                immature 458:24
                                                                              423:23 424:3 430:24 450:3
 HPT 351:20,23 352:9,11,12 353:1       immediately 412:25
                                                                             intended 384:13
  354:24 355:21 376:2,10 390:15,25     implemented 375:1 453:23 476:16
  405:15 406:9 417:9 428:20 436:11,                                          intending 421:5
  21 437:13 445:6 448:10 449:2         implementing 338:20
                                                                             intention 437:20
  453:9,21 458:20 466:8 467:24 470:5   implicating 419:22
  472:11 473:14                                                              intentionally 421:24 429:11
                                       important 453:25
 HPT.COMMUNICATIONS.MPVI.                                                    inter 449:3
 MPVI.FIRMW 355:23                     inbox 371:21
                                                                             interaction 412:19
 HPT_CC_.PNG 355:25                    Incidentally 379:22
                                                                             interested 337:18,24 338:10,16
 HPTBINARY 356:1                       include 474:16                         339:2 435:5 484:12

 HTP 349:4 451:23 452:3                included 347:13 403:16                interesting 372:3

 hundred 435:24 443:8 478:12,14,15     includes 381:23 403:12                interface 356:2 357:12 378:6
  480:14                                                                      381:12 384:16 386:5,18,20 399:24
                                       including 385:3 428:16 484:1
                                                                              412:24 413:6 449:15,18 450:1,5
 hundreds 464:16                       income 390:15
                                                                             interfaced 417:9
 hung 403:9                            inconsistent 446:22
                                                                             interfacereprogramming.doc
 hurting 435:5                         increases 428:20                       377:3
 Hypertech 338:24 428:12 464:17        indicating 367:1                      interfaces 412:17,20 413:6 449:3
                                                                              467:10,17 477:15
 hyphen 334:13                         indication 480:11
                                                                             interrogatories 415:18
                                       individual 352:20 408:19
                    I                                                        interrupt 340:10
                                       individuals 393:17,19
                                                                             investing 419:11
 I's 344:20,21                         industry 435:15 437:15
                                                                             investment 424:7
 icons 361:22                          info 455:23 456:4,5 466:14,17 468:6
                                                                             investor 476:8,12,19
 ID 360:4 386:12 459:22                Info@sykedecutuning.com
                                        469:12 470:2                         involve 339:24
 idea 402:3,15 403:2,3,12 409:12
  465:2,8 476:15                       Info@sykedecutuning.com.              involved 357:25 358:7 385:23
                                        468:12                                402:6,9 408:17 412:23 419:9 421:17
 identical 443:21                                                             422:11,15 424:23 428:13 429:8,14
                                       information 335:7 336:16,25
 identification 348:9 362:18 363:15                                          involvement 420:11
                                        337:16,25 338:3,19 345:20 362:3,5,
  367:25 369:22 371:2 379:8 381:9,20
                                        10,14 363:10 373:24 378:14 380:19
  382:15,25 388:17 392:11 400:2,7                                            Ion 455:24 456:6
                                        387:13 404:18,21,22 421:10 427:5
  401:10 413:24 414:21 415:16
                                        431:20 433:8 434:8 442:25 449:2      IP 379:2 381:25 382:7,19 400:9,18,
 identified 394:19                      452:4,17 456:17 472:10,11             19,23,25 401:15,19,20

 IDS 387:7 459:22                      initial 336:17 356:16 363:7,10        iphone 342:22
                                        364:13,16 378:1 477:5



253.627.6401                                                                    scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 173 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED              Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                           Page 499Index: iphones..limit
 iphones 448:8                          395:12,16 399:23 401:2 402:5,15,21     451:3 461:13
                                        403:1,4,10,20 404:21,22 406:1
 irritates 462:25                                                             Kyle 420:17
                                        413:14 416:17,25 417:25 418:2,6
 issue 370:15 443:7                     419:1,8,10,16 421:3,9,20 422:5,21
                                        423:5,20,21 424:7 425:3,11,12,23,                         L
 issued 479:14                          25 427:2,5,7,14,16 428:6,13 429:8,
 issues 336:14 339:14 428:20 430:4,     13,24 431:10,19,22 432:9 433:3,21     label 439:9,11
  17 440:2 445:17 459:25 464:1          434:14,20 436:19,23 437:11 439:8,
                                        17,23 440:23 441:6 442:13 443:10      labeled 355:21 356:6
 items 474:13                           444:4 445:1,23 446:7 450:3,19,21      Lambert 478:11,12
                                        451:1 452:1,4,6 453:8 454:14 455:7,
                    J                   23 456:5,18 457:8,23 458:11 459:8     Lane 473:21
                                        460:4,6 461:21 462:21,25 464:23       language 422:2
 January 366:2 371:8 376:13 381:10      465:6 466:10,13 467:16 468:4,11
                                        470:6 471:24 472:10 473:3,13          Lani 370:15 393:21 394:8 414:4,9
  382:18 391:9 392:2 399:23 401:13
                                        474:2,7,12 475:8,10 476:4,9,16         479:11
 Jason 408:24
                                       Ken's 395:1 403:3 421:1 422:9          laptop 452:15 464:21
 Jay 477:22                             423:18 427:11 441:7,8,16 455:3
                                                                              large 343:19
                                        465:23
 Jeep 458:3 473:16
                                                                              Larni 414:7
 job 423:12,14                         Ken_cannata 365:9
                                                                              Las 402:14,18,22
 John 344:20 358:7 379:22 380:3        kenandbobbiecannata 365:10
                                                                              late 337:6,11,20 338:7 418:5
  383:9 402:25 403:2,3,9 412:9         Kevin 333:4,13,14 334:5,13 350:21
  418:13 421:4 424:19 425:2 427:2       398:22 399:5 427:13,25 462:7,13       latest 351:1 403:15
  458:6 466:12 478:11,12                463:1 480:21 483:1,15 484:1
                                                                              lawsuits 466:8
 joke 439:19 442:3                     Kevin's 379:3
                                                                              lawyer 427:15 466:14
 jokes 442:1                           key 346:3 349:19 353:7 355:17,18
                                                                              learn 409:14
                                        359:7,9,15,20,22 360:12,16 368:5,
 joking 457:22
                                        10 369:13 376:21,25 382:1,3 384:9     learned 370:19
 July 374:2 466:7                       388:25 389:8 391:14,16,17 410:13,
                                                                              left 400:15 418:1 473:21
                                        18 423:6 436:2,10 446:16 447:5
 June 461:18 464:23 465:18
                                        474:17,24                             left-hand 361:23 382:4,8
 junk 374:1
                                       Keygenwindows 352:15                   legal 465:24 476:4
                                       keys 359:18 368:9 389:7 390:1          length 339:24 428:1
                    K
                                        391:8,13,24,25 392:2,5,16 393:4,6,
                                        10,12,16 413:5 414:14
                                                                              letters 410:16 433:18
 Kai 420:18,20                                                                level 408:25
                                       KH 455:2
 Keith 391:20 421:18 435:14 442:2                                             Lexar 351:8,10,13,16 354:23,25
  444:24 445:18 446:6 454:23 455:2     kidding 428:6
  466:19                                                                      Lic 352:16
                                       kids 425:13
 Keith's 433:12 465:7,13,14            killed 431:25 435:25                   license 352:16 356:3 357:6 359:15,
                                                                               18 368:13
 Kelly 420:17,18,20                    kind 342:6 346:7 350:3 352:22
                                        407:24 408:16 409:6 418:21 447:4,
                                                                              licenses 357:10 359:23 360:14,17,
 Ken 336:18,20 344:10 345:3,12,18                                              20 390:15,25 403:7
  346:12,14 347:1,7,21 349:10 352:17    17 457:9 464:2,18 475:25 477:10
  353:2,10,11,17 355:7,12 356:18        478:10,20                             Licensetransfer.exe 356:3
  357:17 363:6,25 364:11 365:13,18     knew 395:16 413:1 446:7 470:21,24      licensing 349:7 403:19 424:4
  366:4,23,25 367:3 370:7,19 371:18     479:6
  373:23 374:10,17 375:12 376:13                                              Lictransfer 352:17
  378:1 383:21 384:8,20,25 385:14      knowledge 345:1 362:13 371:13
                                        372:25 377:9 385:19 391:5 414:17      life 435:15 449:4
  386:18,23 387:13,16,23 388:4
  389:18,22,25 390:13 391:2,3,9         415:3,5 420:22 435:23 443:9 444:1     limit 439:21


253.627.6401                                                                     scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 174 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED                Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                        Page 500Index: limiting..message
 limiting 440:1,5                       469:25                               March 339:7 341:6 342:12,17 345:5,
                                                                              7,24 363:24 414:6 418:6 433:17
 lines 341:24 357:1 409:20 420:10      lots 433:21 450:18
                                                                              434:14 438:23
  476:24
                                       low 473:1
                                                                             mark 348:6 367:23 380:11 407:9
 link 396:14 426:7 431:13
                                       lower 400:15                           409:19 414:19 415:13 416:3 424:14
 links 397:16
                                       lying 422:3                           marked 348:8,19 354:16,17 360:23
 list 338:1 393:15 394:21 477:2                                               362:17 363:14 367:24 369:21
                                                                              370:23 371:1 379:7 380:14 381:8,
 literally 443:20                                        M
                                                                              17,19 382:14,24 388:15,16 392:10
 litigation 390:6 406:25 423:25                                               399:12 400:1,6 401:9 409:22
  455:19                               M- 443:6                               413:11,23 414:20 415:15 417:16

 LLC 344:12,18,25 425:6,7              machine 440:24                        market 421:6
 load 460:20                           made 336:11 349:22 368:11 384:11      marketing 420:13
                                        388:2,6,10 421:20 422:1 424:7
 loaded 385:6,10 413:8 415:7            433:4 443:23 446:20 465:16 479:19    Martin's 344:20
  459:14,16
                                       mail 364:25 426:22                    Master 396:18,20 397:1,4,8,15,16
 loaders 451:22,23,24                                                         401:24,25 402:12 404:5 406:18
                                       main 351:20 403:13 408:18 437:12       457:16,21 479:17
 local 439:8
                                       maintain 343:17                       match 449:20
 locate 343:7 361:9 362:9 366:3
                                       major 390:14                          matches 449:23
 located 401:2
                                       make 343:20 359:18 360:8 369:17       materials 347:25 348:1 357:2
 locations 471:14                       373:20 374:5 384:15 388:7,24 396:7    364:13,16 389:18 437:5
 lock 360:4 375:2                       408:11 419:2,10 421:21 424:14
                                        436:20,25 446:17,23,25 449:9 460:1   math 394:17
 log 416:4,5 458:12,16,18 469:11,13     461:10 463:6 464:8 467:3 473:5       matter 333:14
  471:5,20                              479:17
                                                                             matters 336:1 340:19
 log-in 450:16                         makes 349:3 427:13 439:23
                                                                             max 477:15
 logged 440:24 470:12                  making 406:9 408:25 428:6 429:13
                                        450:9                                maxed 477:18
 logging 469:25 471:9
                                       man 444:13,15 452:25 468:6,13         Mcknight 449:21,25
 logic 377:2 391:23
                                        478:8,18                             means 409:2 434:24 474:20
 login 471:7
                                       manage 471:5                          meant 442:9
 logo 439:14
                                       manager 387:6                         mechanism 360:19
 logs 416:21 417:4
                                       mandated 410:18                       media 333:13 355:18 398:21 399:4
 LOL 444:24 445:18 451:9                                                      462:6,12 480:22
                                       manipulate 450:4
 long 342:4 346:9 380:12 382:13                                              meet 453:1
  463:25                               manipulated 413:8
                                       Mann 333:25 334:1 340:10,17,21,24     meeting 418:15 425:11
 looked 350:4,11,23 354:19 357:13
  358:24 360:25 393:3 400:22 411:4      343:23 344:7 348:7 350:6 366:13      meetings 418:10,21 425:15
  468:20                                367:10 369:23 378:19,23 379:4
                                        404:20 480:18                        memory 372:23
 loopholes 408:11                                                            mentioned 447:15
                                       manually 453:20
 lose 446:2 476:2
                                       manufacture 419:17                    mentioning 432:14
 losses 433:22                                                               merged 403:2
                                       manufactured 430:12
 lost 475:24
                                       manufacturer 410:18                   merited 454:2
 lot 342:6 357:13 360:7 418:20 419:2                                         message 353:24 355:6 364:22
  430:16 453:10 459:25 463:25          manufactures' 451:24



253.627.6401                                                                    scheduling@byersanderson.com
     Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 175 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED             Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                       Page 501Index: messages..offering
  366:25 367:3 371:20,25 372:3,11,12   month 437:14                           Nice 452:25
  373:7 374:10 375:12 390:5,13 402:5
                                       months 448:11                          nickel 480:6
  413:15 427:25 428:1,24 429:5
  442:14,22 446:13 464:6 472:17        morning 333:23,25 334:11 381:22        nodding 456:12
 messages 335:12 342:8,11,14,19,       motions 484:1                          non-hpt-related 370:13
  21,24 343:1,6,25 344:2 346:9,10
  348:16 349:12 353:23 364:25
                                       Motorola 465:11,19 466:19              non-htp 399:18
  366:23 371:11,22 372:2 375:24        Motors 338:20 403:16 453:18            noncompete 339:4,18,23 419:10,
  388:8,12 390:8,9,10 410:25 411:15,                                           16,18,21,22 420:1 429:16 437:14,18
  19 412:12 413:18 417:17,24,25        mouth 428:21
                                                                               439:4 444:21 465:25 466:4 476:10
  418:1,4,25 419:24 421:14,15 447:13   moved 472:9
  459:22                                                                      noncompete's 419:25
                                       moving 338:16
 Messaging 369:25                                                             noncompetes 444:17
                                       MP- 443:11
 messed 475:20                                                                nondisclosure 344:9
                                       MPVI 356:4,21,24 357:10,11 362:22
 Messenger 335:20 348:11,17,20,24                                             normal 384:2,7 415:7
                                        363:3,21 364:3 383:23,25 384:2,3,5,
  367:22 368:2 383:2 392:12 411:15      7,16,18,20,23 385:6,8,10,15 386:9     note 333:21 373:18,20 449:17
  413:25                                387:5,15 389:11,15,16 430:13 436:5
                                                                              noting 483:1
 methodology 391:23                     437:8 439:24 440:8,11 442:13,21
                                        443:3,6,9,13,15,17 444:1,7 459:8,     notion 456:11
 methods 340:6 407:6,7                  11,15,17 460:2,4,6,7,15,20 461:1,5,
                                        6,19 463:1,11,17 464:7,15 466:23
                                                                              November 337:14 342:15,18,24
 MHH 396:3,12,13,15,17 397:2,4,8,17                                            367:2 375:6,7,11,21 413:17,18
                                        474:16 475:2
  402:13                                                                       417:18
                                       MPVI1 430:20
 middle 455:19 459:1                                                          nuclear 455:14 456:9
 Mike 464:24                           MPVI2 454:12,17,21
                                                                              nullified 466:15
                                       msi 356:7
 mindset 406:23                                                               number 336:14 352:10 353:7,13
 minute 388:14 401:25                  Mustang 477:19                          355:17 356:25 360:3,4,5 364:23
                                                                               373:11 380:9 383:15,17,22 393:18
 miscellaneous 346:6                                                           418:12 421:1,15 433:12 443:20
                                                        N
                                                                               444:3 449:9,11,14,20,21 450:9
 missing 347:15 423:6,7
                                                                               455:7 467:3,14 473:20 478:24,25
 misspeak 445:22                       N2mb 478:6,8                            479:24
 misspelled 370:3 414:7                named 450:20                           numbers 355:22 410:16 449:7
                                       names 372:16 394:21 400:13              455:8,12 467:11,13
 mistake 463:4
                                        455:18 456:14,16,23 466:12,13
 misunderstanding 416:14
                                       naming 456:13                                             O
 Mm-hmm 366:13 461:16
                                       Nate 432:6
 mode 371:22                                                                  objections 484:1
                                       native 343:18
 modifications 388:2,6                                                        obtained 336:16
                                       NDA 345:3,9,22,24 389:12
 modified 384:8,20 444:8,11 451:25                                            October 341:1,7,15 345:16,25
  460:8,10,11 461:1                    Neablis 477:3                           346:10 347:1 349:2,23 351:14
                                                                               353:15,17,21 357:4 374:9 375:4
 modify 384:23 450:4 461:6             necessarily 378:25                      390:12
 moment 398:4                          needed 360:16 369:13 386:11 387:9      ODBII 442:14,22
                                        404:23 408:2 458:4 460:18
 Monday 343:2                                                                 offer 339:12 390:15
                                       Neon 407:25
 money 395:14 406:9 408:5 419:2                                               offered 339:13
  424:8 433:21 434:3 442:8 446:17,     newer 368:20
  24,25 473:5 475:8,12                                                        offering 414:24
                                       NGC3 373:10,17 410:13,14



253.627.6401                                                                     scheduling@byersanderson.com
       Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 176 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED             Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                          Page 502Index: older..planted
 older 373:17 453:17 459:8,11          paint 422:10                          Perfect 340:24 458:19
 online 394:10                         panel 471:4                           perfectly 463:18
 open 455:15 456:11 473:4 476:2        paperwork 424:22 475:22,24 476:2      Performance 425:2
 opened 360:1                          parameters 359:17                     performing 341:8
 operating 408:2,13 442:17             parameters' 456:14,16,23              period 341:1,2,7,8,16 345:15 393:2
                                                                              417:18 429:15 433:5
 opinion 411:12                        part 339:22 348:15 372:18 378:4
                                        381:25 403:9 414:23 420:8 425:4      perjury 483:1
 opportunity 335:2,6,12,15,20
                                        427:19 445:19 465:10
                                                                             permission 471:22
 opposed 391:24 396:8 446:5
                                       Partially 417:10 420:5
  460:15                                                                     permissions 461:9
                                       participating 418:9 425:15
 order 360:16 369:14 379:1 384:10                                            person 334:21 411:17 412:16,20
  386:22 387:10 395:5 430:21 444:8     parties 390:1 391:4 413:7 414:14       418:23 419:14
  449:3
                                       party 484:11                          personal 408:19 409:7 446:20
 original 344:15,21 347:13,16                                                 471:12 475:17
                                       pass 359:16 360:3 436:2 471:7
  363:11 396:22 459:13
                                                                             personally 437:15
                                       password 378:17 469:11,12,24
 originally 344:19 345:3 347:16
                                        471:8,10,13,14,20,23                 peruses 362:4 472:19 474:8 480:3
  460:17 475:21
                                       passwords 469:15,23 470:17,21,24      Phil 333:25 378:16 424:22
 originating 401:20
                                        471:3
                                                                             phone 340:5 342:12,15 364:22
 outcome 343:24 484:12
                                       past 427:17                            380:9 402:15,21 403:1,10 418:12,18
 Outlaws 420:18                                                               427:6,11 433:12 455:8 473:20
                                       pasted 373:16
                                                                              478:13,16
 overflowing 440:3
                                       patch 368:19 369:8,9,18 396:10
                                                                             phonetic 408:24
 owe 477:25                             405:1,3 406:13 407:2 408:11
                                                                             picked 447:23
 owner 336:23 419:8 444:20 476:15,     patched 369:13 404:1,7,18 405:5
  21                                                                         picture 354:4 412:7 422:10 457:12,
                                       patching 403:18
                                                                              15 473:25
 owners 425:3
                                       pay 390:7 424:8 476:4
                                                                             pictures 411:1,4 436:14
 owns 423:19 444:16
                                       paying 423:20 446:4
                                                                             piece 457:17 459:13 477:10
                                       payment 337:1 396:4,9 414:3 433:3
                   P                                                         pieces 362:7 410:17
                                       payments 396:8
                                                                             Pierce 483:1 484:1
 p.m. 349:13 364:5 367:14,15 368:4,    Paypal 393:21 394:9 396:8 414:3,4,
  18 370:4 383:4 389:9 399:1,2                                               pin 457:24 458:5
                                        9 479:11,21
  438:12,13,14 458:12 462:9,10 466:7                                         place 419:25 469:19
  467:24 473:13 481:1                  PC 350:21 430:1
                                                                             plaintiff 333:24 334:16 335:8
 P32algo.asm 356:5                     PCM 413:13
                                                                              348:20 361:13 363:13 370:24 379:6
 packet 373:10                         PDF 342:25 352:22 417:21 464:24        381:18 382:13,22 392:9
                                        465:17
 packeter 387:18                                                             plaintiff's 344:5 348:6 360:23,24
                                       PDFS 465:12                            361:11 381:6 382:16 393:24 400:5
 packetizing 465:7                                                            401:8 414:22 415:13,17 417:16
                                       penalty 483:1
 pad 423:7                                                                   plan 425:4 438:24
                                       pending 343:24
 pads 423:9                                                                  planned 439:5
                                       people 335:13,17,21 390:9 394:15
 pages 348:14,19 416:3 467:24           396:2,3 406:4 420:16 433:18 450:15   planning 338:20
  468:15,19                             479:18 480:12
                                                                             planted 406:2 435:7
 paid 390:16 393:21 409:1,3 423:21     percent 435:24 443:8
  424:5,9,10 470:5 475:8,10


253.627.6401                                                                    scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 177 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED              Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                          Page 503Index: play..purposes
 play 429:24 465:12                     391:14 396:22 413:11 437:5 476:23   promise 432:10
 plotting 390:24                       price 428:8,16 479:12                prompt 359:15 360:1,10
 plug 387:5                            prices 473:2                         promptly 484:13
 point 339:1,25 340:11 350:23          pricing's 473:1                      property 345:19 346:2 347:22
  353:14,19 365:5 369:12 378:8 384:8                                         423:23 424:3 430:24 450:3
                                       Primarily 364:22
  385:16 403:4,10 427:4 428:8,13,16
                                                                            proprietary 449:2
  437:2,21 441:5 450:14 452:2          principals 407:12
                                                                            protect 431:14 432:24
 points 388:1 390:3 424:13             print 346:9 366:8,10 382:10 416:5
                                                                            protocol 342:2 356:21,23 378:1
 port 363:21 364:3 386:25 464:21       printed 348:19 366:9 381:24 382:19
                                                                             385:24 386:1,24 387:17,23 388:3
                                        389:3 399:22 400:9 416:1 454:9
 portion 370:9 376:6 404:14 407:13                                           450:11 453:17 465:20
  416:8 417:12 438:1,6 452:22 457:2    printer 454:8
                                                                            Protocol.docs 356:4
 position 336:5                        printing 382:9,19
                                                                            protocols 384:9
 positive 464:11                       printout 371:3
                                                                            prove 414:6 433:22 434:1,3
 possess 343:14,15 362:13 385:18       prior 335:5,11,15,19,23 347:1
                                                                            proved 414:7
                                        351:14 353:14 357:3 399:22 400:8
 possessed 343:20 385:15,17
                                        402:12 405:2 410:8 466:4            provide 352:13 405:6 415:3 474:22
  416:21 436:24 437:4 474:13
                                       private 429:14                       provided 346:1,3,4 347:1,8,21
 possesses 405:20
                                                                             348:21 349:19 350:4 351:14 352:1,
                                       private-labeled 423:18
 possessing 474:19                                                           8,12,15,16,17,18,19,21 353:2 357:3,
                                       problem 423:8                         17 359:10,12,14,20,22 360:2,11
 possession 349:24 430:25 436:6
                                                                             362:3,14 363:8,9,12 364:12,16
                                       problems 428:7 446:15
 possibly 339:1 466:19                                                       370:22 373:3 381:21 386:19 387:23,
                                       proceeded 389:6 403:4                 25 389:18 391:14 403:25 404:22
 post 397:2,16 413:5 458:22                                                  405:24 411:21 413:14,15 415:6,18,
                                       proceedings 333:6                     24 416:17 437:1,5 460:2,4,7 474:13,
 posted 355:18 396:12,13,17 397:4,
  8,13,14,23,24 398:16 458:19 479:17   process 421:9 423:25                  14 476:23

 posting 428:20                        processing 463:23                    providing 336:25 372:18 425:22
                                                                             431:19 445:6
 posts 413:11 421:19 422:14            produced 335:8 342:9,10,14,25
                                        343:2,9,18 344:1 348:10 375:11      public 403:19 404:2 406:4 426:2
 potential 340:6                                                             428:15 436:20,25
                                        387:20 413:18 416:6 417:17,21
 potentially 337:24 339:10 479:15       437:13                              publicly 406:3 432:10 473:7
 Powell 473:21                         product 358:5 386:12 421:7 423:18    published 358:16
                                        463:19
 prepared 336:5 428:1 476:20                                                pull 451:5,11,16 456:23
                                       production 348:15 356:11 357:19
 preparing 422:5 467:16                                                     pulled 364:2 456:16
                                        367:3 368:25 384:7 386:17 403:15,
 present 333:21 340:1 421:11 430:4      25 416:2 468:19
                                                                            punish 447:18
 preserve 343:23                       program 359:19 360:2 369:3 374:16    punitive 426:2
                                        379:17,21 391:24 408:10 413:19
 press 338:21                           441:12 443:15 461:10 474:17,24      purchase 412:22
 presuming 345:8                       programmed 386:14,16                 purchased 394:9
 pretending 427:20                     programming 408:8                    purchasing 337:25
 pretty 340:1 395:23 412:10 445:4      programs 351:12,17 354:24 409:6      purpose 337:15 368:7 390:4 395:8
  466:14 474:9                                                               410:6 419:7 421:23
                                       project 346:5 347:14,16 356:16
 previous 445:13                        373:2 391:18 441:12                 purposes 377:10 378:12 459:24
 previously 336:12 344:5 350:5,8                                             460:21
                                       projects 441:1
  354:17,18 360:23,25 361:4 371:12



253.627.6401                                                                   scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 178 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED             Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                           Page 504Index: push..replied
 push 362:21 428:6 440:6               reasons 366:21                       reflect 350:22 354:13,20 361:1
 pushing 428:11 440:4                  recall 336:18 339:20,21 341:10       reflects 358:25
                                        344:18 346:12,13,17 348:10 352:4
 put 378:16 396:15 408:1 424:12                                             refresh 335:25 372:23
                                        355:25 357:8,10,14 358:11 363:12
  441:1 451:7 459:23 476:20
                                        364:19 365:19 372:14 373:1,14,20    refused 464:4
 PWM 422:22 453:22                      376:23,24 386:1 388:9 389:21,24
                                        390:5,19,20 391:21 395:9 402:21
                                                                            regard 339:20 343:11 377:8 456:13
                                                                             463:17
                                        409:18 421:24 424:23 425:17 427:3
                    Q
                                        430:10 448:18 449:16 450:8 453:19   regular 345:13 383:14 384:18
                                        476:11                               404:19 443:19
 qualified 437:12
                                       recap 407:24                         relate 370:12,15 374:24 376:10
 query 442:14,23
                                       receipt 415:21                       related 372:11 376:2,21 377:13,19
 question 334:22 341:20,23 347:3,9                                           380:4 400:24 479:19
  365:8 377:14 386:2 443:11            receive 364:10
                                       received 349:9 363:5,10 400:18       relates 415:20 455:8
 questions 336:10 380:13 417:8
  427:3 480:16 484:1                    480:3                               relating 370:6 393:4 401:11 402:6
                                                                             418:10
 quick 479:23                          recently 342:23
                                       recess 367:14 398:12 399:1 438:13    relation 429:20
 quickly 413:10
                                        462:9                               relationship 407:21,25 408:14,18
 quiet 447:4                                                                 409:7 410:22
                                       recognize 348:23 350:9 361:22
                                        410:11 417:22                       relative 341:18 484:10,11
                    R
                                       recollection 335:25 345:25 372:10    release 402:3,7,10 403:5,12,22
                                        454:1 478:20                         405:23 406:3,13,18 434:8 435:7,10
 raised 473:1
                                                                             461:23 473:7
                                       record 333:12,22 334:12 354:11
 ran 357:9
                                        367:10,11,13,17 398:4,8,11,14,21,   released 404:2 412:21 454:16
 random 383:17                          23 399:4,6 438:12,16 462:3,7,13      461:18
                                        480:22
 range 459:22                                                               releases 356:12
                                       records 343:15 393:4 398:15 479:2,
 rants 458:24                                                               releasing 403:18
                                        4
 re- 353:25                                                                 remain 337:4 344:23
                                       recover 342:23
 reach 337:11,12                                                            remained 340:2 429:14
                                       recovered 343:1,3
 reached 337:14 396:2 464:11           redo 463:7                           remaining 462:4
 reaching 337:15 420:13                                                     remember 342:7 347:15 354:1
                                       refer 385:24 386:5,23 445:15,21
                                                                             366:24 372:16 374:4,12 375:9
 read 341:21,24 347:5,10 348:13        reference 349:16 351:2,7 367:6        397:18 425:18,20 427:8 443:2
  372:3 373:10 388:11 390:13 402:4
                                        394:22 414:11 435:2                  445:9,12,17 446:3 449:11 450:21,22
  444:24 445:19 464:24 465:6,7,10,12
                                                                             451:18 456:3 477:2
  469:1 473:18 483:1                   referenced 371:17
                                                                            REMEMBERED 333:1
 reading 463:12                        references 353:23 364:24 414:19
                                       referencing 373:17 437:18            removed 384:9
 reading/writing 342:5
                                                                            rename 455:21
 reads 444:24                          referred 359:11 383:21 438:25
                                       referring 362:24 363:23 373:13       Reno 401:5 438:25 447:21 475:22,
 ready 427:16 440:17
                                                                             25
                                        380:18 383:13 389:15 435:22 437:3
 real 438:5 479:23                      442:25 454:21 463:12 465:11         repeat 341:20 394:4 443:11
 realize 417:6                          466:17 468:2,19 473:12 474:3
                                                                            rephrase 334:23 347:2
 reason 381:24 389:4 396:7 445:24      refers 436:14 448:3
                                                                            replied 413:1
  476:8



253.627.6401                                                                   scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 179 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED            Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                           Page 505Index: reply..set all
 reply 427:8                         review 335:2,6,12,16,20,24 345:19     SCT's 374:25
                                      362:1
 report 417:7 442:16                                                       sealing 484:13
                                     reviewed 345:21 376:5
 reporter 333:19 334:3,6,19 341:25                                         search 343:14
  347:5,11 484:1,20                  reviewing 346:13 361:8 367:21
                                                                           Seattle 333:2,18
                                      370:8 411:18
 reports 417:1
                                                                           secure 408:12 419:11
                                     reward 470:4
 represent 334:16 350:13 362:2
                                                                           securely 484:13
  388:24                             rewrote 465:2
                                                                           seed 384:9 406:2 410:13,18 436:2
 reprint 382:2                       rid 406:14
                                                                           sell 355:19 389:23 390:1,6,9,24
 reprogram 357:14 464:2              rings 403:1
                                                                            391:4 428:14 446:12,16
 reprogramming 357:12 378:7          routinely 418:6,9 420:2
                                                                           selling 337:16 338:7,10,18 389:20
  379:18 381:12 399:24
                                     routines 375:2                         412:17,20 413:4 415:5,8,11 428:12
 Reprogramming.doc 356:2                                                    445:21 446:7,10
                                     RPR 333:4 484:1,19
 request 442:15,24                                                         send 346:14 353:18,19 368:5 370:2
                                     rules 334:20
                                                                            382:1 383:16 395:5 410:4,9 422:6
 requested 346:11 355:3,5
                                     run 355:10 359:16 369:4 416:18         428:1,24 453:20 454:7 457:8,11
 requests 346:15 453:21               417:1,4 427:17                        460:20 475:22 478:8,9

 required 359:22 384:10 403:6        running 443:7                         sending 364:14 383:6 395:14 410:6
                                                                            454:5 458:16 475:24
 requirement 369:14
                                                       S                   sends 366:25
 requires 471:7
                                                                           sense 369:17 427:13 439:23
 research 469:22                     S-Y-K-E-S 334:13
                                                                           separate 344:18,23 360:9 364:18
 resend 457:24                       Sadly 362:15                           370:10 379:17 380:15 399:13
 reserve 480:19                      sale 413:6                             404:15 407:14 409:23 416:9 417:13
                                                                            438:2,7 452:23 457:3
 reserved 480:24 484:1               sales 394:15
                                                                           separately 446:23
 resides 429:25                      saved 357:20
                                                                           separation 376:7
 resources 358:4 451:23              Sax 408:24
                                                                           September 334:18 335:1 336:6
 resources.db 451:21                 scanner 440:19 441:1,15,16             351:4,5 473:19
 Resourcesdb 352:13                  scared 434:11,17                      serial 352:10 353:6,13 355:17,22
 respect 409:10                      scheduled 418:17                       356:25 360:3 363:20 364:3 383:14,
                                                                            17,22 422:22 443:20 444:3 449:7,
 responded 349:6                     scheming 427:19                        14,20,21 450:9 467:3,11,13
 responds 445:6                      scram 410:14                          server 408:17,20,23 409:1 450:13,
 response 337:23 338:22 346:15       scratch 385:10                         24 451:1 469:14,15,23 470:8 471:9,
  427:17,23                                                                 15,18,19 472:3,9
                                     screen 350:10,13,15,18,23 354:3,
 responses 365:18                     11,14,20 355:11 358:20,25 359:11     service 343:4
 responsible 418:23                   360:6 361:2,10,15 371:4 412:6,7      services 341:9
                                      440:19 471:7
 rest 453:10                                                               session 350:18 361:20 441:20
                                     screenshot 379:9 382:9 413:12,15
 results 343:14                       426:8,9 427:10 433:14 442:1 472:17   sessions 354:8,12
 retained 430:19                     screenshoted 412:25                   set 359:16 365:22 385:4 418:15
                                                                            441:11 450:13 452:11 459:5 475:21
 reverse 357:18,25 358:13 368:11     screenshots 411:20                     484:14
  387:4 408:9 409:5,10 452:5,17
  461:15                             SCT 390:15                            set all 441:13



253.627.6401                                                                  scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 180 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED            Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                          Page 506Index: setting..stinks
 setting 475:18                       sir 334:25                            specialize 403:13
 shape 397:15                         sit 393:15 451:7                      specific 353:12 369:11 372:12
                                                                             383:22 393:18 417:5 471:10,13
 share 389:12 450:15                  site 394:10 423:24 425:2
                                                                            specifically 344:16 471:6
 shared 345:18 352:17 421:10          size 373:10 463:7
                                                                            specifics 425:19
 shareholder 419:12                   social 355:18
                                                                            speculating 405:22
 sharing 412:5                        software 337:16,17,25 338:10,18,
                                       21 344:10,12,14,15,23,25 357:19      speed 439:21 440:1,9,11
 sharp 474:9
                                       364:9 369:10 375:1 383:20 384:1,6,
                                                                            spell 334:12
 shaun@aedhp.com 374:22                21,24 385:24 386:4 396:15 397:7
                                       402:4,7,11 403:5,15 405:1,21         spell-correct 448:4
 she'd 475:14                          406:14,19 408:10 409:11 415:4,10
                                       416:17,20 417:3 420:10 421:5
                                                                            spelled 383:5
 sheet 376:19 479:16
                                       430:8,9,17 435:7,10 436:19,24        spelling 463:4
 shipment 467:17                       437:2 443:6,10,24 444:5,9 445:11,
                                       16 453:10,14,20,23 454:20 456:19,    Spending 433:21
 shipped 448:11
                                       21,22 458:9,18 459:12 461:9 462:22   spent 468:25
 shit 433:22 437:13 451:5 458:20       463:20 469:14,24 471:4,5,9,15
  459:6 472:3                          472:23 473:18 474:5 475:4,5          spoke 476:7,13,20
 shoes 395:2,5,16,18,23               software's 470:17                     spots 422:22 423:9
 shop 439:17 477:19                   sold 393:12,20 394:12 413:6 446:18    spreadsheet 392:7,8
 short 398:12                          455:23 456:2,4,5 470:3 480:11        square 410:14,15
 show 351:19 354:16 360:22 369:20     solution 338:23 339:14 341:13,19      SRT-4 407:25
  370:22 381:17 382:19 388:15         solve 339:14                          ss 483:1 484:1
  399:10 407:10 416:3
                                      solved 338:23                         stand 398:10 401:14
 showed 400:17
                                      someone's 450:24                      standard 369:1,3
 showing 371:21 399:22 400:9
  402:13 454:16                       Somethingnew 365:20                   standpoint 463:5
 shown 479:13                         somethingnew1892 366:22               start 349:2 364:21 391:13 394:16
                                      somethingnew1892@yahoo.                407:21 425:9 426:19 428:6,19
 shows 354:23 359:7 380:21 381:25
                                                                             438:21 467:23
  399:17 400:13                       com 365:19 366:5,15
                                      sort 339:23 443:7                     start-up 445:7,20
 shut 435:25 459:6
                                      sound 375:18                          started 336:20 345:12 371:7 385:14
 shuts 459:23
                                                                             388:5 390:6 407:25 408:14 409:5
 sic 340:2 468:9                      sounds 374:15 375:19 376:14            423:20,22 424:1 469:20
                                       377:24 455:7
 sick 425:13                                                                starting 352:6 355:14
                                      source 346:5,25 347:7,13 349:10
 side 382:5,8 400:15 403:16 421:4,5    356:16 358:13 369:6 372:13 373:1,
                                                                            starts 455:7 472:10,16
  471:15
                                       14,15,23 374:11,19,20 375:17         state 334:11 424:21 483:1 484:1
 sign 345:9 475:23                     381:23 382:17 385:2,25 386:5,23
                                       387:2,10 400:12,16 401:11,14         state's 424:20
 signature 480:19,24 484:1,14          409:16 410:3,12 417:8 430:20,22      statements 336:11 349:22
 signed 345:11,22 424:17               437:7 455:15 456:11 461:14 468:16
                                       473:4,7 474:16 475:1,2               stepped 402:24,25
 significance 439:3
                                      sources 390:16,25 391:3 402:5         stick 447:9
 similar 378:6 407:6,8
                                      speak 337:20                          stickers 348:5
 single 368:12
                                      special 435:12,21 436:4               stinks 374:9
 sink 434:21 435:2,13,22



253.627.6401                                                                   scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 181 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED            Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                            Page 507Index: stock..thing
 stock 473:13,15,18                   supposed 423:23 446:20 448:21          379:10 380:12 383:18 384:25 391:7
                                       449:6 475:22 477:6                    402:25 422:25 428:10 431:16
 stolen 426:1 472:10
                                                                             432:13 436:1 441:14,15 445:8,16
                                      suspended 334:18
 Stop 423:11                                                                 453:16 454:8,15 455:20 456:13
                                      swap 356:1 357:16,20 383:11            463:11 464:15 465:9,13 473:14,15,
 storage 351:11                                                              25 478:3
                                      swear 334:3
 stored 469:15                                                              talks 435:21
                                      switching 430:13
 stories 432:22                                                             tape 438:10 462:2,3
                                      swore 334:19
 story 424:3 431:18 432:9                                                   taxes 424:20
                                      sworn 334:5 484:1
 straight 432:22                                                            Teamview 412:11
                                      Syked 341:9,12,18 344:10,12,14,19,
 Street 420:18                                                              Teamviewer 350:18 354:8,12
                                       25 384:1,6,21,24 385:22,24 386:3
 stressed 431:11                       387:15 396:8 407:22 408:18 409:12     361:20 412:5 441:20 469:6
                                       417:8 418:7 419:5 420:3 423:23
 strike 336:3 337:10 339:12 341:6                                           telling 392:4 427:19 431:17,18
                                       424:5,7,15,16 428:11,17 429:9,14
  347:20 356:20 361:25 384:19                                                433:7 445:13 446:22 455:3,11,14,25
                                       430:8,17 434:24 439:11 443:10,14,
  385:22 403:20 407:17 416:19 446:6                                          456:7 457:9 459:11 472:25 474:7
                                       15 444:5,9 445:11 453:14,23 458:9,
  460:3,5 461:4
                                       18 459:12 460:9 463:20 464:8 467:4   terms 334:21 361:12 363:7 377:16
 structure 418:21 460:22               475:8,10                              379:1 402:9 407:18 409:9 415:11
                                                                             419:25 421:3 431:19 460:11 474:11
 struggled 463:25                     Syked's 377:22
                                                                            test 355:25 368:12 375:21 376:5,9
 Studio 440:23,25 441:1,9,11          Syked.doc 377:21 378:5
                                                                             430:16 443:9,14,15 453:9,13,21,22
 stuff 344:22 378:8 410:16 411:23     Syked.doc. 387:25                      460:18
  430:18 433:10 451:16,25 452:3,5                                           tested 454:19
                                      sykedecutuning@yahoo.com.
  453:11 455:20 464:2,18 468:9
                                       365:6
  471:13 477:10                                                             testified 334:7
                                      Sykes 427:15
 subject 339:18                                                             testify 336:5 484:1
                                      Sykes' 476:4
 subsequent 337:3 345:11 353:20                                             testifying 336:9
  363:9 393:1 404:25 406:18           Sykes-bonnet 399:5
                                                                            testimony 350:9 361:5 396:23
 subsequently 338:3                   Sykes-bonnett 333:4,14,15 334:5,       476:23 483:1 484:1
                                       13,15 398:22 462:7,13 480:21
 successful 450:5,9                                                         testing 430:21 443:5 445:11 458:4
                                       483:1,15 484:1
                                                                             459:12,24 460:21
 successfully 464:1                   system 408:2,13 442:17
                                                                            text 335:12 340:5 342:8,11,14,19,21,
 suck 468:12                                                                 24 343:1 344:2 346:8,10 352:9
 suddenly 476:12                                       T                     353:6,23,24 355:6,21 364:22,24
                                                                             366:23,25 367:3 375:11 388:7,12
 suggested 446:14                                                            390:5,8,9,10,13 402:5 413:15,18
                                      t-o 461:19
 suggestions 420:12                                                          417:17 418:4,25 419:24 421:13,14,
                                      Tacoma 333:16                          15 429:5 433:14 446:13 447:12
 Suite 333:2 356:6 364:7 383:20                                              451:8 454:2 457:8,20 458:11 464:6
  430:4 463:2,11,14,18                taking 363:13 408:23,24
                                                                             472:17
 Suite.msi 356:9                      talk 356:20,24 389:20 432:23 472:10
                                       475:18                               texts 375:10 418:16 438:21 448:7
 summer 402:12,16 406:16                                                     455:7 462:4 464:23
                                      talked 336:15 344:5 350:7 354:17
 Sunday 434:14                         355:2 361:16 362:6,7 364:1 370:7     thanked 447:25
                                       375:9 378:13 393:20,23 399:18        thereof 484:12
 super 453:25
                                       407:17,18 408:15 411:7 413:4
 Superchips 466:19                     427:25 429:5 435:6 436:15 460:11     thing 355:24 361:11 387:17 388:10
                                       461:23 466:22                         401:25 423:5,6 424:18 445:10
 support 403:12 406:22 446:24,25                                             472:25
  453:10                              talking 334:21 350:3 352:24 364:22



253.627.6401                                                                   scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 182 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED             Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                            Page 508Index: things..user
 things 357:1 361:9 364:25 384:25      track 445:18                          Turners 403:15
  409:4 411:1 412:14 413:5 420:10,15
                                       trackable 370:3                       turning 385:1
  422:2 430:21 437:20 445:16 466:3
  474:18,23 475:20                     Tracy 333:3,19 484:1,19               twenty 341:6
 thought 443:22 447:9 470:21           trade 408:6                           type 339:18 384:5 458:16 464:21
 thousand 394:17                       transaction 337:3 338:17 390:22       typed 344:25
 thousands 348:14 464:16               transactions 394:18,20                types 474:17
 threatening 434:7                     transcribed 484:1                     typical 448:8
 threw 395:19                          transcript 370:11 376:8 380:16        typing 455:23
                                        399:14 404:16 407:15 409:24
 throw 435:9
                                        416:10 417:14 438:3,8 452:24 457:4
                                                                                              U
 throws 459:21                          483:1 484:1
 thumb 346:3,6 351:11 363:11           transfer 357:6 445:14 450:11          U.S. 333:15 475:16,18
 Thursday 333:1                        transferred 357:9                     Ugh 451:8
 tied 470:2                            transmit 409:16                       ultimately 392:23 474:20 475:19
 time 333:12 334:21 336:12,16 339:6,   trash 371:14                          umbrella 428:17
  13,16,24 340:22 341:1,2,7,8,16
                                       true 422:3 429:20,21 434:11 483:1     unbrick 448:21,25
  345:15,24 350:23 353:14 357:9
                                        484:1
  360:7 362:6,11 365:14 366:2                                                Uncle 450:20
  367:13,17 369:12 385:13 387:8,9      truth 447:8 484:1
  388:1 389:2 393:2 398:11,14,23                                             underneath 425:5
  399:6 401:2,4 402:4 403:1,8 404:10
                                       Tuesday 343:3
                                                                             underscore 410:14
  406:23 408:16 411:7 412:7 414:10     tune 357:21 374:25 375:2 478:17
  418:17,19 424:13 433:5 438:12,16                                           understand 334:22 336:21 340:21
  440:6 441:5 444:16 458:13 462:8,13   tuner 360:4 372:13 408:13 473:18       384:15 387:14 392:1 416:16 459:3
  463:25 468:25 473:22 474:14          Tuners 333:14,24 334:16 336:23        understanding 376:4 385:9 388:4,
  475:11,12 480:17,23                   337:18 338:13 339:2,10 345:19         8 391:15 414:12 430:19 443:21
 times 337:5 366:1 409:17 418:15        348:1 349:10 352:8 356:12 357:19      444:3 461:2,5 475:13
  447:15,19                             373:2 377:6,13,19,22 378:3,6,14
                                        379:2,20,21 383:19 385:11,15,25      understood 348:15 366:15 367:9
 timing 464:1,4                         386:15,17,19 387:15 388:5 390:22      416:13 419:16 422:16
                                        397:7 399:24 402:7,10 405:1 406:5,   uninterested 338:18
 today 334:17 336:5,9,14 355:2
                                        14,19,24 409:10,16 410:3 413:13
  362:8 385:14 396:24 400:23 407:20                                          Unit 333:13 398:21 399:4 462:6,12
                                        414:25 421:7,18,20 426:7 428:21
  411:5,16 422:3 425:12 433:18
                                        429:8 430:20,24 433:4,9 435:2,5      units 480:22
  476:24
                                        436:24 437:18 441:4 444:5,8 446:4
 told 337:24 338:18,24 386:15 389:8     447:10 450:3 453:13 455:2 456:17     unlimited 349:13,14,17,18 414:25
  390:6 403:11,17 406:7,13 408:4        459:18 460:7 463:16,24 470:4 474:8   unlock 384:10 443:22
  412:1 427:7 435:7 446:11 447:17
  449:1,9 453:9 455:23 456:5 459:2,
                                       Tuners' 346:1,4,25 347:7 374:16       unplug 442:13,22
                                        384:15,20 385:2 386:5 390:2 397:24
  23 460:19
                                        409:11 410:11,19 443:6 449:3         unsupported 379:11,14
 tool 359:7,9 360:12,16                 452:17
                                                                             update 445:14
 Tools 413:13                          tuning 341:9,12,19 344:10,12,14,19,   upload 450:14
                                        22,25 384:1,6,21,24 385:24 396:1
 top 352:6 355:14 362:22 364:5 382:7
                                        403:16 407:23 408:19 409:12 418:7    uploaded 452:7
  397:24 427:25 437:24 442:12
                                        423:25 424:5,7,15,16 428:17 429:9,
                                                                             upper 380:3
 topside 423:6                          15 434:24 444:5 449:12,17 478:5
                                                                             USB 386:11,25 387:5 440:4 464:21
 total 424:11 480:3                    Tuning's 428:11
                                                                             user 397:1 402:1 426:10
 Tracey 333:3,19 484:1,19              Tunings 423:24


253.627.6401                                                                    scheduling@byersanderson.com
      Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 183 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED             Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                         Page 509Index: username..York
 username 471:7                         virtue 391:12                         421:6 429:1 430:1 439:8 444:8,11
                                                                              452:25 455:24 456:6 460:1 463:20,
 util 372:8,11,15,22                    visit 438:25
                                                                              22 464:8 469:14 471:18
 utility 357:18,20 359:14,17 360:9,11   Visual 440:23,25 441:1,9,11
                                                                             worked 358:17 388:1 420:7 463:18
  379:17
                                        visualize 402:24
                                                                             working 352:6 383:10 411:23 420:2
                                        voiced 447:19                         421:22 430:8 431:19 453:5 463:14
                   V
                                        voltage 442:15,16,23                 works 430:7 454:14,19 461:19
 V3.exe 356:1                                                                 463:1,10 464:7 465:7
                                        Volume 333:13 483:1 484:1
 validate 361:9 368:13                                                       worrying 423:11
                                        VPW 453:16,22
 variables 359:16                                                            Wrap 432:11

 VCM 346:17 352:18 356:6,9 364:7                          W                  write 360:13 385:5 429:6 435:18
  368:22 369:1 379:17 383:19 415:20,                                          444:24 460:16 469:17 472:2
  21,22 416:4 430:4,8 441:15 453:19     waiting 424:18 468:10                Writer.exe 356:3 357:6
  463:2,11,14,18 464:7
                                        wanted 368:12 375:2 388:10 392:19    writes 423:5,11 425:12,25 427:16
 vcm.zip 356:13,16,18 372:25             419:10 447:7,9 454:7 459:23 464:2    428:6 429:24 431:22 432:3,9 433:21
                                         473:7,22                             434:3,20 435:9,12 436:19 437:11
 vcm.zip. 372:23
                                        wanting 412:22 427:2 447:18           439:8 442:1,4,7,12 445:1 449:6
 VCMSUITE 356:13,14                                                           451:8 453:8,9 457:23 458:11 461:21
                                        Washington 333:3,15 424:20 483:1      462:25 464:9 465:6 466:13 468:4,12
 Vegas 402:14,18,19,22
                                         484:1                                471:24 473:3,13 474:2
 vehicle 368:13 384:11 442:14,23
                                        website 396:2 468:6 470:8            writing 383:10 387:13 424:1 463:13
  460:18 463:12,23
                                        Wednesday 426:21 433:17 466:7        written 362:20 385:10 388:23
 vehicles 416:22 464:2
                                        week 418:15,17                        408:24 410:19
 vendor 386:12 387:7
                                        weekend 439:5 448:1                  wrong 383:6 433:25 468:4
 vendor's 343:14
                                        weeks 465:3                          wrote 349:13 359:18 360:9 363:25
 verbally 447:17                                                              367:3 383:9 385:16 388:22 423:8
                                        Wells 475:19                          425:11 426:21,24 427:14 430:14,15
 versa 365:12
                                        whatnot 389:21 423:19 474:12          431:10,13,25 432:3,16 433:17,25
 version 346:4 356:17 357:1,19                                                434:14,17 436:9 438:23 439:20,23
  358:16 364:7,8 368:22,25 369:7,8      WHEREOF 484:14                        440:17,18 444:12,15 445:4,7 448:9
  383:23 384:3 396:14 397:4 399:21                                            451:4,7,9,11 452:25 454:14 455:6
  403:5,15,21,24,25 404:8 406:4,13,
                                        Whitaker 427:2 465:24 473:21
                                                                              457:20 458:19 459:3,8 461:18 463:3
  19 408:23,25 415:1,4,10,21,22         Whitaker's 473:20                     465:2 466:7,12 467:23 468:5,9,10,
  416:16,20,24,25 417:3 426:8                                                 11 470:5
  435:12,21 436:4 437:1 443:17,18,      white 449:12,17
  19,24,25 453:20                       Whitney 333:18
                                                                                              X
 versions 369:10 397:7 402:10           wife 438:24
  405:1,3,6,8,17,21 423:4                                                    X-ORIGINATING-IP 401:17
                                        Windows 359:17 360:1 440:23
 versus 333:14 391:16 430:13                                                 xls 391:22
                                        wink 419:24
 vice 365:12
                                        winking 444:17
 video 333:13 398:22 399:5 412:8,14                                                           Y
  431:13 436:10 462:6,12 480:21         wit 333:7

 videos 411:1                           Woo-hoo 444:13                       Yahoo 370:20
                                        word 370:3                           year 419:3
 Vilvach 411:20
 violated 466:3                         words 414:8 447:16                   years 420:19 450:18 478:2
                                        work 344:20,22 358:4 368:15 419:4    York 412:17,20 414:24 449:18,22



253.627.6401                                                                    scheduling@byersanderson.com
     Case 3:17-cv-05760-BHS Document 259 Filed 06/01/20 Page 184 of 184
HP TUNERS vs KEVIN SYKES-BONNETT and SYKED ECU TUNING INCORPORATED           Confidential
Sykes-Bonnett, Kevin -· May 16, 2019                            Page 510Index: ZF..zipped
  450:1


                   Z

 ZF 352:18 358:9
 zf8 368:20 369:11
 zipped 369:5




253.627.6401                                                   scheduling@byersanderson.com
